EXHIBIT 10.2

 

 

ACCOUNTS AGREEMENT

dated as of October 1, 2007

among

HEARTLAND GRAIN FUELS, L.P.,
as the Borrower,

AMARILLO NATIONAL BANK,
as the Accounts Bank and the Securities Intermediary,

WESTLB AG, NEW YORK BRANCH,
as the Collateral Agent for the Senior Secured Parties,

WESTLB AG, NEW YORK BRANCH,
as the Administrative Agent for the Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE OF THE
BROWN COUNTY, SOUTH DAKOTA SUBORDINATE SOLID WASTE

FACILITIES REVENUE BONDS (HEARTLAND GRAIN FUELS, L.P.
ETHANOL PLANT PROJECT) SERIES 2007A,
as the Second Lien Agent for the Second Lien Claimholders

 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

2

Section 1.01

Defined Terms

2

Section 1.02

Principles of Interpretation

12

Section 1.03

Credit Agreement and UCC Definitions

12

Section 1.04

Accounting and Financial Determinations

12

 

 

 

ARTICLE II APPOINTMENT; GRANT OF SECURITY INTEREST

13

Section 2.01

Appointment by Collateral Agent

13

Section 2.02

Appointment by Second Lien Agent

13

Section 2.03

Limitation of Liability

14

Section 2.04

Project Accounts

14

Section 2.05

Representations, Warranties and Covenants of Accounts Bank

15

Section 2.06

Project Accounts as Deposit Account

18

Section 2.07

Grant of First-Priority Security Interest

18

Section 2.08

Grant of Second-Priority Security Interest

19

Section 2.09

Control and Perfection of Account Collateral

20

Section 2.10

Subordination

21

Section 2.11

Agreement to Hold In Trust

22

 

 

 

ARTICLE III PROJECT ACCOUNTS

22

Section 3.01

Establishment of Project Accounts

22

Section 3.02

Deposits into and Withdrawals from Project Accounts

24

 

 

 

ARTICLE IV CONSTRUCTION ACCOUNT

26

Section 4.01

Construction Account

26

Section 4.02

Bond Proceeds Sub-Account

28

 

 

 

ARTICLE V LIQUIDATED DAMAGES ACCOUNT

32

Section 5.01

Liquidated Damages Account

32

 

 

 

ARTICLE VI REVENUE ACCOUNT

33

Section 6.01

Revenue Account

33

 

 

 

ARTICLE VII OPERATING ACCOUNT

44

Section 7.01

Operating Account

44

 

 

 

ARTICLE VIII MAINTENANCE CAPITAL EXPENSE ACCOUNT

45

Section 8.01

Maintenance Capital Expense Account

45

 

i

--------------------------------------------------------------------------------


 

ARTICLE IX WORKING CAPITAL RESERVE ACCOUNT

45

Section 9.01

Working Capital Reserve Account

45

 

 

 

ARTICLE X DEBT SERVICE RESERVE ACCOUNT

47

Section 10.01

Debt Service Reserve Account

47

Section 10.02

Debt Service Letter of Credit

48

Section 10.03

Excess in Debt Service Reserve Account

48

 

 

 

ARTICLE XI PREPAYMENT HOLDING ACCOUNT

49

Section 11.01

Prepayment Holding Account

49

 

 

 

ARTICLE XII INSURANCE AND CONDEMNATION PROCEEDS ACCOUNTS

50

Section 12.01

Insurance and Condemnation Proceeds Accounts

50

 

 

 

ARTICLE XIII EXTRAORDINARY PROCEEDS ACCOUNT

54

Section 13.01

Extraordinary Proceeds Account

54

 

 

 

ARTICLE XIV CONTINGENCY RESERVE ACCOUNT

55

Section 14.01

Contingency Reserve Account. (a) Payments into the Contingency Reserve Account

55

 

 

 

ARTICLE XV GENERAL PROVISIONS RELATING TO THE PROJECT ACCOUNTS

57

Section 15.01

No Security Interests

57

Section 15.02

Borrower Acknowledgments

57

Section 15.03

Further Assurances

58

Section 15.04

UCC Termination Statements

59

 

 

 

ARTICLE XVI INTEREST AND INVESTMENTS

59

Section 16.01

Investments

59

Section 16.02

Sale and Liquidation

60

Section 16.03

Interest and Investment Income

60

Section 16.04

Accounts Information

61

 

 

 

ARTICLE XVII DEFAULT AND ENFORCEMENT

62

Section 17.01

Notices of Suspension of Project Accounts

62

Section 17.02

Collateral Agent Appointed Attorney-in-Fact

62

Section 17.03

Enforcement

64

Section 17.04

Application of Proceeds

66

Section 17.05

Collateral Agent’s Discretionary Powers

66

Section 17.06

Regarding the Collateral Agent

66

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XVIII THE ACCOUNTS BANK

67

Section 18.01

Duties of the Accounts Bank and Securities Intermediary

67

Section 18.02

Exculpatory Provisions

68

Section 18.03

Reliance by Accounts Bank

70

Section 18.04

Written Instructions; Notices

70

Section 18.05

Resignation or Removal of Accounts Bank

71

Section 18.06

No Amendment to Duties of Accounts Bank Without Consent

72

 

 

 

ARTICLE XIX REPRESENTATIONS AND WARRANTIES

72

Section 19.01

Representations and Warranties

72

 

 

 

ARTICLE XX MISCELLANEOUS

74

Section 20.01

Rights of Second Lien Agent and Second Lien Claimholders

74

Section 20.02

Amendments, Etc.

75

Section 20.03

Applicable Law; Jurisdiction; Etc.

75

Section 20.04

Assignments

77

Section 20.05

Benefits of Accounts Agreement

77

Section 20.06

Costs and Expenses

78

Section 20.07

Counterparts; Effectiveness

79

Section 20.08

Indemnification by the Borrower

79

Section 20.09

No Waiver; Cumulative Remedies

81

Section 20.10

Notices and Other Communications

81

Section 20.11

Patriot Act Notice

84

Section 20.12

Severability

84

Section 20.13

Survival

84

Section 20.14

Waiver of Consequential Damages, Etc.

84

Section 20.15

Waiver of Litigation Payments

85

 

iii

--------------------------------------------------------------------------------


 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Construction Withdrawal Certificate

 

Exhibit B

Form of Liquidated Damages Transfer Certificate

 

Exhibit C-1

Form of Pre-Conversion Date Revenue Account Withdrawal Certificate

 

Exhibit C-2

Form of Post-Conversion Date Revenue Account Withdrawal Certificate

 

Exhibit D

Form of Restricted Payment Certificate

 

Exhibit E

Form of Operating Account Withdrawal Certificate

 

Exhibit F

Form of Working Capital Reserve Transfer Certificate

 

Exhibit G

Form of Debt Service Reserve Release Certificate

 

Exhibit H

Form of Insurance and Condemnation Proceeds Request Certificate

 

Exhibit I

Form of Extraordinary Proceeds Release Certificate

 

Exhibit J

Form of Contingency Reserve Transfer Certificate

 

Exhibit K

Form of Bond Proceeds Withdrawal Certificate

 

Exhibit L

Form of Independent Engineer’s Certificate

 

 

 

iv

--------------------------------------------------------------------------------

 


 

THIS ACCOUNTS AGREEMENT, dated as of October 1, 2007, (this “Accounts
Agreement”), is entered into by and among HEARTLAND GRAIN FUELS, L.P., a
Delaware limited partnership (the “Borrower”), AMARILLO NATIONAL BANK, in its
capacity as accounts bank (together with its successors and assigns in such
capacity, the “Accounts Bank”) and in its capacity as securities intermediary
(together with its successors and assigns in such capacity, the “Securities
Intermediary”), WESTLB AG, NEW YORK BRANCH, in its capacity as collateral agent
for the Senior Secured Parties (as defined below) (together with its successors
and assigns in such capacity, the “Collateral Agent”), WESTLB AG, NEW YORK
BRANCH, in its capacity as administrative agent for the Lenders (together with
its successors and assigns in such capacity, the “Administrative Agent”), Wells
Fargo Bank, National Association, in its capacity as trustee of the Brown
County, South Dakota Subordinate Solid Waste Facilities Revenue Bonds (Heartland
Grain Fuels, L.P. Ethanol Plant Project) Series 2007A (in such capacity and,
together with its successors and permitted assigns, the “Second Lien Agent”) for
the Second Lien Claimholders (as defined below).

 

RECITALS

 

WHEREAS, the Borrower has entered into that certain Senior Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), among the Borrower, each
of the Lenders from time to time party thereto, the Administrative Agent, the
Collateral Agent, WestLB AG, New York Branch, as Issuing Bank, and WestLB AG,
New York Branch, as Lead Arranger, Sole Bookrunner and Syndication Agent,
pursuant to which, among other things, the Lenders have committed to make loans
to, and for the benefit of, the Borrower;

 

WHEREAS, certain Lenders or their affiliates may, from time to time, enter into
interest rate hedging agreements with the Borrower as permitted under the Credit
Agreement;

 

WHEREAS, pursuant to that certain Bond Trust Indenture dated as of October 1,
2007 (the “Bond Indenture”) between Brown County, South Dakota (the “Issuer”) as
bond issuer and the Second Lien Agent as bond trustee, the Issuer will issue and
deliver its $19,000,000 Subordinate Solid Waste Facilities Revenue Bonds
(Heartland Grain Fuels, L.P. Ethanol Plant Project) Series 2007A (the “Bonds”)
for the purpose of purchasing, constructing and installing certain improvements
to be located on the Site for the Aberdeen Plants;

 

WHEREAS, the Issuer has agreed to lend the proceeds of the Bonds (the
“Subordinated Debt”) to the Borrower pursuant to that certain Loan Agreement
effective as of the date hereof (the “Subordinated Loan Agreement”) between the
Borrower and

 

--------------------------------------------------------------------------------


 

the Issuer. Pursuant to the Bond Indenture, the Issuer has assigned to the
Second Lien Agent its rights and obligations under the Subordinated Loan
Agreement, except for the Unassigned Rights (as defined in the Bond Indenture);
and

 

WHEREAS, it is a requirement under the Credit Agreement and the Subordinated
Loan Agreement that the Borrower execute and deliver this Accounts Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises contained herein, and to induce
the lenders under the Credit Agreement to enter into the Credit Agreement and to
make the advances of credit to the Borrower contemplated thereby, and to induce
the Interest Rate Protection Providers (as defined in the Credit Agreement) to
enter into the Interest Rate Protection Agreements (as defined below) and to
provide the interest rate hedges contemplated thereby, and to induce the Issuer
to issue and deliver the Bonds, to enter into the Subordinated Loan Agreement
and to make the advances of credit to the Borrower contemplated thereby, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:

 


ARTICLE I

DEFINITIONS AND INTERPRETATION


 


SECTION 1.01           DEFINED TERMS. THE FOLLOWING TERMS WHEN USED IN THIS
ACCOUNTS AGREEMENT, INCLUDING ITS PREAMBLE AND RECITALS, SHALL, EXCEPT WHERE THE
CONTEXT OTHERWISE REQUIRES, HAVE THE FOLLOWING MEANINGS:


 

“Aberdeen Insurance and Condemnation Proceeds Account” has the meaning provided
in Section 3.01(a)(ix) (Establishment of Project Accounts).

 

“Account Collateral” has the meaning provided in Section 2.07 (Grant of
First-Priority Security Interest).

 

“Accounts Bank” has the meaning provided in the preamble.

 

“Accounts Bank Action” has the meaning provided in Section 18.04(b) (Written
Instructions; Notices).

 

2

--------------------------------------------------------------------------------


 

“Accounts Bank Fee Letter” means that certain Fee Letter between the Accounts
Bank and the Borrower, dated as of the date hereof, setting forth certain fees
due and payable to the Accounts Bank.

 

“Administrative Agent” has the meaning provided in the preamble.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Accounts Bank.

 

“Bond Collateral Documents” means (i) the Bond Indenture, (ii) the “Subordinate
Mortgage” (as defined in the Bond Indenture), (iii) the “Subordinate Security
Agreement” (as defined in the Bond Indenture), (iv) the “Subordinate Equity
Pledge Agreement” (as defined in the Bond Indenture), and any documents
granting, or relating to the grant, of security for the payment of amounts due
under the Subordinated Loan Agreement and the Bonds.

 

“Bond Debt Service Reserve Fund” means the trust fund entitled “Debt Service
Reserve Fund” created under the Bond Indenture.

 

“Bond Expense Fund” means the trust fund entitled “Expense Fund” created under
the Bond Indenture.

 

“Bond Funds” means the “Bond Sinking Fund”, the “Debt Service Reserve Fund”, the
“Expense Fund”, the “Interest Fund”, the “Project Fund”, the “Rebate Fund”, the
“Redemption Fund” and the “Revenue Fund” (each as defined in the Bond
Indenture), together with such other funds, accounts or sub-accounts established
by the Bond Trustee pursuant to the Bond Indenture in administering the Trust
Estate (as defined in the Bond Indenture).

 

“Bond Indenture” has the meaning provided in the third recital.

 

“Bond Liens” means the second-priority security interest created in favor of the
Second Lien Agent, for the benefit of the Second Lien Claimholders, pursuant to
the Bond Collateral Documents, which security interest (other than the lien on
the Bond Funds) is subject to Section 7.02(b) (Negative Covenants—Liens) of the
Credit Agreement and to the Intercreditor Agreement.

 

“Bond Proceeds Sub-Account” has the meaning provided in Section 3.01(a)(xiii)
(Establishment of Project Accounts).

 

“Bond Proceeds Withdrawal Certificate” means a certificate in substantially the
form of Exhibit K, duly executed by an Authorized Officer of the Borrower,
directing the transfer or withdrawal of funds from the Bond Proceeds
Sub-Account.

 

3

--------------------------------------------------------------------------------


 

“Bond Project Fund” means the trust fund entitled “Project Fund” created under
the Bond Indenture.

 

“Bond Revenue Fund” means the trust account of that name created under the Bond
Indenture.

 

“Bonds” has the meaning provided in the third recital.

 

“Borrower” has the meaning provided in the preamble.

 

“Cash Equivalents” means:

 

(a)                                  readily marketable direct obligations of
the government of the United States or any agency or instrumentality thereof, or
obligations unconditionally guaranteed by the full faith and credit of the
government of the United States, in each case maturing within one (1) year from
the date of acquisition thereof;

 

(b)                                 securities issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than one (1) year from the
date of acquisition thereof and, at the time of acquisition, having a rating of
AA- or higher from S&P or Aa3 or higher from Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service);

 

(c)                                  investments in commercial paper maturing
within one hundred eighty (180) days from the date of acquisition thereof and
having, at such date of acquisition, a rating of at least A-1 or P-1 from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);

 

(d)                                 investments in certificates of deposit,
banker’s acceptances and time deposits maturing within two hundred and seventy
(270) days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, the
Administrative Agent or any domestic office of any commercial bank organized
under the laws of the United States of America, any State thereof, any country
that is a member of the Organisation for Economic Co-Operation and Development
or any political subdivision

 

4

--------------------------------------------------------------------------------


 

thereof, that has a combined capital and surplus and undivided profits of not
less than five hundred million Dollars ($500,000,000);

 

(e)                                  fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria of
clause (d) of this definition; and

 

(f)                                    investments in “money market funds”
within the meaning of Rule 2a-7 of the Investment Company Act of 1940, as
amended, substantially all of whose assets are invested in investments of the
type described in clauses (a) through (e) of this definition.

 

“Collateral Agent” has the meaning provided in the preamble.

 

“Construction Account” has the meaning provided in Section 3.01(a)(i)
(Establishment of Project Accounts).

 

“Construction Withdrawal Certificate” means a certificate in substantially the
form of Exhibit A, duly executed by an Authorized Officer of the Borrower,
directing the transfer or withdrawal of funds from the Construction Account.

 

“Contingency Reserve Account” has the meaning provided in Section 3.01(a)(xii)
(Establishment of Project Accounts).

 

“Contingency Reserve Transfer Certificate” means a certificate in substantially
the form of Exhibit J, duly executed by an Authorized Officer of the Borrower,
directing the transfer or withdrawal of funds from the Contingency Reserve
Account.

 

“Costs of the Project” has the meaning provided in the Bond Indenture.

 

“Credit Agreement” has the meaning provided in the first recital.

 

“Current Priority Subordinated Interest” means, with respect to any Quarterly
Period, interest at the per annum rate of eight and one-half percent
(8.50%) accrued, and due and payable, under the Subordinated Loan Agreement
(provided that the aggregate outstanding principal amount of Subordinated Debt
does not exceed nineteen million Dollars ($19,000,000)) during such Quarterly
Period, but expressly excluding any such interest that accrued on the
Subordinated Debt in any previous Quarterly Period.

 

“Debt Service Reserve Account” has the meaning provided in Section 3.01(a)(vii)
(Establishment of Project Accounts).

 

5

--------------------------------------------------------------------------------


 

“Debt Service Reserve Release Certificate” means a certificate in substantially
the form of Exhibit G, duly executed by an Authorized Officer of the Borrower
directing the transfer or withdrawal of funds from the Debt Service Reserve
Release Certificate.

 

“Delay Liquidated Damages” means any delay liquidated damages payable to the
Borrower pursuant to the Design-Build Agreement or any other construction
contracts to which the Borrower is a party.

 

“Extraordinary Proceeds Account” has the meaning provided in Section 3.01(a)(xi)
(Establishment of Project Accounts).

 

“Extraordinary Proceeds Release Certificate” means a certificate in
substantially the form of Exhibit I, duly executed by an Authorized Officer of
the Borrower directing the transfer or withdrawal of funds from the
Extraordinary Proceeds Account.

 

“Gross Proceeds” has the meaning provided in the Code.

 

“Huron Insurance and Condemnation Proceeds Account” has the meaning provided in
Section 3.01(a)(x) (Establishment of Project Accounts).

 

“Indemnitee” has the meaning provided in Section 20.08(a) (Indemnification by
the Borrower).

 

“Independent Engineer’s Certificate” means a certificate of the Independent
Engineer in substantially the form of Exhibit L.

 

“Insurance and Condemnation Proceeds Accounts” means, collectively, the Aberdeen
Insurance and Condemnation Proceeds Account and the Huron Insurance and
Condemnation Proceeds Account.

 

“Insurance and Condemnation Proceeds Request Certificate” means a certificate,
in substantially the form of Exhibit H, duly executed by an Authorized Officer
of the Borrower, setting forth proposed instructions for the transfer or
withdrawal of Insurance Proceeds and/or Condemnation Proceeds from an Insurance
and Condemnation Proceeds Account.

 

“Investment Proceeds” has the meaning provided in the Code.

 

“Interest Rate Protection Agreement” means each interest rate swap, collar, put,
or cap, or other interest rate protection arrangement, with a Qualified
Counterparty, in each such case that is reasonably satisfactory to the
Administrative Agent and is

 

6

--------------------------------------------------------------------------------


 

entered into in accordance with Section 7.01(u) (Affirmative Covenants –
Interest Rate Protection Agreement) of the Credit Agreement.

 

“Issue Price” has the meaning provided in the Code.

 

“Issuer” has the meaning provided in the third recital.

 

“LC Cash Collateral Sub-Account” has the meaning provided in
Section 3.01(a)(xiv) (Establishment of Project Accounts).

 

“Liquidated Damages Account” has the meaning provided in Section 3.01(a)(ii)
(Establishment of Project Accounts).

 

“Liquidated Damages Transfer Certificate” means a certificate in substantially
the form of Exhibit B, duly executed by an Authorized Officer of the Borrower,
directing the transfer or withdrawal of funds from the Liquidated Damages
Account.

 

“Maintenance Capital Expense Account” has the meaning provided in
Section 3.01(a)(v) (Establishment of Project Accounts).

 

“Material Default” means

 

(i)                                     any Default under Section 8.01(a)(ii)
(Nonpayment), Section 8.01(f)(ii)(B) (Cross Defaults), Section 8.01(i)
(Bankruptcy, Insolvency) or Section 8.01(j) (Project Document Defaults;
Termination) of the Credit Agreement;

 

(ii)                                  any Default under Section 8.01(d)
(Non-Performance of Other Covenants and Obligations) of the Credit Agreement
arising as a result of any default

 

(A)                              by the Borrower in the due performance and
observance of any covenant or agreement under Section 7.01(a) (Compliance with
Laws), Section 7.01(b) (Environmental Matters), Section 7.01(c) (Operations and
Maintenance), Section 7.01(e) (Payment of Obligations), Section 7.01(f)
(Governmental Approvals), Section 7.01(l) (Project Documents), Section 7.01(m)
(Preservation of Title; Acquisition of Additional Property), Section 7.01(n)(ii)
and (iii) (Maintenance of Liens; Creation of Liens on Newly Acquired Property),
Section 7.01(o) (Certificate of Formation), Section 7.01(p) (Separateness) and
Section

 

7

--------------------------------------------------------------------------------


 

7.01(u) (Interest Rate Protection Agreement) of the Credit Agreement;

 

(B)                                by the Borrower in the due performance and
observance of any covenant or agreement under Section 5.03 (No Other Filings)
and Section 5.04 (No Sale of Collateral) of the Security Agreement; and

 

(C)                                by any Pledgor under Section 5.03 (No Other
Filings) of the Pledge Agreement.

 

“Monthly Date” means the last Business Day of each calendar month.

 

“Net Swap Payment” means, with respect to any Interest Rate Protection Agreement
and for any period, all scheduled Obligations due and payable by the Borrower
under such Interest Rate Protection Agreement during such period, as a result of
any netting applicable thereto.

 

“Notice of Security Discharge Date” has the meaning provided in Section 20.01
(Rights of Second Lien Agent and Second Lien Claimholders).

 

“Notice of Suspension” has the meaning provided in Section 17.01(a) (Notices of
Suspension of Project Accounts).

 

“Operating Account” has the meaning provided in Section 3.01(a)(iv)
(Establishment of Project Accounts).

 

“Operating Account Withdrawal Certificate” means a certificate in substantially
the form of Exhibit E, duly executed by an Authorized Officer of the Borrower,
directing the transfer or withdrawal of funds from the Operating Account.

 

“Original Proceeds” has the meaning provided in the Code.

 

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

 

“Permitted Budgeted Operating Expenses Level” means, for any month in any Fiscal
Year, with respect to Operation and Maintenance Expenses (other than Operation
and Maintenance Expenses for the cost of corn and natural gas), one hundred and
ten percent (110%) of the amount projected for such expenses (other than
Operation and Maintenance Expenses for the cost of corn and natural gas) for the
period from the start

 

8

--------------------------------------------------------------------------------


 

of such Fiscal Year (or, if the Closing Date occurred during such Fiscal Year,
from the Closing Date) through (and including) such month in the then-current
Operating Budget.

 

“Post-Conversion Date Revenue Account Withdrawal Certificate” means a
certificate in substantially the form of Exhibit C-2, duly executed by an
Authorized Officer of the Borrower, directing the transfer or withdrawal of
funds from the Revenue Account.

 

“Pre-Conversion Date Revenue Account Withdrawal Certificate” means a certificate
in substantially the form of Exhibit C-1, duly executed by an Authorized Officer
of the Borrower, directing the transfer or withdrawal of funds from the Revenue
Account.

 

“Pre-Conversion Prepayment Target” has the meaning provided in the Credit
Agreement.

 

“Prepayment Holding Account” has the meaning provided in Section 3.01(a)(x)
(Establishment of Project Accounts).

 

“Project Accounts” means the Construction Account, the Liquidated Damages
Account, the Revenue Account, the Operating Account, the Maintenance Capital
Expense Account, the Working Capital Reserve Account, the Debt Service Reserve
Account, the Prepayment Holding Account, the Aberdeen Insurance and Condemnation
Proceeds Account, the Huron Insurance and Condemnation Proceeds Account, the
Extraordinary Proceeds Account, the Contingency Reserve Account, the Additional
Capital Expenditure Sub-Account, the Bond Proceeds Sub-Account and the LC Cash
Collateral Sub-Account.

 

“Qualified Counterparty” has the meaning provided in the Credit Agreement.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Restoration or Replacement Plan” means a plan and time schedule, reasonably
satisfactory to the Required Lenders and the Independent Engineer, for the
application of Insurance Proceeds and Condemnation Proceeds arising from any
Casualty Event or Event of Taking, respectively, and any other funds available
to the Borrower with which to restore or replace the Project, or any portion
thereof, affected by such Casualty Event or Event of Taking.

 

9

--------------------------------------------------------------------------------


 

“Restricted Payment Certificate” means a certificate in substantially the form
of Exhibit D, duly executed by an Authorized Officer of the Borrower, directing
the transfer or withdrawal of funds for Restricted Payments.

 

“Revenue Account” has the meaning provided in Section 3.01(a)(iii)
(Establishment of Project Accounts).

 

“Revenue Account Withdrawal Certificate” means, before the Conversion Date, a
Pre-Conversion Date Revenue Account Withdrawal Certificate, and after the
Conversion Date, a Post-Conversion Date Revenue Account Withdrawal Certificate.

 

“Second Lien Account Collateral” has the meaning provided in Section 2.08 (Grant
of Second-Priority Security Interest).

 

“Second Lien Agent” has the meaning provided in the preamble.

 

“Second Lien Agent Indemnitee” has the meaning provided in Section 20.08(b)
(Indemnification by the Borrower).

 

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations (as defined in the Intercreditor Agreement) at such time,
including the holders of Bonds, the Second Lien Agent and the Issuer.

 

“Second Lien Project Accounts” means the Revenue Account, the Operating Account,
the Maintenance Capital Expense Account, the Working Capital Reserve Account,
the Aberdeen Insurance and Condemnation Proceeds Account, the Huron Insurance
and Condemnation Proceeds Account, the Extraordinary Proceeds Account, and the
Additional Capital Expenditure Sub-Account.

 

“Securities Intermediary” has the meaning provided in the preamble.

 

“Security Discharge Date” means the date on which (i) all outstanding
Commitments (as defined in the Credit Agreement) and Interest Rate Protection
Agreements have been terminated and (ii) all amounts payable in respect of the
Obligations have been irrevocably and indefeasibly paid in full in cash (other
than obligations under the Financing Documents that by their terms survive and
with respect to which no claim has been made by the Senior Secured Parties).

 

“Senior Secured Parties” means the Lenders, the Agents and any Interest Rate
Protection Provider.

 

“Subordinated Debt” has the meaning provided in the fourth recital.

 

10

--------------------------------------------------------------------------------


 

“Subordinated Loan Agreement” has the meaning provided in the fourth recital.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts
(including any Permitted Commodity Hedging Arrangements or any Interest Rate
Protection Agreements), after taking into account the effect of any legally
enforceable netting agreement relating to such Swap Contracts, (a) for any date
on or after the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, in accordance
with the terms of the applicable Swap Contract, or, if no provision is made
therein, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

 

“Target Balance Amount” means the aggregate principal amount under the Term
Loans on the Conversion Date as reduced by 1/24th of such amount on each
Quarterly Payment Date thereafter.

 

“Tax Exemption Agreement” means that certain Tax Exemption Agreement and
Certificate, dated as of October 1, 2007, among the Borrower, the Issuer, the
Accounts Bank and the Second Lien Agent.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of the security in any Account Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions related to such
provisions.

 

“Warranty Work” means any work relating to the repair, replacement or
correction of any failure, defect or deficiency related to the Aberdeen II
Plant.

 

“Working Capital Reserve Account” has the meaning provided in
Section 3.01(a)(vi) (Establishment of Project Accounts).

 

“Working Capital Reserve Transfer Certificate” means a certificate in
substantially the form of Exhibit F, duly executed by an Authorized Officer of
the Borrower, directing the transfer or withdrawal of funds from the Working
Capital Reserve Account.

 

11

--------------------------------------------------------------------------------


 


SECTION 1.02           PRINCIPLES OF INTERPRETATION. (A)  UNLESS OTHERWISE
DEFINED OR THE CONTEXT OTHERWISE REQUIRES, TERMS FOR WHICH MEANINGS ARE PROVIDED
IN THIS ACCOUNTS AGREEMENT SHALL HAVE THE SAME MEANINGS WHEN USED IN THE CREDIT
AGREEMENT.


 


(B)        UNLESS THE CONTEXT REQUIRES OTHERWISE, ANY REFERENCE IN THIS ACCOUNTS
AGREEMENT TO ANY FINANCING DOCUMENT SHALL MEAN SUCH FINANCING DOCUMENT AND ALL
SCHEDULES, EXHIBITS AND ATTACHMENTS THERETO, AS AMENDED FROM TIME TO TIME.


 


(C)         ALL THE AGREEMENTS, CONTRACTS OR DOCUMENTS DEFINED OR REFERRED TO
HEREIN SHALL MEAN SUCH AGREEMENTS, CONTRACTS OR DOCUMENTS AS THE SAME MAY FROM
TIME TO TIME BE SUPPLEMENTED, AMENDED OR REPLACED OR THE TERMS THEREOF WAIVED OR
MODIFIED TO THE EXTENT PERMITTED BY, AND IN ACCORDANCE WITH, THE TERMS THEREOF
AND THIS ACCOUNTS AGREEMENT, AND SHALL DISREGARD ANY SUPPLEMENT, AMENDMENT,
REPLACEMENT OR WAIVER MADE IN BREACH OF THIS ACCOUNTS AGREEMENT.


 


(D)        DEFINED TERMS IN THIS ACCOUNTS AGREEMENT SHALL INCLUDE IN THE
SINGULAR NUMBER THE PLURAL AND IN THE PLURAL NUMBER THE SINGULAR.


 


(E)         THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS ACCOUNTS AGREEMENT SHALL, UNLESS OTHERWISE EXPRESSLY
SPECIFIED, REFER TO THIS ACCOUNTS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS ACCOUNTS AGREEMENT AND ALL REFERENCES TO ARTICLES, SECTIONS,
EXHIBITS AND SCHEDULES SHALL BE REFERENCES TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES OF THIS ACCOUNTS AGREEMENT, UNLESS OTHERWISE SPECIFIED.


 


(F)         THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” ARE NOT LIMITING.


 


(G)        THE WORD “OR” IS NOT EXCLUSIVE.


 


(H)        ANY REFERENCE TO ANY PERSON SHALL INCLUDE ITS PERMITTED SUCCESSORS
AND PERMITTED ASSIGNS IN THE CAPACITY INDICATED, AND IN THE CASE OF ANY
GOVERNMENTAL AUTHORITY, ANY PERSON SUCCEDING TO ITS FUNCTIONS AND CAPACITIES.


 


SECTION 1.03           CREDIT AGREEMENT AND UCC DEFINITIONS. UNLESS OTHERWISE
DEFINED HEREIN OR UNLESS THE CONTEXT OTHERWISE REQUIRES, TERMS USED IN THIS
ACCOUNTS AGREEMENT, INCLUDING ITS PREAMBLE AND RECITALS, HAVE THE MEANINGS
PROVIDED IN THE CREDIT AGREEMENT OR, IF NOT DEFINED THEREIN, THE UCC.


 


SECTION 1.04           ACCOUNTING AND FINANCIAL DETERMINATIONS. UNLESS OTHERWISE
SPECIFIED, ALL ACCOUNTING TERMS USED IN ANY FINANCING DOCUMENT SHALL BE
INTERPRETED, ALL ACCOUNTING DETERMINATIONS AND COMPUTATIONS HEREUNDER OR
THEREUNDER SHALL

 

12

--------------------------------------------------------------------------------


 


BE MADE, AND ALL FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER OR
THEREUNDER SHALL BE PREPARED, IN ACCORDANCE WITH GAAP.


 


ARTICLE II

APPOINTMENT; GRANT OF SECURITY INTEREST


 


SECTION 2.01           APPOINTMENT BY COLLATERAL AGENT. (A) THE COLLATERAL
AGENT, ON BEHALF AND AT THE DIRECTION OF THE SENIOR SECURED PARTIES, HEREBY
APPOINTS AND AUTHORIZES THE ACCOUNTS BANK TO ACT AS ITS DEPOSITORY FOR THE
BENEFIT OF THE SENIOR SECURED PARTIES, AND AS THE SECURITIES INTERMEDIARY OR
BANK WITH RESPECT TO THE PROJECT ACCOUNTS FOR THE BENEFIT OF THE COLLATERAL
AGENT, ON BEHALF OF THE SENIOR SECURED PARTIES, WITH SUCH POWERS AS ARE
EXPRESSLY DELEGATED TO THE ACCOUNTS BANK BY THE TERMS OF THIS ACCOUNTS
AGREEMENT, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.
THE ACCOUNTS BANK HEREBY ACCEPTS EACH SUCH APPOINTMENT AND AGREES TO ACT AS THE
DEPOSITORY FOR THE COLLATERAL AGENT, ON BEHALF OF THE SENIOR SECURED PARTIES,
AND AS THE SECURITIES INTERMEDIARY OR BANK WITH RESPECT TO THE PROJECT ACCOUNTS,
FOR THE BENEFIT OF THE COLLATERAL AGENT, ON BEHALF OF THE SENIOR SECURED
PARTIES, IN ACCORDANCE WITH THE TERMS OF THIS ACCOUNTS AGREEMENT. THE ACCOUNTS
BANK FURTHER AGREES TO ACCEPT AND HOLD, AS SECURITIES INTERMEDIARY OR AS A BANK,
IN ITS CUSTODY AND IN ACCORDANCE WITH THE TERMS OF THIS ACCOUNTS AGREEMENT, FOR
THE COLLATERAL AGENT, ON BEHALF OF THE SENIOR SECURED PARTIES, THE PROJECT
ACCOUNTS AND THE ACCOUNT COLLATERAL.


 


(B)        THE COLLATERAL AGENT ALSO HEREBY APPOINTS AND AUTHORIZES THE ACCOUNTS
BANK TO ACT ON ITS BEHALF FOR THE PURPOSE OF THE CREATION AND PERFECTION OF A
FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE SENIOR SECURED PARTIES, IN THE PROJECT ACCOUNTS TO THE EXTENT
THAT THEY ARE DEEMED UNDER APPLICABLE LAW NOT TO CONSTITUTE SECURITIES ACCOUNTS
OR DEPOSIT ACCOUNTS AND IN ANY ACCOUNT COLLATERAL THAT IS DEEMED UNDER
APPLICABLE LAW NOT TO CONSTITUTE A “FINANCIAL ASSET” (WITHIN THE MEANING OF
SECTION 8-102(9) OF THE UCC). THE ACCOUNTS BANK HEREBY ACCEPTS THIS APPOINTMENT
AND AGREES TO ACT AS THE ACCOUNTS BANK FOR THE COLLATERAL AGENT, ON BEHALF OF
THE SENIOR SECURED PARTIES, FOR SUCH PURPOSE AND TO HOLD AND MAINTAIN EXCLUSIVE
DOMINION AND CONTROL OVER THE PROJECT ACCOUNTS AND ANY SUCH ACCOUNT COLLATERAL
ON BEHALF OF THE COLLATERAL AGENT, ACTING FOR THE BENEFIT OF THE SENIOR SECURED
PARTIES.


 


SECTION 2.02           APPOINTMENT BY SECOND LIEN AGENT. (A) THE SECOND LIEN
AGENT, ON BEHALF AND AT THE DIRECTION OF THE SECOND LIEN CLAIMHOLDERS, HEREBY
APPOINTS AND AUTHORIZES THE ACCOUNTS BANK TO ACT AS ITS DEPOSITORY FOR THE
BENEFIT OF THE SECOND LIEN CLAIMHOLDERS, AND AS THE SECURITIES INTERMEDIARY OR
BANK WITH RESPECT TO THE SECOND LIEN PROJECT ACCOUNTS FOR THE BENEFIT OF THE
SECOND LIEN AGENT, ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS, WITH SUCH POWERS
AS ARE EXPRESSLY DELEGATED TO THE ACCOUNTS BANK BY

 

13

--------------------------------------------------------------------------------


 


THE TERMS OF THIS ACCOUNTS AGREEMENT, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO. THE ACCOUNTS BANK HEREBY ACCEPTS EACH SUCH
APPOINTMENT AND AGREES TO ACT AS THE DEPOSITORY FOR THE SECOND LIEN AGENT, ON
BEHALF OF THE SECOND LIEN CLAIMHOLDERS, AND AS THE SECURITIES INTERMEDIARY OR
BANK WITH RESPECT TO THE SECOND LIEN PROJECT ACCOUNTS, FOR THE BENEFIT OF THE
SECOND LIEN AGENT, ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS, IN ACCORDANCE WITH
THE TERMS OF THIS ACCOUNTS AGREEMENT. THE ACCOUNTS BANK FURTHER AGREES TO ACCEPT
AND HOLD, AS SECURITIES INTERMEDIARY OR AS A BANK, IN ITS CUSTODY AND IN
ACCORDANCE WITH THE TERMS OF THIS ACCOUNTS AGREEMENT, FOR THE SECOND LIEN AGENT,
ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS, THE SECOND LIEN PROJECT ACCOUNTS AND
THE SECOND LIEN ACCOUNT COLLATERAL.


 


(B)        THE SECOND LIEN AGENT ALSO HEREBY APPOINTS AND AUTHORIZES THE
ACCOUNTS BANK TO ACT ON ITS BEHALF FOR THE PURPOSE OF THE CREATION AND
PERFECTION OF A SECOND PRIORITY SECURITY INTEREST IN FAVOR OF THE SECOND LIEN
AGENT, FOR THE BENEFIT OF THE SECOND LIEN CLAIMHOLDERS, IN THE SECOND LIEN
PROJECT ACCOUNTS TO THE EXTENT THAT THEY ARE DEEMED UNDER APPLICABLE LAW NOT TO
CONSTITUTE SECURITIES ACCOUNTS OR DEPOSIT ACCOUNTS AND IN ANY SECOND LIEN
ACCOUNT COLLATERAL THAT IS DEEMED UNDER APPLICABLE LAW NOT TO CONSTITUTE A
“FINANCIAL ASSET” (WITHIN THE MEANING OF SECTION 8-102(9) OF THE UCC). THE
ACCOUNTS BANK HEREBY ACCEPTS THIS APPOINTMENT AND AGREES TO ACT AS THE ACCOUNTS
BANK FOR THE SECOND LIEN AGENT, ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS, FOR
SUCH PURPOSE.


 


SECTION 2.03           LIMITATION OF LIABILITY. NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY CONTAINED ELSEWHERE IN ANY FINANCING DOCUMENT OR ANY SUBORDINATED
DEBT DOCUMENT, THE ACCOUNTS BANK SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES,
EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, NOR SHALL THE ACCOUNTS BANK HAVE OR BE
DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY SENIOR SECURED PARTY, THE
SECOND LIEN AGENT OR ANY SECOND LIEN CLAIMHOLDER, AND NO IMPLIED COVENANTS,
FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ
INTO ANY FINANCING DOCUMENT OR ANY SUBORDINATED DEBT DOCUMENT OR OTHERWISE EXIST
AGAINST THE ACCOUNTS BANK. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
SENTENCE, THE USE OF THE TERM “AGENT” IN ANY FINANCING DOCUMENT OR SUBORDINATED
DEBT DOCUMENT WITH REFERENCE TO THE ACCOUNTS BANK IS NOT INTENDED TO CONNOTE ANY
FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY
DOCTRINE OF ANY APPLICABLE LAW. INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF
MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE
RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


 


SECTION 2.04           PROJECT ACCOUNTS. (A) THE BORROWER AGREES THAT IT WILL
HAVE NO LEGAL OR EQUITABLE RIGHT TO WITHDRAW FUNDS FROM THE PROJECT ACCOUNTS,
EXCEPT FOR THOSE RIGHTS EXPRESSLY GRANTED TO THE BORROWER IN THIS ACCOUNTS
AGREEMENT. THE ACCOUNT COLLATERAL WILL NOT CONSTITUTE REPAYMENT OF THE
OBLIGATIONS OR THE SUBORDINATED DEBT UNTIL

 

14

--------------------------------------------------------------------------------


 


SO APPLIED AS PAYMENTS IN ACCORDANCE WITH THE TERMS OF THIS ACCOUNTS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS.


 


(B)        THE ACCOUNTS BANK SHALL NOT HAVE TITLE TO THE FUNDS ON DEPOSIT IN OR
CREDITED TO THE PROJECT ACCOUNTS, AND SHALL CREDIT THE PROJECT ACCOUNTS WITH ALL
RECEIPTS OF INTEREST, DIVIDENDS AND OTHER INCOME RECEIVED ON THE PROPERTY HELD
IN THE PROJECT ACCOUNTS. THE ACCOUNTS BANK SHALL ADMINISTER AND MANAGE THE
PROJECT ACCOUNTS IN STRICT COMPLIANCE WITH ITS DUTIES WITH RESPECT TO THE
PROJECT ACCOUNTS PURSUANT TO THIS ACCOUNTS AGREEMENT, AND SHALL BE SUBJECT TO
AND COMPLY WITH ALL OF THE OBLIGATIONS THAT THE ACCOUNTS BANK OWES TO THE
BORROWER AND THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED
PARTIES, WITH RESPECT TO THE PROJECT ACCOUNTS, INCLUDING ALL SUBORDINATION
OBLIGATIONS SET FORTH IN SECTION 2.10 (SUBORDINATION) WITH RESPECT TO THE
ACCOUNTS BANK’S RIGHT OF SET-OFF OR RECOUPMENT OR RIGHT TO OBTAIN A LIEN,
PURSUANT TO THE TERMS OF THIS ACCOUNTS AGREEMENT. THE ACCOUNTS BANK HEREBY
AGREES TO COMPLY WITH ANY AND ALL WRITTEN INSTRUCTIONS ORIGINATED BY THE
COLLATERAL AGENT DIRECTING THE DISBURSEMENT, DEPOSIT AND/OR TRANSFER OF ANY
FUNDS AND ALL OTHER PROPERTY HELD IN THE PROJECT ACCOUNTS WITHOUT ANY FURTHER
CONSENT OF THE BORROWER OR ANY OTHER PERSON, AND TO COMPLY WITH ANY AND ALL
WRITTEN INSTRUCTIONS ORIGINATED BY THE BORROWER DIRECTING THE DISBURSEMENT,
DEPOSIT AND/OR TRANSFER OF ANY FUNDS AND ALL OTHER PROPERTY HELD IN THE PROJECT
ACCOUNTS SUBJECT TO, AND IN ACCORDANCE WITH, THE TERMS OF THIS ACCOUNTS
AGREEMENT.


 


SECTION 2.05           REPRESENTATIONS, WARRANTIES AND COVENANTS OF ACCOUNTS
BANK. THE ACCOUNTS BANK HEREBY REPRESENTS, WARRANTS, COVENANTS AND AGREES AS
FOLLOWS:


 


(A)         IT IS A SECURITIES INTERMEDIARY ON THE DATE HEREOF AND SHALL ACT AS
SUCH IN MAINTAINING THE PROJECT ACCOUNTS AND ALL OF THE ACCOUNT COLLATERAL
(INCLUDING ALL SECURITIES AND OTHER FINANCIAL ASSETS OR SECURITY ENTITLEMENTS
DEPOSITED IN OR CREDITED TO THE PROJECT ACCOUNTS) FROM TIME TO TIME TRANSFERRED,
DEPOSITED IN OR CREDITED TO OR MAINTAINED IN THE PROJECT ACCOUNTS;


 


(B)        IT IS THE BANK WITH WHICH EACH PROJECT ACCOUNT IS MAINTAINED AND THE
SECURITIES INTERMEDIARY WITH RESPECT TO THE FINANCIAL ASSETS HELD IN THE PROJECT
ACCOUNTS. IN THIS REGARD, (I) IF THE ACCOUNTS BANK HAS KNOWLEDGE THAT AN ISSUER
OF ANY FINANCIAL ASSET IS REQUIRED TO MAKE A PAYMENT OR DISTRIBUTION IN RESPECT
OF SUCH FINANCIAL ASSET, THE ACCOUNTS BANK SHALL HAVE FULFILLED ITS DUTY UNDER
APPLICABLE LAW TO TAKE ACTION TO OBTAIN SUCH PAYMENT OR DISTRIBUTION IF (A) IT
CREDITS SUCH PAYMENT OR DISTRIBUTION TO THE PROJECT ACCOUNTS IN ACCORDANCE WITH
THIS ACCOUNTS AGREEMENT IF SUCH PAYMENT OR DISTRIBUTION IS MADE OR (B) IT
NOTIFIES THE BORROWER AND THE COLLATERAL AGENT THAT SUCH PAYMENT OR DISTRIBUTION
HAS NOT BEEN MADE, AND (II) IF THE ACCOUNTS BANK IS REQUIRED BY APPLICABLE LAW
OR THIS ACCOUNTS AGREEMENT TO CREDIT TO ANY PROJECT ACCOUNT ANY FINANCIAL ASSET
PURPORTED TO BE TRANSFERRED OR CREDITED TO THE ACCOUNTS BANK PURSUANT

 

15

--------------------------------------------------------------------------------


 


TO APPLICABLE LAW, THE ACCOUNTS BANK SHALL HAVE FULFILLED ITS DUTY TO SO CREDIT
ANY PROJECT ACCOUNT IF IT CREDITS AS A SECURITY ENTITLEMENT TO THE APPLICABLE
PARTY WHATEVER RIGHTS THE ACCOUNTS BANK PURPORTEDLY HAS IN THE FINANCIAL ASSET
TRANSFERRED OR CREDITED TO THE ACCOUNTS BANK AND THE ACCOUNTS BANK SHALL HAVE NO
DUTY TO ENSURE THAT APPLICABLE LAW HAS BEEN COMPLIED WITH IN RESPECT OF THE
TRANSFER OF THE FINANCIAL ASSET OR TO CREATE A SECURITY INTEREST IN OR LIEN ON
ANY FINANCIAL ASSET PURPORTED TO BE TRANSFERRED OR CREDITED TO THE ACCOUNTS BANK
AND SUBSEQUENTLY CREDITED TO ANY PROJECT ACCOUNT;


 


(C)         IT SHALL PROMPTLY PERFORM ALL DUTIES IMPOSED UPON A SECURITIES
INTERMEDIARY AND A BANK UNDER THE UCC, OTHER APPLICABLE LAW AND THIS ACCOUNTS
AGREEMENT;


 


(D)        THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES,
AND NO OTHER PERSON, IS THE ACCOUNTS BANK’S CUSTOMER WITH RESPECT TO THE PROJECT
ACCOUNTS, AND THE BORROWER HAS CONSENTED TO THE COLLATERAL AGENT, ON BEHALF AND
FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, BEING DEEMED THE CUSTOMER
HEREUNDER;


 


(E)         THE SECURITIES INTERMEDIARY’S JURISDICTION, FOR PURPOSES OF THIS
ACCOUNTS AGREEMENT AND ARTICLE 8 OF THE UCC, IS AND SHALL CONTINUE TO BE THE
STATE OF NEW YORK, AND THE BANK’S JURISDICTION OF THE ACCOUNTS BANK, FOR
PURPOSES OF THIS ACCOUNTS AGREEMENT AND SECTION 9-304(B)(1) OF THE UCC, IS AND
SHALL CONTINUE TO BE THE STATE OF NEW YORK;


 


(F)         IT HAS ESTABLISHED AND MAINTAINS THE PROJECT ACCOUNTS AS SET FORTH
IN SECTION 3.01 (ESTABLISHMENT OF PROJECT ACCOUNTS);


 


(G)        EACH PROJECT ACCOUNT IS AND WILL BE MAINTAINED AS A SECURITIES
ACCOUNT OR, AS SET FORTH IN SECTION 2.06 (PROJECT ACCOUNTS AS DEPOSIT ACCOUNT),
A DEPOSIT ACCOUNT;


 


(H)        ALL FINANCIAL ASSETS ACQUIRED BY OR DELIVERED TO THE ACCOUNTS BANK
SHALL BE HELD BY THE ACCOUNTS BANK AND CREDITED BY BOOK ENTRY TO THE RELEVANT
PROJECT ACCOUNT OR OTHERWISE ACCEPTED BY THE ACCOUNTS BANK FOR CREDIT TO THE
RELEVANT PROJECT ACCOUNT. ANY FINANCIAL ASSET SO CREDITED OR ACCEPTED FOR CREDIT
TO THE RELEVANT PROJECT ACCOUNT SHALL BE REGISTERED IN THE NAME OF, PAYABLE TO,
OR TO THE ORDER OF, OR INDORSED TO THE ACCOUNTS BANK OR IN BLANK AND IN NO CASE
WILL ANY FINANCIAL ASSET CREDITED TO ANY PROJECT ACCOUNT OR HELD BY THE ACCOUNTS
BANK FOR CREDIT TO ANY PROJECT ACCOUNT BE REGISTERED IN THE NAME OF, PAYABLE TO,
TO THE ORDER OF, OR INDORSED TO, THE BORROWER, EXCEPT TO THE EXTENT THAT SUCH
FINANCIAL ASSET HAS BEEN SUBSEQUENTLY INDORSED BY THE BORROWER TO THE ACCOUNTS
BANK OR IN BLANK;

 

16

--------------------------------------------------------------------------------


 


(I)          EACH ITEM OF PROPERTY (INCLUDING ANY CASH, SECURITY, GENERAL
INTANGIBLE, DOCUMENT, INSTRUMENT OR OBLIGATION, SHARE, PARTICIPATION, INTEREST
OR OTHER PROPERTY WHATSOEVER) DEPOSITED IN OR CREDITED TO ANY PROJECT ACCOUNT
SHALL BE TREATED AS A FINANCIAL ASSET UNDER AND FOR THE PURPOSES OF ARTICLE 8 OF
THE UCC, INCLUDING SECTION 8-102(A)(9)(III) THEREOF. NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, ANY PROPERTY CONTAINED IN THE PROJECT ACCOUNTS
THAT IS NOT DEEMED TO BE A FINANCIAL ASSET UNDER APPLICABLE LAW, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, WILL BE DEEMED TO BE DEPOSITED IN A DEPOSIT ACCOUNT
AND SUBJECT TO SECTION 2.06 (PROJECT ACCOUNTS AS DEPOSIT ACCOUNT);


 


(J)          THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED
PARTIES, IS THE ENTITLEMENT HOLDER IN ANY SECURITY ENTITLEMENTS WITH RESPECT TO
ANY FINANCIAL ASSETS DEPOSITED IN OR CREDITED TO THE PROJECT ACCOUNTS, AND THE
COLLATERAL AGENT MAY ISSUE ENTITLEMENT ORDERS WITH RESPECT THERETO;


 


(K)         IF AT ANY TIME IT RECEIVES AN ENTITLEMENT ORDER OR ANY OTHER ORDER
FROM THE COLLATERAL AGENT DIRECTING THE TRANSFER, REDEMPTION OR LIQUIDATION OF
ANY FINANCIAL ASSET CARRIED IN THE PROJECT ACCOUNTS OR ANY INSTRUCTION
ORIGINATED BY THE COLLATERAL AGENT DIRECTING THE DISBURSEMENT, DEPOSIT AND/OR
TRANSFER OF ANY FUNDS OR OTHER PROPERTY HELD IN THE PROJECT ACCOUNTS, THE
ACCOUNTS BANK SHALL COMPLY WITH SUCH ENTITLEMENT ORDER, INSTRUCTION OR OTHER
ORDER WITHOUT FURTHER CONSENT BY THE BORROWER OR ANY OTHER PERSON. THE BORROWER
HEREBY AGREES THAT THE COLLATERAL AGENT, ON BEHALF OF AND FOR THE BENEFIT OF THE
SENIOR SECURED PARTIES, SHALL HAVE CONTROL OF THE SECURITY ENTITLEMENTS CARRIED
IN THE PROJECT ACCOUNTS AND OF THE FINANCIAL ASSETS CARRIED IN THE PROJECT
ACCOUNTS, AND THE BORROWER HEREBY DISCLAIMS ANY ENTITLEMENT TO CLAIM CONTROL OF
SUCH SECURITY ENTITLEMENTS OR FINANCIAL ASSETS;


 


(L)          ALL PROPERTY DELIVERED TO THE ACCOUNTS BANK PURSUANT TO THIS
ACCOUNTS AGREEMENT OR THE OTHER FINANCING DOCUMENTS WILL BE PROMPTLY DEPOSITED
IN OR CREDITED TO A PROJECT ACCOUNT BY AN APPROPRIATE ENTRY IN ITS RECORDS IN
ACCORDANCE WITH THIS ACCOUNTS AGREEMENT;


 


(M)        THE ACCOUNTS BANK SHALL NOT CHANGE THE NAME OR ACCOUNT NUMBER OF ANY
PROJECT ACCOUNT UNLESS IT OBTAINS THE PRIOR WRITTEN CONSENT OF THE COLLATERAL
AGENT AND PROVIDES PRIOR WRITTEN NOTICE TO THE BORROWER;


 


(N)        EXCEPT FOR THE CLAIMS AND INTEREST OF (I) THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE SENIOR SECURED PARTIES, IN THE PROJECT ACCOUNTS, (II) THE
SECOND LIEN AGENT, FOR THE BENEFIT OF THE SECOND LIEN CLAIMHOLDERS, IN THE
SECOND LIEN PROJECT ACCOUNTS AND (III) THE BORROWER, IN THE PROJECT ACCOUNTS, IT
DOES NOT KNOW OF AND HAS NOT RECEIVED WRITTEN NOTICE OF ANY RIGHT OR CLAIM
(INCLUDING ANY ADVERSE CLAIM) TO OR INTEREST IN THE PROJECT ACCOUNTS OR ANY
ACCOUNT COLLATERAL (INCLUDING, WITHOUT LIMITATION,

 

17

--------------------------------------------------------------------------------


 


FUNDS AND FINANCIAL ASSETS) DEPOSITED IN OR CREDITED TO THE PROJECT ACCOUNTS BY
ANY PERSON. IF ANY PERSON (OTHER THAN THE COLLATERAL AGENT, ON BEHALF OF THE
SENIOR SECURED PARTIES, OR THE SECOND LIEN AGENT, ON BEHALF OF THE SECOND LIEN
CLAIMHOLDERS) ASSERTS ANY LIEN, ENCUMBRANCE OR ADVERSE CLAIM (INCLUDING ANY
WRIT, GARNISHMENT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS) AGAINST ANY PROJECT ACCOUNT OR IN ANY FINANCIAL ASSET OR OTHER PROPERTY
DEPOSITED THEREIN OR CREDITED THERETO, THE ACCOUNTS BANK WILL PROMPTLY NOTIFY
THE COLLATERAL AGENT, THE BORROWER AND, IF SUCH PROJECT ACCOUNT IS A SECOND LIEN
PROJECT ACCOUNT, THE SECOND LIEN AGENT, IN WRITING THEREOF; AND


 


(O)        THE ACCOUNTS BANK HAS NOT ENTERED INTO AND WILL NOT ENTER INTO ANY
AGREEMENT WITH RESPECT TO THE PROJECT ACCOUNTS OR ANY FINANCIAL ASSETS OR OTHER
PROPERTY DEPOSITED IN OR CREDITED TO ANY PROJECT ACCOUNT OTHER THAN THIS
ACCOUNTS AGREEMENT, AS MAY BE AMENDED FROM TIME TO TIME. THE ACCOUNTS BANK HAS
NOT ENTERED INTO AND WILL NOT ENTER INTO ANY AGREEMENT WITH THE BORROWER OR ANY
OTHER PERSON PURPORTING TO LIMIT OR CONDITION THE OBLIGATION OF THE ACCOUNTS
BANK TO COMPLY WITH ENTITLEMENT ORDERS OR ANY OTHER ORDER ORIGINATED BY THE
COLLATERAL AGENT IN ACCORDANCE WITH THIS ACCOUNTS AGREEMENT.


 


SECTION 2.06           PROJECT ACCOUNTS AS DEPOSIT ACCOUNT. (A) THE PARTIES
HERETO AGREE THAT, TO THE EXTENT THAT THE PROJECT ACCOUNTS ARE NOT CONSIDERED
“SECURITIES ACCOUNTS” (WITHIN THE MEANING OF SECTION 8-501(A) OF THE UCC), THE
PROJECT ACCOUNTS SHALL BE DEEMED TO BE DEPOSIT ACCOUNTS (AS DEFINED IN SECTION
9-102(A)(29) OF THE UCC) TO THE EXTENT A SECURITY INTEREST CAN BE GRANTED AND
PERFECTED UNDER THE UCC IN THE PROJECT ACCOUNTS AS DEPOSIT ACCOUNTS, WHICH THE
BORROWER SHALL MAINTAIN WITH THE ACCOUNTS BANK ACTING NOT AS SECURITIES
INTERMEDIARY BUT AS A “BANK” (WITHIN THE MEANING OF SECTION 9-102(A)(8) OF THE
UCC).


 


(B)        THE COLLATERAL AGENT, ON BEHALF OF THE SENIOR SECURED PARTIES, SHALL
BE DEEMED THE SOLE CUSTOMER OF THE ACCOUNTS BANK FOR PURPOSES OF THE PROJECT
ACCOUNTS AND, AS SUCH, SHALL BE ENTITLED TO ALL OF THE RIGHTS THAT CUSTOMERS OF
BANKS HAVE UNDER APPLICABLE LAW WITH RESPECT TO DEPOSIT ACCOUNTS, INCLUDING THE
RIGHT TO WITHDRAW FUNDS FROM, OR CLOSE, THE PROJECT ACCOUNTS, AND THE BORROWER
HEREBY CONSENTS TO THE COLLATERAL AGENT BEING DEEMED THE CUSTOMER HEREUNDER.


 


SECTION 2.07           GRANT OF FIRST-PRIORITY SECURITY INTEREST. (A)  AS
SECURITY FOR THE PROMPT AND COMPLETE PAYMENT WHEN DUE (WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ANY AND ALL OF THE OBLIGATIONS AND
THE DUE PERFORMANCE AND COMPLIANCE BY THE BORROWER WITH ALL OF THE TERMS,
CONDITIONS, AND AGREEMENTS TO BE PERFORMED AND COMPLIED WITH BY IT UNDER AND
PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT AND THE OTHER FINANCING DOCUMENTS,
THE BORROWER HEREBY ACKNOWLEDGES AND CONFIRMS THE PLEDGE, COLLATERAL ASSIGNMENT,
HYPOTHECATION, AND GRANTING OF A FIRST-PRIORITY SECURITY INTEREST TO

 

18

--------------------------------------------------------------------------------


 


THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, PURSUANT TO
THE SECURITY AGREEMENT IN, ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE
FOLLOWING, IN EACH CASE, AS TO EACH TYPE OF PROPERTY DESCRIBED BELOW, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED BY THE BORROWER, WHEREVER LOCATED, AND WHETHER
NOW OR HEREAFTER EXISTING OR ARISING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):


 

(I)                                     EACH OF THE PROJECT ACCOUNTS (OTHER THAN
THE BOND PROCEEDS SUB-ACCOUNT), INCLUDING ALL FUNDS, CASH EQUIVALENTS,
SECURITIES, FINANCIAL ASSETS OR OTHER PROPERTY HELD IN, REQUIRED TO BE HELD IN
OR CREDITED TO ANY OF SUCH PROJECT ACCOUNTS OR OTHERWISE IN POSSESSION OR
CONTROL OF THE ACCOUNTS BANK PURSUANT TO THIS ACCOUNTS AGREEMENT, AND ALL
INTEREST, DIVIDENDS AND OTHER INCOME DERIVED THEREFROM;

 

(II)                                  ALL STATEMENTS, CERTIFICATES, INSTRUMENTS
AND INVESTMENT PROPERTY REPRESENTING OR EVIDENCING ANY PROPERTY DESCRIBED IN
CLAUSE (I) ABOVE HELD IN, REQUIRED TO BE HELD IN OR CREDITED TO ANY OF SUCH
PROJECT ACCOUNTS OR OTHERWISE IN POSSESSION OR CONTROL OF THE ACCOUNTS BANK
PURSUANT TO THIS ACCOUNTS AGREEMENT; AND

 

(III)                               TO THE EXTENT NOT INCLUDED IN THE FOREGOING,
ALL PROCEEDS, PRODUCTS AND ACCESSIONS OF AND TO ANY AND ALL OF THE FOREGOING,
INCLUDING WHATEVER IS RECEIVED UPON ANY COLLECTION, EXCHANGE, SALE OR OTHER
DISPOSITION OF ANY OF THE FOREGOING AND ANY PROPERTY INTO WHICH ANY OF THE
FOREGOING IS CONVERTED, WHETHER CASH OR NON-CASH PROCEEDS, AND ANY AND ALL OTHER
AMOUNTS PAID OR PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING AND ALL
SECURITY ENTITLEMENTS OF THE BORROWER IN ANY AND ALL OF THE FOREGOING.

 


SECTION 2.08           GRANT OF SECOND-PRIORITY SECURITY INTEREST. (A)  AS
SECURITY FOR THE PROMPT AND COMPLETE PAYMENT WHEN DUE (WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ANY AND ALL OF THE OBLIGATIONS OF THE
BORROWER AND THE DUE PERFORMANCE AND COMPLIANCE BY THE BORROWER WITH ALL OF THE
TERMS, CONDITIONS, AND AGREEMENTS TO BE PERFORMED AND COMPLIED WITH BY IT UNDER
AND PURSUANT TO THE TERMS OF THE SUBORDINATED LOAN AGREEMENT AND THE OTHER
SUBORDINATED DEBT DOCUMENTS, THE BORROWER HEREBY ACKNOWLEDGES AND CONFIRMS THE
PLEDGE, COLLATERAL ASSIGNMENT, HYPOTHECATION, AND GRANTING OF A SECOND-PRIORITY
SECURITY INTEREST (SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT) TO THE
SECOND LIEN AGENT, FOR THE BENEFIT OF THE SECOND LIEN CLAIMHOLDERS, PURSUANT TO
THE “SUBORDINATE SECURITY AGREEMENT” (AS DEFINED IN THE BOND

 

19

--------------------------------------------------------------------------------


 


INDENTURE), OVER ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING,
IN EACH CASE, AS TO EACH TYPE OF PROPERTY DESCRIBED BELOW, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED BY THE BORROWER, WHEREVER LOCATED, AND WHETHER NOW OR
HEREAFTER EXISTING OR ARISING (COLLECTIVELY, THE “SECOND LIEN ACCOUNT
COLLATERAL”):


 

(I)                                     EACH OF THE SECOND LIEN PROJECT
ACCOUNTS, INCLUDING ALL FUNDS, CASH EQUIVALENTS, SECURITIES, FINANCIAL ASSETS OR
OTHER PROPERTY HELD IN, REQUIRED TO BE HELD IN OR CREDITED TO ANY OF THE SECOND
LIEN PROJECT ACCOUNTS OR OTHERWISE IN POSSESSION OR CONTROL OF THE ACCOUNTS BANK
PURSUANT TO THIS ACCOUNTS AGREEMENT, AND ALL INTEREST, DIVIDENDS AND OTHER
INCOME DERIVED THEREFROM;

 

(II)                                  ALL STATEMENTS, CERTIFICATES, INSTRUMENTS
AND INVESTMENT PROPERTY REPRESENTING OR EVIDENCING ANY PROPERTY DESCRIBED IN
CLAUSE (I) ABOVE HELD IN, REQUIRED TO BE HELD IN OR CREDITED TO ANY OF THE
SECOND LIEN PROJECT ACCOUNTS OR OTHERWISE IN POSSESSION OR CONTROL OF THE
ACCOUNTS BANK PURSUANT TO THIS ACCOUNTS AGREEMENT; AND

 

(III)                               TO THE EXTENT NOT INCLUDED IN THE FOREGOING,
ALL PROCEEDS, PRODUCTS AND ACCESSIONS OF AND TO ANY AND ALL OF THE FOREGOING,
INCLUDING WHATEVER IS RECEIVED UPON ANY COLLECTION, EXCHANGE, SALE OR OTHER
DISPOSITION OF ANY OF THE FOREGOING AND ANY PROPERTY INTO WHICH ANY OF THE
FOREGOING IS CONVERTED, WHETHER CASH OR NON-CASH PROCEEDS, AND ANY AND ALL OTHER
AMOUNTS PAID OR PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING AND ALL
SECURITY ENTITLEMENTS OF THE BORROWER IN ANY AND ALL OF THE FOREGOING;

 

For the avoidance of doubt, (x) the Second Lien Account Collateral shall not
include any right, title or interest in any property held in, required to be
held in or credited to the Construction Accounts, the Liquidated Damages
Account, the Debt Service Reserve Account, the Contingency Reserve Account, the
Prepayment Holding Account or the Bond Proceeds Sub-Account, and (ii)
notwithstanding any provision of this Agreement to the contrary, the Collateral
Agent shall have no lien on the funds in the Bond Proceeds Sub-Account.

 


SECTION 2.09           CONTROL AND PERFECTION OF ACCOUNT COLLATERAL. (A) THE
BORROWER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT (I) (A) EACH PROJECT ACCOUNT
PLEDGED HEREUNDER SHALL BE MAINTAINED SO THAT THE COLLATERAL AGENT, ON BEHALF
AND FOR THE BENEFIT

 

20

--------------------------------------------------------------------------------


 


OF THE SENIOR SECURED PARTIES, HAS CONTROL OF SUCH PROJECT ACCOUNT IN THE MANNER
SPECIFIED IN SECTION 9-104 OF THE UCC, (B) ALL CASH EQUIVALENTS PLEDGED
HEREUNDER SHALL BE MAINTAINED SO THAT THE COLLATERAL AGENT, ON BEHALF AND FOR
THE BENEFIT OF THE SENIOR SECURED PARTIES, HAS CONTROL OF SUCH CASH EQUIVALENTS
IN THE MANNER SPECIFIED IN SECTION 9-106 OF THE UCC, AND (C) ALL FINANCIAL
ASSETS HELD IN THE PROJECT ACCOUNTS AND PLEDGED HEREUNDER SHALL BE MAINTAINED SO
THAT THE COLLATERAL AGENT, ON BEHALF AND FOR THE BENEFIT OF THE SENIOR SECURED
PARTIES, HAS CONTROL OF SUCH FINANCIAL ASSETS IN THE MANNER SPECIFIED IN
SECTION 8-106 OF THE UCC.


 


(B)        THE BORROWER SHALL GIVE, EXECUTE, DELIVER, FILE, RECORD,
AUTHENTICATE, AUTHORIZE OR OBTAIN ALL SUCH UCC FINANCING STATEMENTS AS MAY BE
NECESSARY TO PERFECT AND MAINTAIN THE SECURITY INTERESTS GRANTED UNDER THIS
ACCOUNTS AGREEMENT.


 


(C)         UNTIL THE SECURITY DISCHARGE DATE AND PAYMENT IN FULL OF ALL
OBLIGATIONS UNDER THE SUBORDINATED DEBT DOCUMENTS, THE BORROWER SHALL NOT HAVE
ANY RIGHTS AGAINST OR TO MONIES HELD IN THE PROJECT ACCOUNTS, EXCEPT THE RIGHT
TO RECEIVE OR MAKE REQUISITIONS OF FUNDS DEPOSITED IN OR CREDITED TO THE PROJECT
ACCOUNTS AS PERMITTED BY THIS ACCOUNTS AGREEMENT.


 


SECTION 2.10           SUBORDINATION. (A) THE ACCOUNTS BANK HEREBY ACKNOWLEDGES
THE FIRST-PRIORITY SECURITY INTEREST GRANTED HEREBY TO THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE SENIOR SECURED PARTIES, AND THE SECOND-PRIORITY SECURITY
INTEREST GRANTED HEREBY TO THE SECOND LIEN AGENT, FOR THE BENEFIT OF THE SECOND
LIEN CLAIMHOLDERS. IN THE EVENT THAT THE ACCOUNTS BANK HAS OR SUBSEQUENTLY
OBTAINS BY AGREEMENT, OPERATION OF LAW OR OTHERWISE A RIGHT OF RECOUPMENT OR
SET-OFF OR ANY LIEN IN ANY OF THE PROJECT ACCOUNTS, ACCOUNT COLLATERAL OR ANY
FINANCIAL ASSET OR OTHER PROPERTY DEPOSITED THEREIN OR CREDITED THERETO OR ANY
SECURITY ENTITLEMENT RELATED THERETO, THE ACCOUNTS BANK HEREBY AGREES THAT SUCH
RIGHT OF RECOUPMENT OR SET-OFF AND/OR ANY SUCH LIEN SHALL (EXCEPT TO THE EXTENT
PROVIDED IN CLAUSE (C) OF THIS SECTION 2.10) BE SUBORDINATE TO THE SECURITY
INTEREST OF EACH OF THE COLLATERAL AGENT, ON BEHALF AND FOR THE BENEFIT OF THE
SENIOR SECURED PARTIES, AND THE SECOND LIEN AGENT, ON BEHALF OF AND FOR THE
BENEFIT OF THE SECOND LIEN CLAIMHOLDERS. THE ACCOUNTS BANK AGREES THAT IT SHALL
NOT (EXCEPT TO THE EXTENT PROVIDED IN CLAUSE (C) OF THIS SECTION 2.10) ASSERT OR
ENFORCE ANY SUCH RIGHT OF RECOUPMENT OR SET-OFF AND/OR ANY LIEN UNTIL THE NOTICE
OF SECURITY DISCHARGE DATE AND PAYMENT IN FULL OF ALL OBLIGATIONS UNDER THE
SUBORDINATED DEBT DOCUMENTS.


 


(B)        (I) UNTIL THE NOTICE OF SECURITY DISCHARGE DATE, THE FINANCIAL ASSETS
AND OTHER ITEMS DEPOSITED IN OR CREDITED TO THE PROJECT ACCOUNTS AND ALL OTHER
ACCOUNT COLLATERAL WILL NOT (EXCEPT TO THE EXTENT PROVIDED IN CLAUSE (C) OF THIS
SECTION 2.10) BE SUBJECT TO DEDUCTION, SET-OFF, BANKER’S LIEN OR ANY OTHER RIGHT
IN FAVOR OF ANY PERSON OTHER THAN THE COLLATERAL AGENT, ON BEHALF AND FOR THE
BENEFIT OF THE SENIOR SECURED PARTIES, AND (II)  FROM AND AFTER THE NOTICE OF
SECURITY DISCHARGE DATE UNTIL THE PAYMENT

 

21

--------------------------------------------------------------------------------


 


IN FULL OF ALL OBLIGATIONS UNDER THE SUBORDINATED DEBT DOCUMENTS, THE FINANCIAL
ASSETS AND OTHER ITEMS DEPOSITED IN OR CREDITED TO THE PROJECT ACCOUNTS AND ALL
OTHER ACCOUNT COLLATERAL WILL NOT (EXCEPT TO THE EXTENT PROVIDED IN CLAUSE (C)
OF THIS SECTION 2.10) BE SUBJECT TO DEDUCTION, SET-OFF, BANKER’S LIEN OR ANY
OTHER RIGHT IN FAVOR OF ANY PERSON OTHER THAN THE SECOND LIEN AGENT, ON BEHALF
AND FOR THE BENEFIT OF THE SECOND LIEN CLAIMHOLDERS.


 


(C)         THE PROJECT ACCOUNTS, ACCOUNT COLLATERAL OR ANY FINANCIAL ASSET OR
OTHER PROPERTY DEPOSITED THEREIN OR CREDITED THERETO SHALL BE SUBJECT TO
DEDUCTION, SET-OFF, BANKER’S LIEN AND RECOUPMENT TO THE EXTENT OF RETURNED ITEMS
AND CHARGEBACKS EITHER FOR UNCOLLECTED CHECKS OR OTHER ITEMS OF PAYMENT AND
TRANSFERS PREVIOUSLY CREDITED TO ONE OR MORE PROJECT ACCOUNTS, AND EACH OF THE
COLLATERAL AGENT, ON BEHALF OF AND FOR THE BENEFIT OF THE SENIOR SECURED
PARTIES, THE SECOND LIEN AGENT, ON BEHALF OF AND FOR THE BENEFIT OF THE SECOND
LIEN CLAIMHOLDERS, AND THE BORROWER HEREBY EXPRESSLY AUTHORIZE THE ACCOUNTS BANK
TO DEBIT THE RELEVANT PROJECT ACCOUNT(S) FOR SUCH AMOUNTS.


 


SECTION 2.11           AGREEMENT TO HOLD IN TRUST. ALL PAYMENTS RECEIVED
DIRECTLY BY THE BORROWER THAT ARE REQUIRED TO BE DEPOSITED INTO THE PROJECT
ACCOUNTS IN ACCORDANCE WITH THE TERMS OF THIS ACCOUNTS AGREEMENT, THE CREDIT
AGREEMENT, OR ANY OTHER FINANCING DOCUMENT (INCLUDING ANY AMOUNT RECEIVED BY THE
BORROWER PURSUANT TO, OR IN CONNECTION WITH, ANY PROJECT DOCUMENT OR ANY SALE OF
PRODUCTS) SHALL BE HELD BY THE BORROWER IN TRUST FOR THE COLLATERAL AGENT, ON
BEHALF AND FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, SHALL BE SEGREGATED
FROM OTHER FUNDS OF THE BORROWER AND SHALL, FORTHWITH UPON RECEIPT BY THE
BORROWER, BE TURNED OVER TO THE COLLATERAL AGENT OR ITS DESIGNEE IN THE SAME
FORM AS RECEIVED BY THE BORROWER (DULY ENDORSED BY THE BORROWER TO THE
COLLATERAL AGENT OR THE ACCOUNTS BANK, IF REQUESTED) FOR DEPOSIT AND
DISBURSEMENT IN ACCORDANCE WITH THIS ACCOUNTS AGREEMENT.


 


ARTICLE III

PROJECT ACCOUNTS


 


SECTION 3.01                                ESTABLISHMENT OF PROJECT ACCOUNTS.
(A) ON OR PRIOR TO THE CLOSING DATE, THE ACCOUNTS BANK SHALL ESTABLISH AND
MAINTAIN, IN THE NAME OF THE COLLATERAL AGENT AND ON THE BOOKS AND RECORDS OF
THE ACCOUNTS BANK’S OFFICES LOCATED IN AMARILLO, TEXAS, THE ACCOUNTS SET FORTH
BELOW:


 

(I)                                     A SPECIAL, SEGREGATED,
DOLLAR-DENOMINATED ACCOUNT ENTITLED “CONSTRUCTION ACCOUNT”, ACCOUNT NO. 129542
(THE “CONSTRUCTION ACCOUNT”);

 

22

--------------------------------------------------------------------------------


 

(II)                                  A SPECIAL, SEGREGATED DOLLAR-DENOMINATED
ACCOUNT ENTITLED “LIQUIDATED DAMAGES ACCOUNT”, ACCOUNT NO. 129607 (THE
“LIQUIDATED DAMAGES ACCOUNT”);

 

(III)                               A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “REVENUE ACCOUNT”, ACCOUNT NO. 129615 (THE “REVENUE ACCOUNT”);

 

(IV)                              A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “OPERATING ACCOUNT”, ACCOUNT NO. 129461 (THE “OPERATING
ACCOUNT”);

 

(V)                                 A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “MAINTENANCE CAPITAL EXPENSE ACCOUNT”, ACCOUNT NO. 
129488 (THE “MAINTENANCE CAPITAL EXPENSE ACCOUNT”);

 

(VI)                              A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “WORKING CAPITAL RESERVE ACCOUNT”, ACCOUNT NO. 128619 (THE
“WORKING CAPITAL RESERVE ACCOUNT”);

 

(VII)                           A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “DEBT SERVICE RESERVE ACCOUNT”, ACCOUNT NO. 129496 (THE “DEBT
SERVICE RESERVE ACCOUNT”);

 

(VIII)                        A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED ACCOUNT
ENTITLED “PREPAYMENT HOLDING ACCOUNT”, ACCOUNT NO. 129518 (THE “PREPAYMENT
HOLDING ACCOUNT”);

 

(IX)                                A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “ABERDEEN INSURANCE AND CONDEMNATION PROCEEDS ACCOUNT”, ACCOUNT
NO. 129526 (THE “ABERDEEN INSURANCE AND CONDEMNATION PROCEEDS ACCOUNT”);

 

(X)                                   A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “HURON INSURANCE AND CONDEMNATION PROCEEDS ACCOUNT”, ACCOUNT
NO. 129534 (THE “HURON INSURANCE AND CONDEMNATION PROCEEDS ACCOUNT”);

 

(XI)                                A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “EXTRAORDINARY PROCEEDS ACCOUNT”, ACCOUNT NO. 128449 (THE
“EXTRAORDINARY PROCEEDS ACCOUNT”);

 

23

--------------------------------------------------------------------------------


 

(XII)                             A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
ACCOUNT ENTITLED “CONTINGENCY RESERVE ACCOUNT”, ACCOUNT NO. 128457 (THE
“CONTINGENCY RESERVE ACCOUNT”);

 

(XIII)                          A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
SUB-ACCOUNT OF THE CONSTRUCTION ACCOUNT ENTITLED THE “BOND PROCEEDS
SUB-ACCOUNT”, ACCOUNT NO. 128511 (THE “BOND PROCEEDS SUB-ACCOUNT”); AND

 

(XIV)                         A SPECIAL, SEGREGATED, DOLLAR-DENOMINATED
SUB-ACCOUNT OF THE WORKING CAPITAL RESERVE ACCOUNT ENTITLED THE “LC CASH
COLLATERAL SUB-ACCOUNT”, ACCOUNT NO. 129364 (THE “LC CASH COLLATERAL
SUB-ACCOUNT”).

 


SECTION 3.02           DEPOSITS INTO AND WITHDRAWALS FROM PROJECT ACCOUNTS.
(A) AMOUNTS SHALL BE DEPOSITED INTO AND WITHDRAWN FROM THE PROJECT ACCOUNTS IN
STRICT ACCORDANCE WITH THIS ARTICLE III.


 


(B)        THE ACCOUNTS BANK WILL ONLY BE REQUIRED TO TRANSFER FUNDS HEREUNDER
ON A “SAME DAY” BASIS IF IT HAS RECEIVED WRITTEN NOTICE OF SUCH PROPOSED
TRANSFER, TOGETHER WITH ALL CERTIFICATES, NOTICES, DIRECTIONS AND OTHER
DOCUMENTS REQUIRED UNDER THIS ACCOUNTS AGREEMENT TO BE DELIVERED TO THE ACCOUNTS
BANK RELATING THERETO, NOT LATER THAN 11:00 A.M. EASTERN TIME ON THE BUSINESS
DAY OF SUCH PROPOSED TRANSFER AND, IF SUCH NOTICE OR ANY SUCH RELATED DOCUMENT
IS RECEIVED BY THE ACCOUNTS BANK AFTER SUCH TIME, SUCH TRANSFER WILL BE
UNDERTAKEN ON THE NEXT BUSINESS DAY SUCCEEDING THE DATE OF RECEIPT BY THE
ACCOUNTS BANK OF ALL SUCH DOCUMENTATION.


 


(C)         IF ANY TRANSFER, WITHDRAWAL, DEPOSIT, INVESTMENT OR PAYMENT OF ANY
FUNDS BY THE ACCOUNTS BANK OR ANY OTHER ACTION TO BE TAKEN BY THE ACCOUNTS BANK
UNDER THIS ACCOUNTS AGREEMENT IS TO BE MADE OR TAKEN ON A DAY OTHER THAN A
BUSINESS DAY, SUCH TRANSFER, WITHDRAWAL, DEPOSIT, INVESTMENT, PAYMENT OR OTHER
ACTION WILL BE MADE OR TAKEN ON THE NEXT SUCCEEDING BUSINESS DAY.


 


(D)        (I)  ANY INSTRUCTION, DIRECTION, NOTICE, CERTIFICATE, REQUEST OR
REQUISITION GIVEN TO THE ACCOUNTS BANK BY THE BORROWER WITH RESPECT TO THE
TRANSFER, WITHDRAWAL, DEPOSIT, INVESTMENT OR PAYMENT OF ANY FUNDS UNDER THIS
ACCOUNTS AGREEMENT OR WITH RESPECT TO ANY OTHER OBLIGATIONS TO BE PERFORMED BY
THE ACCOUNTS BANK UNDER THIS ACCOUNTS AGREEMENT (A) MUST BE IN WRITING AND
SIGNED BY AN AUTHORIZED OFFICER OF THE BORROWER, (B) IN REFERENCING ANY OF THE
PROJECT ACCOUNTS, MUST REFER TO THE SPECIFIC PROJECT ACCOUNT NAME AND NUMBER,
(C) SHALL CONSTITUTE A REPRESENTATION BY THE BORROWER THAT ALL CONDITIONS SET
FORTH IN THIS ACCOUNTS AGREEMENT FOR SUCH WITHDRAWAL HAVE BEEN SATISFIED,
WHETHER OR NOT THOSE CONDITIONS ARE EXPLICITLY

 

24

--------------------------------------------------------------------------------


 


STATED TO BE SO SATISFIED AND (D) SHALL BE COPIED TO THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT.


 

(ii)  Any instruction, direction, notice, certificate, request or requisition
given to the Accounts Bank by the Collateral Agent or the Administrative Agent
with respect to the transfer, withdrawal, deposit investment or payment of any
funds under this Accounts Agreement or with respect to any other obligations to
be performed by the Accounts Bank under this Accounts Agreement (A) must be in
writing, (B) in referencing any of the Project Accounts, must refer to the
specific Project Account name and number, and (C) shall be copied to the
Borrower.

 

(iii)  Notwithstanding anything contained in this Accounts Agreement or any
other Financing Document to the contrary, the Accounts Bank may rely on, and
shall be protected in acting or refraining from acting upon, any instruction,
direction, notice, certificate, request or requisition of the Borrower, the
Administrative Agent or the Collateral Agent.

 


(E)         NONE OF THE PROJECT ACCOUNTS SHALL GO INTO OVERDRAFT, AND THE
ACCOUNTS BANK SHALL NOT COMPLY WITH ANY REQUEST OR DIRECTION TO THE EXTENT THAT
IT WOULD CAUSE ANY OF THE PROJECT ACCOUNTS TO DO SO.


 


(F)         THE BORROWER HEREBY ACKNOWLEDGES THAT IT HAS IRREVOCABLY INSTRUCTED
EACH PROJECT PARTY, AND AGREES THAT IT SHALL SO INSTRUCT EACH FUTURE PROJECT
PARTY AND EACH PAYOR IN CONNECTION WITH ANY SALE OF PRODUCT, TO MAKE ALL
PAYMENTS DUE AND PAYABLE TO THE BORROWER UNDER ANY PROJECT DOCUMENT AND IN
CONNECTION WITH ANY SUCH SALE OF PRODUCT DIRECTLY TO THE ACCOUNTS BANK FOR
DEPOSIT IN, OR TO BE CREDITED IN THE MANNER SET FORTH IN THIS ARTICLE III. THE
BORROWER FURTHER AGREES THAT IT SHALL IRREVOCABLY INSTRUCT EACH OTHER PERSON
FROM WHOM THE BORROWER IS ENTITLED TO RECEIVE CASH FLOW OR INSURANCE PROCEEDS
AND CONDEMNATION PROCEEDS TO MAKE ALL PAYMENTS DUE AND PAYABLE TO THE BORROWER
FROM SUCH PERSON DIRECTLY TO THE ACCOUNTS BANK FOR DEPOSIT, AND TO BE CREDITED,
IN THE MANNER SET FORTH IN THIS ARTICLE III.


 


(G)        THE ACCOUNTS BANK SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY NOTICE
OF SUSPENSION, DEFAULT OR EVENT OF DEFAULT UNLESS THE ACCOUNTS BANK HAS RECEIVED
SUCH NOTICE OF SUSPENSION OR OTHER WRITTEN NOTICE OF SUCH DEFAULT OR EVENT OF
DEFAULT FROM THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR AN AUTHORIZED
OFFICER OF THE BORROWER. THE ACCOUNTS BANK SHALL NOT BE CHARGED WITH THE
KNOWLEDGE THAT THE CONVERSION DATE HAS OCCURRED UNLESS IT HAS RECEIVED WRITTEN
NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT OR FROM THE BORROWER IF
COUNTERSIGNED BY THE ADMINISTRATIVE AGENT.

 

25

--------------------------------------------------------------------------------


 


(H)        THE ACCOUNTS BANK SHALL NOT BE CHARGED WITH THE KNOWLEDGE THAT ANY
TRANSFER OR WITHDRAWAL FROM ANY PROJECT ACCOUNT WOULD RESULT IN THE OCCURRENCE
OF A DEFAULT OR EVENT OF DEFAULT, UNLESS IT HAS RECEIVED WRITTEN NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR AN AUTHORIZED OFFICER OF
THE BORROWER.


 


(I)          NOTWITHSTANDING ANYTHING CONTAINED IN THIS ACCOUNTS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT TO THE CONTRARY, THE ACCOUNTS BANK SHALL HAVE NO
OBLIGATION TO (I) MAKE ANY PAYMENT, TRANSFER OR WITHDRAWAL FROM ANY PROJECT
ACCOUNT UNTIL IT HAS RECEIVED WRITTEN DIRECTION TO MAKE SUCH PAYMENT, TRANSFER
OR WITHDRAWAL FROM THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR THE
BORROWER IF THIS ACCOUNTS AGREEMENT EXPLICITLY PROVIDES THAT ANY SUCH DIRECTION
MAY BE MADE BY THE BORROWER, OR (II) DETERMINE WHETHER ANY PAYMENT, TRANSFER OR
WITHDRAWAL FROM ANY PROJECT ACCOUNT MADE IN ACCORDANCE WITH ANY WRITTEN
DIRECTION FROM THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE BORROWER
(IF THIS ACCOUNTS AGREEMENT EXPLICITLY PROVIDES THAT ANY SUCH DIRECTION MAY BE
MADE BY THE BORROWER) COMPLIES WITH THE TERMS OF THIS ACCOUNTS AGREEMENT. THE
ACCOUNTS BANK SHALL HAVE NO LIABILITY FOR, NOR ANY RESPONSIBILITY OR OBLIGATION
TO CONFIRM, THE USE OR APPLICATION BY THE BORROWER, ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR ANY OTHER RECIPIENT OF AMOUNTS WITHDRAWN OR TRANSFERRED FROM
ANY PROJECT ACCOUNT.


 


(J)          NOTWITHSTANDING ANY OTHER PROVISION OF THIS ACCOUNTS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT (BUT WITHOUT LIMITING SECTION 3.02(G), (H) AND (I)
(DEPOSITS INTO AND WITHDRAWALS FROM PROJECT ACCOUNTS)), WITHOUT THE EXPRESS
PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, NO AMOUNT MAY BE WITHDRAWN FROM
ANY PROJECT ACCOUNT IF A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT OF
SUCH WITHDRAWAL.


 


(K)         ON THE DATE OF EACH WITHDRAWAL BY THE ACCOUNTS BANK FROM A PROJECT
ACCOUNT, THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT NO NOTICE OF
SUSPENSION IS IN EFFECT AND THAT NO DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A
RESULT OF SUCH WITHDRAWAL, UNLESS THE REQUIRED LENDERS HAVE PREVIOUSLY CONSENTED
IN WRITING TO SUCH WITHDRAWAL, NOTWITHSTANDING THAT A NOTICE OF SUSPENSION IS IN
EFFECT OR THAT A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT OF SUCH
WITHDRAWAL.


 


ARTICLE IV

CONSTRUCTION ACCOUNT


 


SECTION 4.01           CONSTRUCTION ACCOUNT. (A) PAYMENTS INTO THE CONSTRUCTION
ACCOUNT. UNTIL (AND INCLUDING) THE CONVERSION DATE, THE BORROWER (OR, WITH
RESPECT TO LOAN PROCEEDS, THE ADMINISTRATIVE AGENT) SHALL CAUSE THE FOLLOWING
AMOUNTS TO BE PAID INTO THE CONSTRUCTION ACCOUNT:

 

26

--------------------------------------------------------------------------------


 

(I)                                     UNTIL THE CONVERSION DATE, ALL EQUITY
CONTRIBUTIONS RECEIVED BY THE BORROWER IN RESPECT OF THE ABERDEEN II PLANT;

 

(II)                                  ALL PROCEEDS DISBURSED FROM THE BOND
PROJECT FUND FOR THE ABERDEEN II PLANT PURSUANT TO THE BOND INDENTURE WITH
DIRECTIONS TO DEPOSIT SUCH PROCEEDS INTO THE BOND PROCEEDS SUB-ACCOUNT;

 

(III)                               ALL PROCEEDS OF THE CONSTRUCTION LOANS
(EXCEPT (A) FOR ANY FUNDINGS APPLIED DIRECTLY TO THE PAYMENT OF DEBT SERVICE OR
OTHER OBLIGATIONS OR (B) AS OTHERWISE APPLIED ON THE CONVERSION DATE IN
ACCORDANCE WITH SECTION 2.06(E) (FUNDING OF LOANS) OF THE CREDIT AGREEMENT);

 

(IV)                              ALL DAMAGES PAYABLE (OTHER THAN DELAY
LIQUIDATED DAMAGES) UNDER THE DESIGN-BUILD AGREEMENT;

 

(V)                                 ALL AMOUNTS REQUIRED TO BE DEPOSITED INTO
THE CONSTRUCTION ACCOUNT PURSUANT TO SECTION 14.01(B) (CONTINGENCY RESERVE
ACCOUNT); AND

 

(VI)                              ALL AMOUNTS DEPOSITED INTO THE CONSTRUCTION
ACCOUNT PURSUANT TO SECTION 4.02(B)(I)(Y) (WITHDRAWALS FROM THE BOND PROCEEDS
SUB-ACCOUNT).

 


(B)        WITHDRAWALS FROM THE CONSTRUCTION ACCOUNT. (I)  UNLESS A NOTICE OF
SUSPENSION IS IN EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT
OF ANY APPLICATION OF FUNDS CONTEMPLATED BY THIS SECTION 4.01, THE BORROWER MAY
DIRECT THE TRANSFER OR WITHDRAWAL OF FUNDS STANDING TO THE CREDIT OF THE
CONSTRUCTION ACCOUNT (A) TO PAY PROJECT COSTS THEN DUE AND OWING STRICTLY IN
ACCORDANCE WITH THE CONSTRUCTION BUDGET, (B) TO PAY PROJECT COSTS RELATING TO
REPAYMENT IN FULL ON THE CLOSING DATE OF EXISTING PLANT DEBT AND (C) TO THE
EXTENT OF ANY ADDITIONAL EQUITY PROVIDED BY THE PLEDGORS PURSUANT TO SECTION
6.01(GG) (EXISTING PLANT DEBT PAYOFF) OF THE CREDIT AGREEMENT, TO PAY THE AMOUNT
BY WHICH THE REPAYMENT IN FULL OF THE EXISTING PLANT DEBT (INCLUDING ACCRUED
INTEREST) EXCEEDS FORTY-SEVEN MILLION DOLLARS ($47,000,000), IN EACH CASE BY
DELIVERING A CONSTRUCTION WITHDRAWAL CERTIFICATE TO THE ACCOUNTS BANK (WITH A
COPY TO THE ADMINISTRATIVE AGENT AND THE INDEPENDENT ENGINEER) WHICH, IN THE
CASE OF ANY LOAN PROCEEDS, SHALL BE FOR APPLICATION STRICTLY IN ACCORDANCE WITH
THE RELEVANT FUNDING NOTICE (AS DEFINED IN THE CREDIT AGREEMENT). ALL PAYMENTS
FROM THE CONSTRUCTION ACCOUNT SHALL BE MADE BY THE ACCOUNTS BANK PURSUANT TO
INSTRUCTIONS SET FORTH IN THE RELEVANT CONSTRUCTION WITHDRAWAL CERTIFICATE
DIRECTLY TO THE PAYEE. IN THE EVENT THAT THE BORROWER FAILS TO DELIVER SUCH A
CONSTRUCTION WITHDRAWAL CERTIFICATE, THE

 

27

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO DIRECT, IN WRITING, THE ACCOUNTS
BANK TO TRANSFER OR WITHDRAW THE AMOUNTS NECESSARY TO PAY PROJECT COSTS THAT
ARE, FROM TIME TO TIME, DUE AND PAYABLE.


 

(ii)           Conversion Date. On the Conversion Date, all amounts on deposit
in or standing to the credit of the Construction Account (other than amounts on
deposit in or standing to the credit of the Additional Capital Expenditure
Sub-Account and the Bond Proceeds Sub-Account) shall be withdrawn and such
account (but not the Additional Capital Expenditure Sub-Account) shall be
terminated and closed at the written instruction of the Borrower or the
Administrative Agent, and such amounts shall be applied in accordance with
Section 2.06(e) (Funding of Loans) of the Credit Agreement and the Construction
Withdrawal Certificate (a copy of which shall be delivered to, and shall
constitute instructions to, the Accounts Bank).

 


SECTION 4.02           BOND PROCEEDS SUB-ACCOUNT. (A)  ALL PROCEEDS DISBURSED
FROM THE BOND PROJECT FUND FOR THE ABERDEEN II PLANT PURSUANT TO THE BOND
INDENTURE SHALL BE DEPOSITED INTO THE BOND PROCEEDS SUB-ACCOUNT. ON THE CLOSING
DATE THE SECOND LIEN AGENT IS REQUIRED TO DEPOSIT FIFTEEN MILLION FIVE HUNDRED
EIGHTY-THREE THOUSAND FIVE HUNDRED SIXTY-TWO DOLLARS AND FIFTY CENTS
($15,583,562.50) OF THE ORIGINAL PROCEEDS OF THE BONDS SOLELY INTO THE BOND
PROCEEDS SUB-ACCOUNT.


 


(B)        WITHDRAWALS FROM THE BOND PROCEEDS SUB-ACCOUNT. (I)  UNLESS A NOTICE
OF SUSPENSION IS IN EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A
RESULT OF ANY APPLICATION OF FUNDS CONTEMPLATED BY THIS SECTION 4.02, FUNDS
STANDING TO THE CREDIT OF THE BOND PROCEEDS SUB-ACCOUNT SHALL BE DISBURSED ONLY
UPON DELIVERY TO THE ACCOUNTS BANK OF (A) A BOND PROCEEDS WITHDRAWAL CERTIFICATE
(WITH A COPY TO THE ADMINISTRATIVE AGENT, THE INDEPENDENT ENGINEER AND THE
SECOND LIEN AGENT), COUNTERSIGNED BY EACH OF THE BORROWER AND THE SECOND LIEN
AGENT, AND, (B) AN INDEPENDENT ENGINEER’S CERTIFICATE. ALL PAYMENTS FROM THE
BOND PROCEEDS SUB-ACCOUNT SHALL BE MADE BY THE ACCOUNTS BANK PURSUANT TO
INSTRUCTIONS SET FORTH IN THE RELEVANT BOND PROCEEDS WITHDRAWAL CERTIFICATE
EITHER (X) DIRECTLY TO THE PAYEE, OR (Y) IN THE CASE OF A REQUESTED DISBURSEMENT
FOR COSTS OF THE PROJECT PREVIOUSLY PAID BY OR ON BEHALF OF THE BORROWER, BUT IN
RESPECT OF WHICH NO BOND PROCEEDS WITHDRAWAL CERTIFICATE HAS BEEN DELIVERED
PREVIOUSLY, FOR TRANSFER TO THE CONSTRUCTION ACCOUNT IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH PREVIOUS PAYMENTS.


 


(II)         TERMINATION. ON THE EARLIER OF THE CONVERSION DATE AND THE
CONVERSION DATE CERTAIN, AT THE WRITTEN INSTRUCTION OF THE SECOND LIEN AGENT,
ALL AMOUNTS ON DEPOSIT IN OR STANDING TO THE CREDIT OF THE BOND PROCEEDS
SUB-ACCOUNT SHALL BE PAID TO THE SECOND LIEN AGENT FOR DEPOSIT INTO THE BOND
PROJECT FUND AND APPLICATION AS SET FORTH IN THE BOND INDENTURE, AND SUCH
ACCOUNT SHALL BE TERMINATED AND CLOSED. ALL PARTIES TO THIS ACCOUNTS AGREEMENT
AGREE AND COVENANT NOT TO CONTEST OR SEEK TO PROHIBIT

 

28

--------------------------------------------------------------------------------


 


THE PAYMENT OF SUCH AMOUNTS TO THE SECOND LIEN AGENT OR ASSERT ANY CLAIM TO SUCH
MONIES UNDER ANY THEORY.


 


(C)         NOTICES REGARDING NATURE OF BOND PROCEEDS. THE BORROWER AND THE
SECOND LIEN AGENT HEREBY NOTIFY THE PARTIES HERETO THAT:


 

(I)            THE INITIAL DEPOSIT OF ORIGINAL PROCEEDS OF THE BONDS REFERENCED
IN SECTION 4.02(A) CONSTITUTES ALL OF THE ORIGINAL PROCEEDS OF THE BONDS (BEING
$19,000,000) LESS $1,900,000 OF SUCH ORIGINAL PROCEEDS WHICH ARE BEING DEPOSITED
INTO THE BOND DEBT SERVICE RESERVE FUND, $366,000 OF SUCH ORIGINAL PROCEEDS
BEING DEPOSITED TO THE BOND EXPENSE FUND, AND $1,136,437.50 OF SUCH ORIGINAL
PROCEEDS FOR THE PURPOSE OF PAYING INTEREST ON THE BONDS DURING THE CONSTRUCTION
PERIOD;

 

(II)           THE BONDS ARE BEING ISSUED WITH A DATE OF ISSUANCE SO THERE IS NO
ACCRUED INTEREST AND ARE BEING SOLD BY DOUGHERTY & COMPANY LLC, AS UNDERWRITER,
TO THE ULTIMATE PURCHASER(S) THEREOF AT A PRICE EQUAL TO THE PAR AMOUNT THEREOF
RESULTING IN AN ISSUE PRICE OF $19,000,000;

 

(III)          ALL EARNINGS ON INVESTMENTS OF ORIGINAL PROCEEDS DEPOSITED INTO
THE BOND PROCEEDS SUB-ACCOUNT CONSTITUTE INVESTMENT PROCEEDS;

 

(IV)          THE ORIGINAL PROCEEDS AND INVESTMENT PROCEEDS (WHICH INCLUDES
INVESTMENT EARNINGS ON INVESTMENT EARNINGS) CONSTITUTE GROSS PROCEEDS OF THE
BONDS;

 

(V)           THE GROSS PROCEEDS OF THE BONDS DEPOSITED INTO THE BOND PROCEEDS
SUB-ACCOUNT ARE SUBJECT TO YIELD RESTRICTIONS AS TO INVESTMENT AS SET FORTH IN
THE CODE, EXCEPT TO THE EXTENT TO WHICH A TEMPORARY PERIOD (AS DEFINED IN THE
CODE) EXISTS TO ALLOW FOR THE INVESTMENT OF SUCH ACCOUNTS AT A YIELD (AS DEFINED
IN THE CODE) IN EXCESS OF THE YIELD (AS DEFINED IN THE CODE) ON THE BONDS;

 

(VI)          EXCESS EARNINGS (AS DEFINED IN THE CODE) ON GROSS PROCEEDS ARE
SUBJECT TO REBATE TO THE UNITED STATES OF AMERICA AS SET FORTH IN THE CODE AND
TAX RETURNS ARE

 

29

--------------------------------------------------------------------------------


 

REQUIRED TO BE FILED PERIODICALLY AS SET FORTH IN THE CODE AS TO THE CALCULATION
OF SUCH REBATE;

 

(VII)       THE EXCLUSION OF INTEREST PAID ON THE SERIES 2007A BONDS FROM GROSS
INCOME OF THE RECIPIENT FOR FEDERAL INCOME TAX PURPOSES IS DEPENDANT ON
CONTINUED COMPLIANCE WITH THE REQUIREMENTS OF THE CODE AFTER ISSUANCE OF THE
BONDS AND SUCH COMPLIANCE REQUIREMENTS APPLY TO THE PROCEEDS DEPOSITED INTO THE
BOND PROCEEDS SUB-ACCOUNT, ARE NOT LIMITED TO MATTERS WITHIN THE CONTROL OF THE
ISSUER OR THE BORROWER, MAY BE BASED ON ACTUAL OCCURRENCES RATHER THAN
REASONABLE EXPECTATIONS OF THE ISSUER OR THE BORROWER AT THE TIME OF ISSUANCE OF
THE BONDS AND MAY RESULT IN ALL INTEREST PAID ON THE BONDS TO BE INCLUDED IN
TAXABLE INCOME OF THE RECIPIENT THEREOF FROM THE DATE OF ISSUANCE OF THE BONDS;

 

(VIII)      COMPLIANCE OBLIGATIONS WITH RESPECT TO THE BONDS, INCLUDING WITHOUT
LIMITATION, RECORDKEEPING, MAY SURVIVE THE TERMINATION OF THE ACCOUNTS AGREEMENT
AND THE PAYMENT IN FULL OF THE BONDS; AND

 

(IX)        REFERENCES TO THE CODE SHALL INCLUDE THE REGULATIONS, TECHNICAL
ADVICE MEMORANDUM, PUBLISHED RULINGS AND PRIVATE LETTER RULINGS OF THE INTERNAL
REVENUE SERVICE RELATING TO THE APPLICABLE PROVISIONS OF THE CODE.

 


(D)                         COVENANTS RELATING TO BOND PROCEEDS SUB-ACCOUNT.


 

(I)           EXCEPT FOR AMOUNTS TRANSFERRED TO THE CONSTRUCTION ACCOUNT IN
ACCORDANCE WITH SECTION 4.02(B)(I)(Y), ALL AMOUNTS ON DEPOSIT IN THE BOND
PROCEEDS SUB-ACCOUNT SHALL BE USED SOLELY FOR THE PAYMENT OF COSTS OF THE
PROJECT.

 

(II)         NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, ALL AMOUNTS
ON DEPOSIT IN THE BOND PROCEEDS SUB-ACCOUNT (A) SHALL BE INVESTED SOLELY AT THE
DIRECTION OF THE SECOND LIEN AGENT IN CASH EQUIVALENTS, (B) SHALL BE SEGREGATED
AND SEPARATED FROM ALL OTHER AMOUNTS ON DEPOSIT PURSUANT TO THE ACCOUNTS
AGREEMENT, (C) SHALL NOT BE COMMINGLED WITH ANY AMOUNTS ON DEPOSIT IN ANY OTHER
PROJECT ACCOUNTS, AND (D) SHALL BE ACCOUNTED FOR SEPARATELY FROM ALL OTHER
AMOUNTS ON DEPOSIT WITH THE ACCOUNTS BANK.

 

30

--------------------------------------------------------------------------------


 

(III)          EACH INVESTMENT OF AMOUNTS ON DEPOSIT IN THE BOND PROCEEDS
SUB-ACCOUNT SHALL BE PURCHASED SOLELY FROM SUCH AMOUNTS. NO SUCH INVESTMENT
SHALL BE APPORTIONED TO OR REPRESENT AN INVESTMENT OF MONIES IN ANY OTHER
PROJECT ACCOUNT.

 

(IV)          THE ACCOUNTS BANK SHALL MAINTAIN COMPLETE AND ACCURATE RECORDS OF
ALL DISBURSEMENTS FROM THE BOND PROCEEDS SUB-ACCOUNT, AND SHALL PROVIDE MONTHLY
REPORTS OF SUCH DISBURSEMENTS TOGETHER WITH COPIES OF ALL SUPPORTING
DOCUMENTATION TO THE SECOND LIEN AGENT WITHIN 10 DAYS FROM THE END OF EACH MONTH
FOR SUCH MONTH. SUCH OBLIGATION TO MAINTAIN RECORDS SHALL SURVIVE THE
TERMINATION OF THE ACCOUNTS AGREEMENT FOR THE PERIOD SET FORTH IN SECTION 9.01
(RECORDKEEPING OBLIGATION) OF THE TAX EXEMPTION AGREEMENT.

 

(V)           THE ACCOUNTS BANK SHALL MAINTAIN COMPLETE AND ACCURATE RECORDS AS
TO ALL INVESTMENTS AND EARNINGS WITH SUCH INFORMATION AS REQUIRED BY SECTION
9.01 (RECORDKEEPING OBLIGATION) OF THE TAX EXEMPTION AGREEMENT AND PROVIDE
REPORTS TO THE SECOND LIEN AGENT WITHIN 10 DAYS FROM THE END OF EACH MONTH FOR
ACTIVITY DURING SUCH MONTH, TOGETHER WITH COPIES OF ALL BACK-UP DOCUMENTATION.
THE OBLIGATION TO MAINTAIN SUCH RECORDS SHALL SURVIVE THE TERMINATION OF THE
ACCOUNTS AGREEMENT FOR THE PERIOD SET FORTH IN SECTION 9.01 (RECORDKEEPING
OBLIGATION) OF THE TAX EXEMPTION AGREEMENT.

 

(VI)          THE ACCOUNTS BANK SHALL NOT HONOR ANY CLAIM BY ANY OTHER PARTY TO
FUNDS IN THE BOND PROCEEDS SUB-ACCOUNT TO BE DISBURSED AND SHALL NOT SO DISBURSE
SUCH FUNDS TO ANY SUCH CLAIMANT AND SHALL PROMPTLY NOTIFY THE SECOND LIEN AGENT,
THE BORROWER, THE ISSUER AND THE ADMINISTRATIVE AGENT OF ANY SUCH CLAIM.

 

(VII)         NO DISBURSEMENT SHALL BE MADE TO THE BORROWER, OR ANY OTHER PARTY,
FOR COSTS OF THE PROJECT ACTUALLY PAID BY THE BORROWER OR ANY OTHER PARTY MORE
THAN 60 DAYS PRIOR TO JULY 3, 2007, EXCEPT PRELIMINARY EXPENDITURES IDENTIFIED
IN TREAS. REG. SECTION 1.150-2(F)(2) NOT EXCEEDING $3,800,000.

 

31

--------------------------------------------------------------------------------


 

(VIII)        NO PARTY TO THE ACCOUNTS AGREEMENT OTHER THAN THE SECOND LIEN
AGENT SHALL HAVE THE RIGHT TO GIVE INSTRUCTIONS TO WITHDRAW OR USE THE AMOUNTS
ON DEPOSIT IN THE BOND PROCEEDS SUB-ACCOUNT, OTHER THAN THE ACCOUNTS BANK ACTING
AS AGENT FOR THE SECOND LIEN AGENT TO MAINTAIN POSSESSION OF SUCH FUNDS, OR
SHALL MAKE ANY CLAIM OR COMMENCE ANY ACTION UNDER ANY PROVISION OF ANY DOCUMENT,
LAW OR ASSERTED LEGAL RIGHT WITH RESPECT TO SUCH AMOUNTS AND SPECIFICALLY AGREE
THAT SUCH AMOUNTS MAY BE USED SOLELY FOR THE PAYMENT OF COSTS OF THE PROJECT
PURSUANT TO THE TERMS AND CONDITIONS OF THIS ACCOUNTS AGREEMENT.

 

(IX)           THE DELIVERY OF THE PROCEEDS OF THE BONDS, AND THE INVESTMENT
EARNINGS THEREON, TO THE ACCOUNTS BANK DOES NOT CONSTITUTE DELIVERY TO OR
POSSESSION BY THE BORROWER AND THE BORROWER SHALL HAVE NO RIGHT OF CONTROL OVER
SUCH FUNDS OTHER THAN TO REQUEST DISBURSEMENT THEREOF UPON A VALID WRITTEN
REQUEST (AS DEFINED IN THE BOND INDENTURE). NO PARTY TO THIS AGREEMENT SHALL
ASSERT, CLAIM OR SEEK A DETERMINATION THAT SUCH AMOUNTS CONSTITUTE PART OF THE
BANKRUPT ESTATE OF THE BORROWER FOR BANKRUPTCY OR INSOLVENCY PURPOSES. ALL
AMOUNTS IN THE BOND PROCEEDS SUB-ACCOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT
OF THE SECOND LIEN CLAIMHOLDERS, SUBJECT TO APPLICATION TO PAY COSTS OF THE
PROJECT AS SET FORTH IN SECTION 4.02(B)(I).

 

(X)            ONCE ALL OF THE CONDITIONS IN THIS AGREEMENT AND THE RELEVANT
BOND PROCEEDS WITHDRAWAL CERTIFICATE (OTHER THAN EXECUTION OF SUCH CERTIFICATE
BY THE SECOND LIEN AGENT) TO DISBURSEMENT OF FUNDS FROM THE BOND PROCEEDS
SUB-ACCOUNT HAVE BEEN SATISFIED, THEN THE SECOND LIEN AGENT SHALL EXECUTE, AND
DELIVER TO THE BORROWER AND THE ACCOUNTS BANK, SUCH BOND PROCEEDS WITHDRAWAL
CERTIFICATE.

 


ARTICLE V

LIQUIDATED DAMAGES ACCOUNT


 


SECTION 5.01           LIQUIDATED DAMAGES ACCOUNT. (A)  PAYMENTS INTO THE
LIQUIDATED DAMAGES ACCOUNT. THE BORROWER SHALL CAUSE ALL DELAY LIQUIDATED
DAMAGES RECEIVED ON OR PRIOR TO THE CONVERSION DATE TO BE PAID INTO THE
LIQUIDATED DAMAGES ACCOUNT.

 

32

--------------------------------------------------------------------------------


 


(B)        WITHDRAWALS FROM THE LIQUIDATED DAMAGES ACCOUNT. (I)  PAYMENT OF DEBT
SERVICE OR FIXED COSTS. UNTIL (BUT NOT INCLUDING) THE CONVERSION DATE, UNLESS A
NOTICE OF SUSPENSION IS IN EFFECT OR A DEFAULT OR AN EVENT OF DEFAULT WOULD
OCCUR AS A RESULT OF ANY APPLICATION OF FUNDS CONTEMPLATED BY THIS SECTION 5.01,
THE BORROWER MAY, FROM TIME TO TIME, SUBMIT A LIQUIDATED DAMAGES TRANSFER
CERTIFICATE TO THE ACCOUNTS BANK TO DIRECT THE TRANSFER OR WITHDRAWAL OF FUNDS
STANDING TO THE CREDIT OF THE LIQUIDATED DAMAGES ACCOUNT TO PAY DIRECTLY ANY
AMOUNTS DUE AND PAYABLE FOR (A) DEBT SERVICE OR (B) FIXED COSTS OR OTHER
AMOUNTS, IN EACH CASE THAT ARE DUE AND OWING AND APPROVED BY THE ADMINISTRATIVE
AGENT AND THE INDEPENDENT ENGINEER. IN THE EVENT THAT THE BORROWER FAILS TO
DELIVER SUCH A LIQUIDATED DAMAGES TRANSFER CERTIFICATE, THE COLLATERAL AGENT, AS
DIRECTED IN WRITING BY THE ADMINISTRATIVE AGENT, IS HEREBY AUTHORIZED TO DIRECT,
IN WRITING, THE ACCOUNTS BANK (WITH A COPY TO THE BORROWER) TO TRANSFER OR
WITHDRAW THE AMOUNTS NECESSARY TO PAY DEBT SERVICE, FIXED COSTS OR OTHER AMOUNTS
THAT ARE DUE AND OWING.


 

(ii)  Conversion Date. On the Conversion Date, the Accounts Bank shall, upon
written direction from the Borrower or the Collateral Agent, transfer any funds
on deposit in or standing to the credit of the Liquidated Damages Account to the
Revenue Account.

 


ARTICLE VI

REVENUE ACCOUNT


 


SECTION 6.01           REVENUE ACCOUNT. (A) PAYMENTS INTO THE REVENUE ACCOUNT.
THE BORROWER SHALL CAUSE THE FOLLOWING AMOUNTS TO BE PAID INTO THE REVENUE
ACCOUNT:


 

(I)            ALL CASH FLOW;

 

(II)           EXCEPT AS SET FORTH IN SECTION 13.01 (EXTRAORDINARY PROCEEDS
ACCOUNT), ALL PROCEEDS FROM THE SALE OR DISPOSITION OF ANY ASSETS OF THE
BORROWER;

 

(III)          ANY OTHER INCOME RECEIVED BY OR ON BEHALF OF THE BORROWER THAT IS
NOT REQUIRED TO BE DEPOSITED IN OR CREDITED TO ANOTHER PROJECT ACCOUNT, OR
APPLIED DIRECTLY TO THE OBLIGATIONS, IN ACCORDANCE WITH THIS ACCOUNTS AGREEMENT;

 

(IV)          ANY DELAY LIQUIDATED DAMAGES RECEIVED AFTER THE CONVERSION DATE;
AND

 

33

--------------------------------------------------------------------------------


 

(V)           AMOUNTS TRANSFERRED TO THE REVENUE ACCOUNT PURSUANT TO
SECTION 2.06(E) (FUNDING OF LOANS) OF THE CREDIT AGREEMENT, SECTION 5.01(B)(II)
(WITHDRAWALS FROM THE LIQUIDATED DAMAGES ACCOUNT), SECTION 9.01(B) (WITHDRAWALS
FROM THE WORKING CAPITAL RESERVE ACCOUNT) OR (C) (EXCESS AMOUNT IN WORKING
CAPITAL RESERVE ACCOUNT), SECTION 10.03 (EXCESS IN DEBT SERVICE RESERVE
ACCOUNT), SECTION 11.01(B) (WITHDRAWALS FROM THE PREPAYMENT HOLDING ACCOUNT),
SECTION 13.01(B)(I)(A) (WITHDRAWALS FROM THE EXTRAORDINARY PROCEEDS ACCOUNT –
ASSET DISPOSAL) OR (II)(A) (WITHDRAWALS FROM THE EXTRAORDINARY PROCEEDS ACCOUNT
– PROJECT DOCUMENT TERMINATION PAYMENTS) OR SECTION 14.01(B)(III) (WITHDRAWALS
FROM THE CONTINGENCY RESERVE ACCOUNT).

 


(B)        WITHDRAWALS FROM THE REVENUE ACCOUNT PRIOR TO CONVERSION DATE. UNTIL
(BUT NOT INCLUDING) THE CONVERSION DATE, UNLESS A NOTICE OF SUSPENSION IS IN
EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT OF ANY
APPLICATION OF FUNDS CONTEMPLATED BY THIS SECTION 6.01(B), UPON RECEIPT OF A
PRE-CONVERSION DATE REVENUE ACCOUNT WITHDRAWAL CERTIFICATE DULY EXECUTED BY AN
AUTHORIZED OFFICER OF THE BORROWER, THE ACCOUNTS BANK SHALL, IN ACCORDANCE WITH
THE DIRECTIONS SET FORTH THEREIN, CAUSE FUNDS HELD IN THE REVENUE ACCOUNT TO BE
WITHDRAWN OR TRANSFERRED TO PAY THE FOLLOWING AMOUNTS ON THE DATES AND AT THE
PRIORITIES INDICATED BELOW:


 

(I)            FIRST, ON EACH MONTHLY DATE (OR, IN THE CASE OF AMOUNTS TO PAY
OPERATION AND MAINTENANCE EXPENSES FOR THE COST OF CORN, ON ANY DATE), TO THE
OPERATING ACCOUNT, IN THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE
ACCOUNT WITHDRAWAL CERTIFICATE AS REQUIRED TO PAY OPERATION AND MAINTENANCE
EXPENSES THAT, IN EACH SUCH CASE (OTHER THAN OPERATION AND MAINTENANCE EXPENSES
FOR THE COST OF CORN), ARE OR WILL BECOME DUE AND PAYABLE DURING THE IMMEDIATELY
SUCCEEDING CALENDAR MONTH; PROVIDED, THAT THE AGGREGATE AMOUNT OF WITHDRAWALS
(OTHER THAN FOR AMOUNTS TO PAY OPERATION AND MAINTENANCE EXPENSES FOR THE COST
OF CORN AND NATURAL GAS) PURSUANT TO THIS PRIORITY FIRST FOR ALL CALENDAR MONTHS
IN SUCH FISCAL YEAR (OR, IF THE CLOSING DATE OCCURRED DURING SUCH FISCAL YEAR,
FOR ALL CALENDAR MONTHS SINCE THE CLOSING DATE), INCLUDING AMOUNTS PROPOSED TO
BE DRAWN ON SUCH MONTHLY DATE FOR THE IMMEDIATELY SUCCEEDING CALENDAR MONTH,
DOES NOT EXCEED THE PERMITTED BUDGETED OPERATING EXPENSES LEVEL FOR SUCH

 

34

--------------------------------------------------------------------------------


 

IMMEDIATELY SUCCEEDING CALENDAR MONTH, AS CERTIFIED BY THE BORROWER IN SUCH
REVENUE ACCOUNT WITHDRAWAL CERTIFICATE;

 

(II)           SECOND, ON EACH MONTHLY DATE, TO THE MAINTENANCE CAPITAL EXPENSE
ACCOUNT, IN THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT
WITHDRAWAL CERTIFICATE AS NECESSARY TO PAY MAINTENANCE CAPITAL EXPENSES THAT, IN
EACH SUCH CASE, ARE OR WILL BECOME DUE AND PAYABLE DURING THE IMMEDIATELY
SUCCEEDING CALENDAR MONTH; PROVIDED THAT SUCH TRANSFER SHALL REQUIRE THE
APPROVAL OF THE INDEPENDENT ENGINEER IF (A) SUCH MAINTENANCE CAPITAL EXPENSES
ARE INCURRED OR TO BE INCURRED FOR COMPLIANCE WITH ANY ENVIRONMENTAL LAW OR
OTHER APPLICABLE LAW AND (I) WOULD EXCEED FIVE HUNDRED THOUSAND DOLLARS
($500,000) OR (II) TOGETHER WITH ALL PREVIOUS TRANSFERS TO THE MAINTENANCE
CAPITAL EXPENSE ACCOUNT PURSUANT TO THIS CLAUSE (A) DURING THE THEN CURRENT
FISCAL YEAR (OR, IF THE CLOSING DATE OCCURRED DURING THE CURRENT FISCAL YEAR,
SINCE THE CLOSING DATE), WOULD EXCEED, IN THE AGGREGATE, ONE MILLION DOLLARS
($1,000,000), OR (B) SUCH MAINTENANCE CAPITAL EXPENSES ARE FOR ANY OTHER PURPOSE
AND, TAKEN TOGETHER WITH ALL PREVIOUS TRANSFERS TO THE MAINTENANCE CAPITAL
EXPENSE ACCOUNT PURSUANT TO THIS CLAUSE (B) DURING THE THEN CURRENT FISCAL YEAR
(OR, IF THE CLOSING DATE OCCURRED DURING THE CURRENT FISCAL YEAR, SINCE THE
CLOSING DATE), WOULD EXCEED, IN THE AGGREGATE, FIVE HUNDRED THOUSAND DOLLARS
($500,000), AS CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL
CERTIFICATE;

 

(III)          THIRD, ON ANY DATE WHEN DUE AND PAYABLE, TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SENIOR SECURED PARTIES, IN THE AMOUNT CERTIFIED BY
THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE
INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT AS
NECESSARY TO PAY FEES, COSTS AND EXPENSES THEN DUE AND PAYABLE UNDER THE
FINANCING DOCUMENTS;

 

(IV)          FOURTH, ON ANY DATE WHEN DUE AND PAYABLE, TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SENIOR SECURED PARTIES, IN THE AMOUNT CERTIFIED BY
THE BORROWER IN

 

35

--------------------------------------------------------------------------------


 

SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE INSTRUCTED IN WRITING
TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT AS NECESSARY TO PAY ANY
INTEREST THEN DUE AND PAYABLE UNDER THE FINANCING DOCUMENTS AND ANY FEES,
EXPENSES OR NET SWAP PAYMENTS OWING TO ANY INTEREST RATE PROTECTION PROVIDER;

 

(V)           FIFTH, ON EACH MONTHLY DATE WHEN DUE AND PAYABLE, TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE INTEREST RATE PROTECTION PROVIDERS,
ON A PRO RATA BASIS, THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE
ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE INSTRUCTED IN WRITING TO THE
ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT AS PAYMENTS OF SWAP TERMINATION VALUE
THEN DUE AND PAYABLE BY THE BORROWER WITH RESPECT TO ANY INTEREST RATE
PROTECTION AGREEMENTS;

 

(VI)          SIXTH, ON EACH MONTHLY DATE, WHEN REQUIRED PURSUANT TO SECTION
3.10(E)(II) OF THE CREDIT AGREEMENT, TO THE ADMINISTRATIVE AGENT IN THE AMOUNT
CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE, AS A
PAYMENT OF THE WORKING CAPITAL LOANS TO ENSURE THAT THERE ARE NO OUTSTANDING
WORKING CAPITAL LOANS FOR A PERIOD OF TEN (10) CONSECUTIVE BUSINESS DAYS IN EACH
CALENDAR YEAR;

 

(VII)         SEVENTH, ON ANY DATE WHEN REQUIRED PURSUANT TO SECTION 3.10(A)(V)
OR SECTION 3.10(E)(I) (MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT, OR
OTHERWISE AT THE OPTION OF THE BORROWER PURSUANT TO SECTION 3.09(D)(II)
(OPTIONAL PREPAYMENT) OF THE CREDIT AGREEMENT, TO THE ADMINISTRATIVE AGENT IN
THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL
CERTIFICATE OR OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE
ADMINISTRATIVE AGENT, FOR APPLICATION AS A PREPAYMENT OF THE WORKING CAPITAL
LOANS;

 

(VIII)        EIGHTH, ON EACH MONTHLY DATE, TO THE WORKING CAPITAL RESERVE
ACCOUNT, IN THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT
WITHDRAWAL CERTIFICATE OR OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK
BY THE ADMINISTRATIVE AGENT AS EQUAL TO THE DIFFERENCE BETWEEN

 

36

--------------------------------------------------------------------------------


 

(A) THE WORKING CAPITAL RESERVE REQUIRED AMOUNT AND (B) THE FUNDS ON DEPOSIT IN
OR STANDING TO THE CREDIT OF THE WORKING CAPITAL RESERVE ACCOUNT ON SUCH MONTHLY
DATE;

 

(IX)           NINTH, ON EACH MONTHLY DATE, TO THE CONTINGENCY RESERVE ACCOUNT,
THE AMOUNT SPECIFIED IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE
INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT AS SHALL
CAUSE THE AMOUNT ON DEPOSIT IN THE CONTINGENCY RESERVE ACCOUNT TO EQUAL THE
CONTINGENCY RESERVE REQUIRED AMOUNT AT SUCH TIME;

 

(X)            TENTH, PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, ON EACH QUARTERLY PAYMENT DATE, IN AN AMOUNT CERTIFIED BY THE
BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE, WHICH AMOUNT SHALL NOT
EXCEED FIFTY PERCENT (50%) OF THE FUNDS REMAINING AFTER PRIORITY NINTH ABOVE, TO
THE PERSONS OR ACCOUNTS SPECIFIED IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE
(INCLUDING, IF REQUIRED TO BE PAID DIRECTLY TO ANY TAXING AUTHORITY, TO SUCH
TAXING AUTHORITY), FOR PAYMENT OF ANY PERMITTED TAX DISTRIBUTION;

 

(XI)           ELEVENTH, ON EACH QUARTERLY PAYMENT DATE, TO THE ADMINISTRATIVE
AGENT, ALL REMAINING AMOUNTS AFTER PRIORITY TENTH, AS CERTIFIED BY THE BORROWER
IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE INSTRUCTED IN
WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT, FOR APPLICATION AS A
PREPAYMENT OF THE CONSTRUCTION LOANS IN ACCORDANCE WITH SECTION 3.10(B)(I)
(MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT, PROVIDED THAT THE AGGREGATE
PREPAYMENTS PURSUANT TO THIS PRIORITY ELEVENTH SHALL NOT EXCEED TWENTY-NINE
MILLION DOLLARS ($29,000,000); AND

 

(XII)          TWELFTH, ON EACH QUARTERLY PAYMENT DATE, IN THE AMOUNT CERTIFIED
BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE
INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT, AS A
PREPAYMENT OF THE CONSTRUCTION LOANS IN ACCORDANCE WITH SECTION 3.10(B)(I)
(MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT AND, PROVIDED THAT NO DEFAULT OR
EVENT OF

 

37

--------------------------------------------------------------------------------


 

DEFAULT HAS OCCURRED AND IS CONTINUING, FOR DISTRIBUTION TO THE PLEDGORS, IN
AMOUNTS SUCH THAT THE RATIO OF AGGREGATE PRE-CONVERSION CASH SWEEPS TO AGGREGATE
PRE-CONVERSION DISTRIBUTIONS IS EQUAL TO 60:40, PROVIDED, THAT IF SUFFICIENT
AMOUNTS ARE NOT AVAILABLE AT THIS PRIORITY FOR PREPAYMENT OF THE CONSTRUCTION
LOANS IN ORDER FOR SUCH RATIO TO BE ACHIEVED, THEN ALL SUCH AMOUNTS SHALL BE
APPLIED AS A PREPAYMENT OF THE CONSTRUCTION LOANS IN ACCORDANCE WITH SECTION
3.10(B)(I) (MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT.

 


(C)         WITHDRAWALS FROM THE REVENUE ACCOUNT ON AND AFTER THE CONVERSION
DATE. COMMENCING ON (AND INCLUDING) THE CONVERSION DATE, UNLESS A NOTICE OF
SUSPENSION IS IN EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT
OF ANY APPLICATION OF FUNDS CONTEMPLATED BY THIS SECTION 6.01(C), UPON RECEIPT
OF A POST-CONVERSION DATE REVENUE ACCOUNT WITHDRAWAL CERTIFICATE DULY EXECUTED
BY AN AUTHORIZED OFFICER OF THE BORROWER, THE ACCOUNTS BANK SHALL, IN ACCORDANCE
WITH THE DIRECTIONS SET FORTH THEREIN, CAUSE FUNDS HELD IN THE REVENUE ACCOUNT
TO BE WITHDRAWN OR TRANSFERRED TO PAY THE FOLLOWING AMOUNTS ON THE DATES AND AT
THE PRIORITIES INDICATED BELOW:


 

(I)            FIRST, ON EACH MONTHLY DATE (OR, IN THE CASE OF AMOUNTS TO PAY
OPERATION AND MAINTENANCE EXPENSES FOR THE COST OF CORN, ON ANY DATE), TO THE
OPERATING ACCOUNT, THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT
WITHDRAWAL CERTIFICATE AS REQUIRED TO PAY OPERATION AND MAINTENANCE EXPENSES
THAT, IN EACH SUCH CASE (OTHER THAN OPERATION AND MAINTENANCE EXPENSES FOR THE
COST OF CORN), ARE OR WILL BECOME DUE AND PAYABLE DURING THE IMMEDIATELY
SUCCEEDING CALENDAR MONTH; PROVIDED, THAT THE AGGREGATE AMOUNT OF WITHDRAWALS
(OTHER THAN FOR AMOUNTS TO PAY OPERATION AND MAINTENANCE EXPENSES FOR THE COST
OF CORN AND NATURAL GAS) PURSUANT TO THIS PRIORITY FIRST AND TO PRIORITY FIRST
OF SECTION 6.01(B) FOR ALL CALENDAR MONTHS IN SUCH FISCAL YEAR (OR, IF THE
CLOSING DATE OCCURRED DURING SUCH FISCAL YEAR, FOR ALL CALENDAR MONTHS SINCE THE
CLOSING DATE), INCLUDING AMOUNTS PROPOSED TO BE DRAWN ON SUCH MONTHLY DATE FOR
THE IMMEDIATELY SUCCEEDING CALENDAR MONTH, DOES NOT EXCEED THE PERMITTED
BUDGETED OPERATING EXPENSES LEVEL FOR SUCH IMMEDIATELY SUCCEEDING CALENDAR
MONTH, AS CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL
CERTIFICATE;

 

38

--------------------------------------------------------------------------------


 

(II)           SECOND, ON EACH MONTHLY DATE, TO THE MAINTENANCE CAPITAL EXPENSE
ACCOUNT, IN THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT
WITHDRAWAL CERTIFICATE AS NECESSARY TO PAY MAINTENANCE CAPITAL EXPENSES THAT, IN
EACH SUCH CASE, ARE OR WILL BECOME DUE AND PAYABLE DURING THE IMMEDIATELY
SUCCEEDING CALENDAR MONTH; PROVIDED THAT SUCH TRANSFER SHALL REQUIRE THE
APPROVAL OF THE INDEPENDENT ENGINEER IF (A) SUCH MAINTENANCE CAPITAL EXPENSES
ARE INCURRED OR TO BE INCURRED FOR COMPLIANCE WITH ANY ENVIRONMENTAL LAW OR
OTHER APPLICABLE LAW AND (I) WOULD EXCEED FIVE HUNDRED THOUSAND DOLLARS
($500,000) OR (II) TOGETHER WITH ALL PREVIOUS TRANSFERS TO THE MAINTENANCE
CAPITAL EXPENSE ACCOUNT PURSUANT TO THIS CLAUSE (A) DURING THE THEN CURRENT
FISCAL YEAR, WOULD EXCEED, IN THE AGGREGATE, ONE MILLION DOLLARS ($1,000,000),
OR (B) SUCH MAINTENANCE CAPITAL EXPENSES ARE FOR ANY OTHER PURPOSE AND, TAKEN
TOGETHER WITH ALL PREVIOUS TRANSFERS TO THE MAINTENANCE CAPITAL EXPENSE ACCOUNT
PURSUANT TO THIS CLAUSE (B) DURING THE THEN CURRENT FISCAL YEAR, WOULD EXCEED,
IN THE AGGREGATE, FIVE HUNDRED THOUSAND DOLLARS ($500,000), AS CERTIFIED BY THE
BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE;

 

(III)          THIRD, ON ANY DATE WHEN DUE AND PAYABLE, TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SENIOR SECURED PARTIES, IN THE AMOUNT CERTIFIED BY
THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE
INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT AS
NECESSARY TO PAY FEES, COSTS AND EXPENSES THEN DUE AND PAYABLE UNDER THE
FINANCING DOCUMENTS;

 

(IV)          FOURTH, ON ANY DATE WHEN DUE AND PAYABLE, TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SENIOR SECURED PARTIES, IN THE AMOUNT CERTIFIED BY
THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE
INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT AS
NECESSARY TO PAY ANY INTEREST THEN DUE AND PAYABLE UNDER THE FINANCING DOCUMENTS
AND ANY FEES, EXPENSES OR NET SWAP PAYMENTS OWING TO ANY INTEREST RATE
PROTECTION PROVIDER;

 

39

--------------------------------------------------------------------------------


 

(V)           FIFTH, ON EACH MONTHLY DATE, WHEN REQUIRED PURSUANT TO SECTION
3.10(E)(II) OF THE CREDIT AGREEMENT, TO THE ADMINISTRATIVE AGENT IN THE AMOUNT
CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE, AS A
PAYMENT OF THE WORKING CAPITAL LOANS TO ENSURE THAT THERE ARE NO OUTSTANDING
WORKING CAPITAL LOANS FOR A PERIOD OF TEN (10) CONSECUTIVE BUSINESS DAYS IN EACH
CALENDAR YEAR;

 

(VI)          SIXTH, ON ANY DATE WHEN REQUIRED PURSUANT TO SECTION 3.10(A)(V) OR
SECTION 3.10(E)(I) (MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT, OR OTHERWISE
AT THE OPTION OF THE BORROWER PURSUANT TO SECTION 3.09(D)(II) (OPTIONAL
PREPAYMENT) OF THE CREDIT AGREEMENT, TO THE ADMINISTRATIVE AGENT IN THE AMOUNT
CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR
OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE
AGENT, FOR APPLICATION AS A PREPAYMENT OF THE WORKING CAPITAL LOANS;

 

(VII)         SEVENTH, ON EACH QUARTERLY PAYMENT DATE, TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SENIOR SECURED PARTIES, ON A PRO
RATA BASIS, THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT
WITHDRAWAL CERTIFICATE OR OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK
BY THE ADMINISTRATIVE AGENT AS (A) PRINCIPAL AMOUNTS DUE AND PAYABLE WITH
RESPECT TO THE TERM LOANS AND, ON THE WORKING CAPITAL LOAN MATURITY DATE, WITH
RESPECT TO THE WORKING CAPITAL LOANS, (B) PAYMENTS OF SWAP TERMINATION VALUE
THEN DUE AND PAYABLE BY THE BORROWER WITH RESPECT TO ANY INTEREST RATE
PROTECTION AGREEMENTS;

 

(VIII)        EIGHTH, ON EACH MONTHLY DATE, TO THE WORKING CAPITAL RESERVE
ACCOUNT, IN THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT
WITHDRAWAL CERTIFICATE OR OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK
BY THE ADMINISTRATIVE AGENT AS EQUAL TO THE DIFFERENCE BETWEEN (A) THE WORKING
CAPITAL RESERVE REQUIRED AMOUNT AND (B) THE FUNDS ON DEPOSIT IN OR STANDING TO
THE CREDIT OF THE WORKING CAPITAL RESERVE ACCOUNT ON SUCH MONTHLY DATE;

 

40

--------------------------------------------------------------------------------


 

(IX)           NINTH, ON EACH MONTHLY DATE, TO THE DEBT SERVICE RESERVE ACCOUNT,
IN THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL
CERTIFICATE OR OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE
ADMINISTRATIVE AGENT AS EQUAL TO THE DIFFERENCE BETWEEN (A) THE DEBT SERVICE
RESERVE REQUIRED AMOUNT AND (B) THE FUNDS ON DEPOSIT IN OR STANDING TO THE
CREDIT OF THE DEBT SERVICE RESERVE ACCOUNT (INCLUDING THE STATED AMOUNT OF ANY
DEBT SERVICE RESERVE LETTER OF CREDIT) ON SUCH MONTHLY DATE;

 

(X)            TENTH, ON EACH MONTHLY DATE UNTIL THE EXPIRATION OF THE WARRANTY
PERIOD, TO THE CONTINGENCY RESERVE ACCOUNT, THE AMOUNT CERTIFIED BY THE BORROWER
IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE INSTRUCTED IN
WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT AS SHALL CAUSE THE
AMOUNT ON DEPOSIT IN THE CONTINGENCY RESERVE ACCOUNT TO EQUAL THE CONTINGENCY
RESERVE REQUIRED AMOUNT AT SUCH TIME;

 

(XI)           ELEVENTH, PROVIDED THAT NO MATERIAL DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, ON EACH QUARTERLY PAYMENT DATE, TO THE SECOND
LIEN AGENT, FOR THE ACCOUNT OF THE SECOND LIEN CLAIMHOLDERS, IN THE AMOUNT
CERTIFIED IN WRITING BY THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT
AND THE SECOND LIEN AGENT) AS CURRENT PRIORITY SUBORDINATED INTEREST FOR THE
QUARTERLY PERIOD ENDING ON SUCH QUARTERLY PAYMENT DATE;

 

(XII)          TWELFTH, ONCE THE PRE-CONVERSION PREPAYMENT TARGET HAS BEEN
ACHIEVED, ON EACH QUARTERLY PAYMENT DATE, TO THE ADMINISTRATIVE AGENT IN THE
AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE
OR OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE
AGENT, FOR APPLICATION AS A PREPAYMENT OF THE TERM LOANS IN ACCORDANCE WITH
SECTION 3.10(B)(II) (MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT IN AN AMOUNT
EQUAL TO SIXTY PERCENT (60%) OF THE CASH REMAINING IN THE REVENUE ACCOUNT AFTER
THE TRANSFER REQUIRED (IF ANY) PURSUANT TO PRIORITY ELEVENTH;

 

41

--------------------------------------------------------------------------------


 

(XIII)         THIRTEENTH, ONLY AFTER THE NOTICE OF SECURITY DISCHARGE DATE HAS
BEEN DELIVERED, ON EACH JANUARY 1 AND JULY 1, TO THE SECOND LIEN AGENT, FOR THE
ACCOUNT OF THE SECOND LIEN CLAIMHOLDERS, ON A PRO RATA BASIS, AS AND IN THE
AMOUNT CERTIFIED IN WRITING BY THE BORROWER AS PRINCIPAL AMOUNTS DUE AND PAYABLE
WITH RESPECT TO THE SUBORDINATED DEBT;

 

(XIV)        FOURTEENTH, PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, ON EACH QUARTERLY PAYMENT DATE, IN AN AMOUNT
CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE TO THE
PERSONS OR ACCOUNTS SPECIFIED IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE
(INCLUDING, IF REQUIRED TO BE PAID DIRECTLY TO ANY TAXING AUTHORITY, TO SUCH
TAXING AUTHORITY) FOR PAYMENT OF ANY PERMITTED TAX DISTRIBUTION, PROVIDED THAT
PRIOR TO ACHIEVEMENT OF THE PRE-CONVERSION PREPAYMENT TARGET NO MORE THAN 50% OF
THE CASH AVAILABLE AT THIS PRIORITY FOURTEENTH SHALL BE APPLIED FOR SUCH
PERMITTED TAX DISTRIBUTION;

 

(XV)         FIFTEENTH, TO THE ADMINISTRATIVE AGENT IN THE AMOUNT CERTIFIED BY
THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR OTHERWISE
INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT:

 

(A)      ON EACH QUARTERLY PAYMENT DATE UNTIL THE PRE-CONVERSION PREPAYMENT
TARGET HAS BEEN ACHIEVED, FOR APPLICATION AS A PREPAYMENT OF THE TERM LOANS IN
ACCORDANCE WITH SECTION 3.10(B)(II) (MANDATORY PREPAYMENT) OF THE CREDIT
AGREEMENT IN AN AMOUNT EQUAL TO THE CASH REMAINING IN THE REVENUE ACCOUNT AFTER
THE TRANSFER REQUIRED (IF ANY) PURSUANT TO PRIORITY FOURTEENTH, PROVIDED THAT
THE AGGREGATE PREPAYMENTS PURSUANT TO PRIORITY ELEVENTH OF SECTION 6.01(B) AND
THIS PRIORITY FIFTEENTH SHALL NOT EXCEED TWENTY-NINE MILLION DOLLARS
($29,000,000), AND

 

(B)       ON THE DATE ON WHICH THE PRE-CONVERSION PREPAYMENT TARGET IS ACHIEVED,
FOR APPLICATION AS A PREPAYMENT OF THE TERM LOANS IN AN AMOUNT EQUAL TO 60% OF
THE CASH REMAINING IN THE REVENUE ACCOUNT AFTER THE TRANSFER REQUIRED (IF ANY)
PURSUANT TO SUBSECTION (A) ABOVE;

 

42

--------------------------------------------------------------------------------


 

(XVI)        SIXTEENTH, ON EACH QUARTERLY PAYMENT DATE, TO THE ADMINISTRATIVE
AGENT, IN THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT
WITHDRAWAL CERTIFICATE OR OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK
BY THE ADMINISTRATIVE AGENT, FOR APPLICATION AS A PREPAYMENT OF THE TERM LOANS
IN ACCORDANCE WITH SECTION 3.10(B)(II) (MANDATORY PREPAYMENT) OF THE CREDIT
AGREEMENT IN AN AMOUNT SUCH THAT AFTER SUCH PREPAYMENT THE THEN-OUTSTANDING
PRINCIPAL AMOUNT OF THE TERM LOANS IS EQUAL TO THE TARGET BALANCE AMOUNT FOR
SUCH QUARTERLY PAYMENT DATE;

 

(XVII)       SEVENTEENTH, ON EACH QUARTERLY PAYMENT DATE (A) IF THE HISTORICAL
DEBT SERVICE COVERAGE RATIO AS OF SUCH QUARTERLY PAYMENT DATE IS LESS
THAN 1.5:1.0, TO THE ADMINISTRATIVE AGENT, ALL AMOUNTS ON DEPOSIT IN OR STANDING
TO THE CREDIT OF THE REVENUE ACCOUNT AFTER THE TRANSFER REQUIRED TO BE MADE
PURSUANT TO PRIORITY SIXTEENTH, FOR APPLICATION AS A PREPAYMENT OF THE TERM
LOANS IN ACCORDANCE WITH SECTION 3.10(C) (MANDATORY PREPAYMENT) OF THE CREDIT
AGREEMENT, AS CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL
CERTIFICATE OR INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE
AGENT, OR (B) IF THE HISTORICAL DEBT SERVICE COVERAGE RATIO AS OF SUCH QUARTERLY
PAYMENT DATE IS GREATER THAN OR EQUAL TO 1.5:1.0 AND THE PROSPECTIVE DEBT
SERVICE COVERAGE RATIO AS OF SUCH QUARTERLY PAYMENT DATE IS LESS THAN 1.5:1.0,
AS CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR
INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE AGENT, TO THE
PREPAYMENT HOLDING ACCOUNT, ALL AMOUNTS ON DEPOSIT IN OR STANDING TO THE CREDIT
OF THE REVENUE ACCOUNT AFTER THE TRANSFER REQUIRED PURSUANT TO PRIORITY
SIXTEENTH;

 

(XVIII)      EIGHTEENTH, ONLY AFTER THE NOTICE OF SECURITY DISCHARGE DATE, ON
EACH JANUARY 1 AND JULY 1, TO THE SECOND LIEN AGENT, FOR THE ACCOUNT OF THE
SECOND LIEN CLAIMHOLDERS, ON A PRO RATA BASIS, AS AND IN THE AMOUNT CERTIFIED BY
THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE TO FUND THE BOND
REVENUE FUND, WHICH AMOUNT SHALL BE AN AMOUNT CERTIFIED BY THE BORROWER;

 

43

--------------------------------------------------------------------------------


 

(XIX)         NINETEENTH, ON EACH QUARTERLY PAYMENT DATE, SUBJECT TO THE
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 7.02(S) (NEGATIVE COVENANTS
- RESTRICTED PAYMENTS) OF THE CREDIT AGREEMENT, IN THE AMOUNT CERTIFIED BY AN
AUTHORIZED OFFICER OF THE BORROWER IN THE RESTRICTED PAYMENT CERTIFICATE, TO THE
PERSONS OR ACCOUNTS SPECIFIED IN THE RESTRICTED PAYMENT CERTIFICATE, FOR THE
PAYMENT OF INTEREST, FEES, EXPENSES AND OTHER AMOUNTS (INCLUDING AMOUNTS TO
REPLENISH THE BOND DEBT SERVICE RESERVE FUND OR THE “REBATE FUND” (AS DEFINED IN
THE BOND INDENTURE) PURSUANT TO THE BOND INDENTURE) THEN DUE AND OWING WITH
RESPECT TO THE SUBORDINATED DEBT; AND

 

(XX)          TWENTIETH, SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 7.02(S) (NEGATIVE COVENANTS—RESTRICTED PAYMENTS) OF THE CREDIT
AGREEMENT, ON, OR WITHIN THIRTY (30) DAYS FOLLOWING, EACH QUARTERLY PAYMENT
DATE, AS AND IN THE AMOUNT CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER IN
A RESTRICTED PAYMENT CERTIFICATE.

 


ARTICLE VII

OPERATING ACCOUNT


 


SECTION 7.01           OPERATING ACCOUNT. (A)  PAYMENTS INTO THE OPERATING
ACCOUNT. FUNDS SHALL BE DEPOSITED INTO THE OPERATING ACCOUNT PURSUANT TO
PRIORITY FIRST OF SECTION 6.01(B) (REVENUE ACCOUNT) AND PRIORITY FIRST OF
SECTION 6.01(C) (REVENUE ACCOUNT).


 


(B)        WITHDRAWALS FROM THE OPERATING ACCOUNT. UNLESS A NOTICE OF SUSPENSION
IS IN EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT OF ANY
APPLICATION OF FUNDS CONTEMPLATED HEREBY, AND SO LONG AS ADEQUATE FUNDS ARE THEN
AVAILABLE IN THE OPERATING ACCOUNT, THE BORROWER:


 

(I)            MAY, BY WRITTEN INSTRUCTION TO THE ACCOUNTS BANK (WITH A COPY TO
THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT), WITHDRAW OR TRANSFER FUNDS
FROM THE OPERATING ACCOUNT FROM TIME TO TIME AS MAY BE NECESSARY TO PAY DIRECTLY
ANY AMOUNTS OWED BY THE BORROWER FOR OPERATION AND MAINTENANCE EXPENSES; AND

 

44

--------------------------------------------------------------------------------


 

(II)           MAY DIRECT THE TRANSFER OF FUNDS FROM TIME TO TIME TO THE LOCAL
ACCOUNTS, WITH RESPECT TO WHICH A BLOCKED ACCOUNT AGREEMENT HAS BEEN EXECUTED
AND IS IN FULL FORCE AND EFFECT, BY DELIVERY OF AN OPERATING ACCOUNT WITHDRAWAL
CERTIFICATE TO THE ACCOUNTS BANK.

 


(C)         THE BORROWER SHALL ENSURE THAT THE FUNDS ON DEPOSIT IN AND STANDING
TO THE CREDIT OF ALL LOCAL ACCOUNTS DO NOT EXCEED, IN THE AGGREGATE AT ANY ONE
TIME, TWO HUNDRED THOUSAND DOLLARS ($200,000).


 


ARTICLE VIII

MAINTENANCE CAPITAL EXPENSE ACCOUNT


 


SECTION 8.01           MAINTENANCE CAPITAL EXPENSE ACCOUNT. (A) PAYMENTS INTO
THE MAINTENANCE CAPITAL EXPENSE ACCOUNT. FUNDS SHALL BE DEPOSITED INTO THE
MAINTENANCE CAPITAL EXPENSE ACCOUNT PURSUANT TO PRIORITY SECOND OF
SECTION 6.01(B) (REVENUE ACCOUNT) AND PRIORITY SECOND OF SECTION 6.01(C)
(REVENUE ACCOUNT).


 


(B)        WITHDRAWALS FROM THE MAINTENANCE CAPITAL EXPENSE ACCOUNT. UNLESS A
NOTICE OF SUSPENSION IS IN EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR
AS A RESULT OF ANY APPLICATION OF FUNDS CONTEMPLATED HEREBY, AND SO LONG AS
ADEQUATE FUNDS ARE THEN AVAILABLE IN THE MAINTENANCE CAPITAL EXPENSE ACCOUNT,
THE BORROWER MAY, BY WRITTEN INSTRUCTION TO THE ACCOUNTS BANK (WITH A COPY TO
THE ADMINISTRATIVE AGENT), WITHDRAW OR TRANSFER FUNDS FROM THE MAINTENANCE
CAPITAL EXPENSE ACCOUNT FROM TIME TO TIME AS MAY BE NECESSARY TO PAY DIRECTLY
ANY AMOUNTS OWED BY THE BORROWER FOR MAINTENANCE CAPITAL EXPENSES IN ACCORDANCE
WITH THE MOST RECENT REVENUE ACCOUNT WITHDRAWAL CERTIFICATE.


 


ARTICLE IX

WORKING CAPITAL RESERVE ACCOUNT


 


SECTION 9.01           WORKING CAPITAL RESERVE ACCOUNT. (A)  PAYMENTS INTO THE
WORKING CAPITAL RESERVE ACCOUNT. FUNDS SHALL BE DEPOSITED INTO THE WORKING
CAPITAL RESERVE ACCOUNT IN ACCORDANCE WITH PRIORITY EIGHTH OF SECTION 6.01(B)
(REVENUE ACCOUNT), PRIORITY EIGHTH OF SECTION 6.01(C) (REVENUE ACCOUNT),
PRIORITY THIRD OF SECTION 3.09(D)(II) (OPTIONAL PREPAYMENT) OF THE CREDIT
AGREEMENT AND PRIORITY FOURTH OF SECTION 3.10(G) (MANDATORY PREPAYMENT) OF THE
CREDIT AGREEMENT. AMOUNTS DEPOSITED INTO THE WORKING CAPITAL RESERVE ACCOUNT
PURSUANT TO PRIORITY SECOND OF SECTION 3.09(D)(II) (OPTIONAL PREPAYMENT) OF THE
CREDIT AGREEMENT AND PRIORITY THIRD OF

 

45

--------------------------------------------------------------------------------


 


SECTION 3.10(G) (MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT SHALL BE
DEPOSITED INTO THE LC CASH COLLATERAL SUB-ACCOUNT.


 


(B)        WITHDRAWALS FROM THE WORKING CAPITAL RESERVE ACCOUNT. UNLESS A NOTICE
OF SUSPENSION IS IN EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A
RESULT OF ANY APPLICATION OF FUNDS CONTEMPLATED HEREBY, THE BORROWER MAY DIRECT,
BY DELIVERY OF A WORKING CAPITAL RESERVE TRANSFER CERTIFICATE TO THE ACCOUNTS
BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE TRANSFER OR WITHDRAWAL OF
AMOUNTS STANDING TO THE CREDIT OF THE WORKING CAPITAL RESERVE ACCOUNT (OTHER
THAN AMOUNTS STANDING TO THE CREDIT OF THE LC CASH COLLATERAL SUB-ACCOUNT) TO
THE REVENUE ACCOUNT FOR:


 

(I)            AMOUNTS DUE AND OWING FOR OPERATION AND MAINTENANCE EXPENSES, AS
CERTIFIED BY THE BORROWER IN SUCH WORKING CAPITAL RESERVE TRANSFER CERTIFICATE,
BUT ONLY TO THE EXTENT THAT ADEQUATE FUNDS ARE NOT AVAILABLE FOR THE PAYMENT OF
SUCH OPERATION AND MAINTENANCE EXPENSES IN THE OPERATING ACCOUNT.

 

(II)           AMOUNTS DUE AND OWING FOR MAINTENANCE CAPITAL EXPENSES, AS
CERTIFIED BY THE BORROWER IN SUCH WORKING CAPITAL RESERVE TRANSFER CERTIFICATE,
BUT ONLY TO THE EXTENT THAT ADEQUATE FUNDS ARE NOT AVAILABLE FOR THE PAYMENT OF
SUCH MAINTENANCE CAPITAL EXPENSES IN THE MAINTENANCE CAPITAL EXPENSE ACCOUNT.

 


(C)         EXCESS AMOUNT IN WORKING CAPITAL RESERVE. IF, ON ANY QUARTERLY
PAYMENT DATE, THE FUNDS ON DEPOSIT IN OR STANDING TO THE CREDIT OF THE WORKING
CAPITAL RESERVE ACCOUNT (OTHER THAN AMOUNTS STANDING TO THE CREDIT OF THE LC
CASH COLLATERAL SUB-ACCOUNT) ARE IN EXCESS OF THE WORKING CAPITAL RESERVE
REQUIRED AMOUNT, UNLESS A NOTICE OF SUSPENSION IS IN EFFECT OR A DEFAULT OR
EVENT OF DEFAULT WOULD OCCUR AS A RESULT OF SUCH TRANSFER, THE BORROWER MAY
DIRECT, BY DELIVERY OF A WORKING CAPITAL RESERVE TRANSFER CERTIFICATE TO THE
ACCOUNTS BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE TRANSFER TO THE
REVENUE ACCOUNT OF AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (X) THE AGGREGATE
AMOUNT OF ALL FUNDS ON DEPOSIT IN OR STANDING TO THE CREDIT OF THE WORKING
CAPITAL RESERVE ACCOUNT AND (Y) THE WORKING CAPITAL RESERVE REQUIRED AMOUNT, AS
CERTIFIED BY THE BORROWER AND CONFIRMED BY THE ADMINISTRATIVE AGENT IN SUCH
WORKING CAPITAL RESERVE TRANSFER CERTIFICATE.


 


(D)           FOLLOWING THE FUNDING OF THE LC CASH COLLATERAL SUB-ACCOUNT, THE
BORROWER OR THE ADMINISTRATIVE AGENT MAY DIRECT IN WRITING, IN THE CASE OF THE
BORROWER BY DELIVERY OF A WORKING CAPITAL RESERVE TRANSFER CERTIFICATE TO THE
ACCOUNTS BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE TRANSFER OF AMOUNTS
STANDING TO THE CREDIT

 

46

--------------------------------------------------------------------------------


 


OF THE LC CASH COLLATERAL SUB-ACCOUNT TO PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE WORKING CAPITAL LENDERS, THE AMOUNT OF ANY WORKING CAPITAL
LOANS RESULTING FROM DRAWS ON THE LETTERS OF CREDIT.


 


(E)         IF AT ANY TIME THE AMOUNTS STANDING TO THE CREDIT OF THE LC CASH
COLLATERAL SUB-ACCOUNT ARE IN EXCESS OF THE AGGREGATE MAXIMUM AVAILABLE AMOUNTS
UNDER ALL LETTERS OF CREDIT THEN OUTSTANDING, THE BORROWER MAY DIRECT, BY
DELIVERY OF A WORKING CAPITAL RESERVE TRANSFER CERTIFICATE TO THE ACCOUNTS BANK
(WITH A COPY TO THE ADMINISTRATIVE AGENT), THE TRANSFER TO THE REVENUE ACCOUNT
OF AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (X) THE AGGREGATE TOTAL AMOUNT OF
ALL FUNDS ON DEPOSIT IN OR STANDING TO THE CREDIT OF THE LC CASH COLLATERAL
SUB-ACCOUNT AND (Y) THE AGGREGATE OF ALL SUCH MAXIMUM AVAILABLE AMOUNTS, AS
CERTIFIED BY THE BORROWER AND CONFIRMED BY THE ADMINISTRATIVE AGENT IN SUCH
WORKING CAPITAL RESERVE TRANSFER CERTIFICATE.


 


ARTICLE X

DEBT SERVICE RESERVE ACCOUNT


 


SECTION 10.01         DEBT SERVICE RESERVE ACCOUNT. (A)  PAYMENTS INTO THE DEBT
SERVICE RESERVE ACCOUNT. FUNDS SHALL BE DEPOSITED INTO THE DEBT SERVICE RESERVE
ACCOUNT:


 

(I)            ON THE CONVERSION DATE, PURSUANT TO PRIORITY FIRST OF
SECTION 2.06(E) (FUNDING OF LOANS) OF THE CREDIT AGREEMENT; AND

 

(II)           PURSUANT TO PRIORITY NINTH OF SECTION 6.01(C)(REVENUE ACCOUNT).

 

provided that, notwithstanding the foregoing, in lieu of cash, the Borrower may
cause to be delivered to the Accounts Bank one or more Debt Service Reserve
Letters of Credit (each of which shall be accompanied by a Debt Service LC
Waiver Letter), the Stated Amounts of which shall be credited to the Debt
Service Reserve Account.

 


(B)        WITHDRAWALS FROM THE DEBT SERVICE RESERVE ACCOUNT. ON ANY DATE WHEN
THE AMOUNTS AVAILABLE AT PRIORITIES THIRD, FOURTH AND SEVENTH AS SET FORTH IN
SECTION 6.01(C) (REVENUE ACCOUNT) ARE INSUFFICIENT TO PAY DEBT SERVICE THEN DUE
AND OWING, THE ACCOUNTS BANK SHALL (UPON WRITTEN NOTIFICATION FROM THE BORROWER
OR THE ADMINISTRATIVE AGENT, WITH A COPY TO THE ADMINISTRATIVE AGENT OR THE
BORROWER, AS APPLICABLE, SETTING FORTH THE AMOUNT OF SUCH SHORTFALL) WITHDRAW
FUNDS FROM THE DEBT SERVICE RESERVE ACCOUNT TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE SENIOR SECURED PARTIES, THE AMOUNT OF SUCH SHORTFALL OF
THE DEBT SERVICE THEN DUE AND

 

47

--------------------------------------------------------------------------------


 


PAYABLE, WHICH FUNDS SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT IN THE ORDER
OF PRIORITY SET FORTH IN PRIORITIES THIRD, FOURTH AND SEVENTH IN SECTION 6.01(C)
(REVENUE ACCOUNT). THE ACCOUNTS BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT IF, AT ANY TIME, THERE ARE INSUFFICIENT FUNDS
(WITHOUT TAKING INTO ACCOUNT ANY DEBT SERVICE RESERVE LETTERS OF CREDIT)
STANDING TO THE CREDIT OF THE DEBT SERVICE RESERVE ACCOUNT TO MAKE THE PAYMENTS
REQUIRED UNDER THIS SECTION 10.01(B).


 


SECTION 10.02         DEBT SERVICE LETTER OF CREDIT. UPON THE WRITTEN
INSTRUCTION OF THE ADMINISTRATIVE AGENT (WHICH WILL PROMPTLY THEREAFTER SEND A
COPY OF SUCH INSTRUCTION TO THE BORROWER), THE COLLATERAL AGENT SHALL MAKE A
DEMAND IN ACCORDANCE WITH THE PROVISIONS OF EACH DEBT SERVICE RESERVE LETTER OF
CREDIT, DRAW ALL OR A PORTION OF THE STATED AMOUNT OF ANY DEBT SERVICE RESERVE
LETTER OF CREDIT THAT HAS BEEN DELIVERED IN ACCORDANCE WITH THIS ACCOUNTS
AGREEMENT, AND DEPOSIT THE FUNDS RECEIVED INTO THE DEBT SERVICE RESERVE ACCOUNT.
THE ADMINISTRATIVE AGENT SHALL INSTRUCT THE COLLATERAL AGENT TO MAKE SUCH
DEMAND:


 


(A)         IF AMOUNTS ARE REQUIRED TO BE WITHDRAWN FROM THE DEBT SERVICE
RESERVE ACCOUNT PURSUANT TO SECTION 10.01(B), AND THE AMOUNTS TO BE SO WITHDRAWN
EXCEED THE FUNDS, NOT INCLUDING THE AGGREGATE STATED AMOUNTS OF THE DEBT SERVICE
RESERVE LETTERS OF CREDIT STANDING TO THE CREDIT OF THE DEBT SERVICE RESERVE
ACCOUNT, IN THE AMOUNT NECESSARY TO MAKE THE PAYMENTS OF DEBT SERVICE THEN DUE
AND PAYABLE;


 


(B)        IN FULL, IF THE COMMERCIAL BANK THAT ISSUED SUCH DEBT SERVICE RESERVE
LETTER OF CREDIT IS NO LONGER AN ACCEPTABLE BANK; OR


 


(C)         IN FULL, IF (A) NO LESS THAN THIRTY (30) DAYS PRIOR TO THE EXPIRY
DATE OF EACH SUCH DEBT SERVICE RESERVE LETTER OF CREDIT, THE COLLATERAL AGENT
HAS NOT RECEIVED NOTICE FROM THE ISSUING BANK THAT IT WILL EXTEND SUCH EXPIRY
DATE OR RENEW SUCH DEBT SERVICE RESERVE LETTER OF CREDIT AND NO SUBSTITUTE OR
REPLACEMENT LETTER OF CREDIT SATISFYING THE REQUIREMENTS OF A “DEBT SERVICE
RESERVE LETTER OF CREDIT” HAS BEEN DELIVERED TO THE COLLATERAL AGENT TO REPLACE
THE STATED AMOUNT OF SUCH EXPIRING DEBT SERVICE RESERVE LETTER OF CREDIT AND
(B) EXCLUDING THE STATED AMOUNT OF SUCH DEBT SERVICE RESERVE LETTER OF CREDIT
AND THE STATED AMOUNT OF ANY OTHER DEBT SERVICE RESERVE LETTER OF CREDIT THAT
SIMILARLY COULD BE DRAWN, AN AMOUNT EQUAL TO THE DEBT SERVICE RESERVE REQUIRED
AMOUNT IS NOT ON DEPOSIT IN OR STANDING TO THE CREDIT OF THE DEBT SERVICE
RESERVE ACCOUNT ON THE DATE OF SUCH DRAWING.


 


SECTION 10.03         EXCESS IN DEBT SERVICE RESERVE ACCOUNT. IF, ON ANY
QUARTERLY PAYMENT DATE, THE FUNDS ON DEPOSIT IN OR STANDING TO THE CREDIT OF THE
DEBT SERVICE RESERVE ACCOUNT (TAKING INTO ACCOUNT THE STATED AMOUNTS OF ANY DEBT
SERVICE RESERVE LETTERS OF CREDIT STANDING TO THE CREDIT OF THE DEBT SERVICE
RESERVE ACCOUNT) ARE IN EXCESS OF THE DEBT SERVICE RESERVE REQUIRED AMOUNT,
UNLESS A NOTICE OF SUSPENSION IS

 

48

--------------------------------------------------------------------------------


 


IN EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT OF SUCH
TRANSFER, THE BORROWER MAY DIRECT, BY DELIVERY OF A DEBT SERVICE RESERVE RELEASE
CERTIFICATE TO THE ACCOUNTS BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE
TRANSFER TO THE REVENUE ACCOUNT OF AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
(X) THE AGGREGATE TOTAL AMOUNT OF ALL FUNDS ON DEPOSIT IN OR STANDING TO THE
CREDIT OF THE DEBT SERVICE RESERVE ACCOUNT (TAKING INTO ACCOUNT THE STATED
AMOUNTS OF ANY DEBT SERVICE RESERVE LETTERS OF CREDIT STANDING TO THE CREDIT OF
THE DEBT SERVICE RESERVE ACCOUNT) AND (Y) THE DEBT SERVICE RESERVE REQUIRED
AMOUNT, AS CERTIFIED BY THE BORROWER AND CONFIRMED BY THE ADMINISTRATIVE AGENT
IN SUCH DEBT SERVICE RESERVE RELEASE CERTIFICATE; PROVIDED, THAT IF SUCH
DIFFERENCE IS POSITIVE DUE TO THE POSTING OF A DEBT SERVICE RESERVE LETTER OF
CREDIT TO THE DEBT SERVICE RESERVE ACCOUNT TO REPLACE OR SUBSTITUTE FOR CASH
THEN ON DEPOSIT, SUCH AMOUNT MAY BE DISTRIBUTED DIRECTLY TO ANY PLEDGOR OR SUCH
OTHER AFFILIATE OF THE BORROWER WHO PROVIDED SUCH DEBT SERVICE RESERVE LETTER OF
CREDIT (AND SUCH DISTRIBUTION SHALL NOT BE TREATED AS A RESTRICTED PAYMENT FOR
PURPOSES OF THIS ACCOUNTS AGREEMENT).


 


ARTICLE XI

PREPAYMENT HOLDING ACCOUNT


 


SECTION 11.01         PREPAYMENT HOLDING ACCOUNT. (A)  PAYMENTS INTO THE
PREPAYMENT HOLDING ACCOUNT. FUNDS SHALL BE DEPOSITED INTO THE PREPAYMENT HOLDING
ACCOUNT PURSUANT TO PRIORITY SEVENTEENTH OF SECTION 6.01(C) (REVENUE ACCOUNT).


 


(B)        WITHDRAWALS FROM THE PREPAYMENT HOLDING ACCOUNT. THE ACCOUNTS BANK
SHALL WITHDRAW FUNDS FROM THE PREPAYMENT HOLDING ACCOUNT UPON RECEIPT OF WRITTEN
INSTRUCTIONS FROM THE BORROWER OR THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
THE TERMS SET FORTH BELOW.


 

(I)            EXCESS AMOUNTS IN PREPAYMENT HOLDING ACCOUNT. IF, ON ANY
QUARTERLY PAYMENT DATE, EACH OF THE HISTORICAL DEBT SERVICE COVERAGE RATIO AND
THE PROSPECTIVE DEBT SERVICE COVERAGE RATIO ARE GREATER THAN OR EQUAL TO 1.5:1.0
THEN, SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 7.02(S)
(NEGATIVE COVENANTS - RESTRICTED PAYMENTS) OF THE CREDIT AGREEMENT, THE BORROWER
MAY SUBMIT A RESTRICTED PAYMENT CERTIFICATE TO THE ACCOUNTS BANK DIRECTING THE
TRANSFER OF AMOUNTS ON DEPOSIT IN AND STANDING TO THE CREDIT OF THE PREPAYMENT
HOLDING ACCOUNT FOR DEPOSIT INTO THE REVENUE ACCOUNT.

 

49

--------------------------------------------------------------------------------


 

(II)           MANDATORY PREPAYMENT. IF, ON ANY QUARTERLY PAYMENT DATE, THE
HISTORICAL DEBT SERVICE COVERAGE RATIO IS LESS THAN 1.5:1.0 THEN ALL AMOUNTS ON
DEPOSIT IN AND STANDING TO THE CREDIT OF THE PREPAYMENT HOLDING ACCOUNT SHALL,
UPON THE WRITTEN INSTRUCTION OF THE BORROWER OR THE ADMINISTRATIVE AGENT, BE
PAID TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, IN THE AMOUNT
CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL CERTIFICATE OR
OTHERWISE INSTRUCTED IN WRITING TO THE ACCOUNTS BANK BY THE ADMINISTRATIVE
AGENT, AS A PREPAYMENT OF THE TERM LOANS (AS DEFINED IN THE CREDIT AGREEMENT) IN
ACCORDANCE WITH SECTION 3.10(C) (MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT.

 

(III)          OPTIONAL PREPAYMENT. ON ANY INTEREST PAYMENT DATE, ANY AMOUNTS ON
DEPOSIT IN AND STANDING TO THE CREDIT OF THE PREPAYMENT HOLDING ACCOUNT MAY, AT
THE SOLE OPTION AND UPON THE WRITTEN INSTRUCTION OF THE BORROWER, BE PAID TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS, AS A PREPAYMENT OF THE
LOANS IN THE AMOUNT CERTIFIED BY THE BORROWER IN SUCH REVENUE ACCOUNT WITHDRAWAL
CERTIFICATE, IN ACCORDANCE WITH SECTION 3.09 (OPTIONAL PREPAYMENT) OF THE CREDIT
AGREEMENT.

 


ARTICLE XII

INSURANCE AND CONDEMNATION PROCEEDS ACCOUNTS


 


SECTION 12.01         INSURANCE AND CONDEMNATION PROCEEDS ACCOUNTS. (A) 
PAYMENTS INTO THE INSURANCE AND CONDEMNATION PROCEEDS ACCOUNTS. UNTIL THE
SECURITY DISCHARGE DATE, THE BORROWER SHALL CAUSE ALL INSURANCE PROCEEDS AND ALL
CONDEMNATION PROCEEDS WITH RESPECT TO ANY ABERDEEN PLANT TO BE DEPOSITED IN OR
CREDITED TO THE ABERDEEN INSURANCE AND CONDEMNATION PROCEEDS ACCOUNT, AND WITH
RESPECT TO THE HURON PLANT TO BE DEPOSITED IN OR CREDITED TO THE HURON INSURANCE
AND CONDEMNATION PROCEEDS ACCOUNT.


 


(B)        WITHDRAWALS FROM THE INSURANCE AND CONDEMNATION PROCEEDS ACCOUNTS.
THE BORROWER SHALL NOT MAKE, DIRECT, OR REQUEST THE ACCOUNTS BANK TO MAKE, ANY
WITHDRAWALS FROM ANY INSURANCE AND CONDEMNATION PROCEEDS ACCOUNT EXCEPT AS
PERMITTED BY THIS ARTICLE XII AND PROVIDED THAT NO NOTICE OF SUSPENSION HAS BEEN
DELIVERED THAT HAS NOT BEEN WITHDRAWN AND NO DEFAULT OR EVENT OF DEFAULT WOULD
OCCUR AS A RESULT OF SUCH TRANSFER OR WITHDRAWAL.

 

50

--------------------------------------------------------------------------------


 


(C)         AMOUNTS OF $2,500,000 OR LESS. THE BORROWER MAY APPLY ANY INSURANCE
PROCEEDS AND CONDEMNATION PROCEEDS DEPOSITED INTO ANY INSURANCE AND CONDEMNATION
PROCEEDS ACCOUNT IN AMOUNTS LESS THAN OR EQUAL TO TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($2,500,000) ARISING FROM ANY ONE CLAIM OR ANY SERIES OF CLAIMS
RELATING TO THE SAME OCCURRENCE DIRECTLY FOR THE REPLACEMENT OR REPAIR OF
DAMAGED ASSETS TO WHICH SUCH INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS, AS THE
CASE MAY BE, RELATE; PROVIDED, THAT THE BORROWER DELIVERS TO THE ADMINISTRATIVE
AGENT AND THE ACCOUNTS BANK, NO FEWER THAN FIVE (5) BUSINESS DAYS IN ADVANCE OF
ANY SUCH PROPOSED TRANSFERS OR WITHDRAWALS FROM SUCH INSURANCE AND CONDEMNATION
PROCEEDS ACCOUNT, AN INSURANCE AND CONDEMNATION PROCEEDS REQUEST CERTIFICATE
SETTING FORTH PROPOSED INSTRUCTIONS FOR SUCH WITHDRAWALS OR TRANSFERS. AN
AUTHORIZED OFFICER OF THE BORROWER SHALL CERTIFY THAT EACH INSURANCE AND
CONDEMNATION PROCEEDS REQUEST CERTIFICATE IS BEING DELIVERED, AND THE
WITHDRAWALS SPECIFIED THEREIN ARE BEING DIRECTED, IN ACCORDANCE WITH THIS
ACCOUNTS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND SHALL ALSO CERTIFY
THAT THE DIRECTED WITHDRAWALS OR TRANSFERS WILL BE USED EXCLUSIVELY FOR REPAIR
OR REPLACEMENT OF DAMAGED ASSETS TO WHICH SUCH INSURANCE PROCEEDS OR
CONDEMNATION PROCEEDS, AS THE CASE MAY BE, RELATE.


 


(D)        AMOUNTS IN EXCESS OF $2,500,000 BUT NOT EXCEEDING $15,000,000. ANY
INSURANCE PROCEEDS AND CONDEMNATION PROCEEDS DEPOSITED INTO ANY INSURANCE AND
CONDEMNATION PROCEEDS ACCOUNT IN AMOUNTS GREATER THAN TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($2,500,000) BUT LESS THAN OR EQUAL TO FIFTEEN MILLION DOLLARS
($15,000,000) ARISING FROM ANY ONE CLAIM OR ANY SERIES OF CLAIMS RELATING TO THE
SAME OCCURRENCE SHALL:


 

(I)            BE APPLIED FOR REPAIR OR REPLACEMENT OF DAMAGED ASSETS TO WHICH
SUCH INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS, AS THE CASE MAY BE, RELATE IN
ACCORDANCE WITH THE BORROWER’S DIRECTION IN AN INSURANCE AND CONDEMNATION
PROCEEDS REQUEST CERTIFICATE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE
ACCOUNTS BANK IF, WITHIN SIXTY (60) DAYS AFTER THE OCCURRENCE OF THE CASUALTY
EVENT OR EVENT OF TAKING (OR SUCH LATER DATE AS MAY BE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT) GIVING RISE TO SUCH PROCEEDS, THE BORROWER DELIVERS A
RESTORATION OR REPLACEMENT PLAN TO THE ADMINISTRATIVE AGENT AND THE INDEPENDENT
ENGINEER WITH RESPECT TO SUCH CASUALTY EVENT OR EVENT OF TAKING THAT IS BASED
UPON, AND ACCOMPANIED BY, EACH OF THE FOLLOWING:

 

(A)      A DESCRIPTION OF THE NATURE AND EXTENT OF SUCH CASUALTY EVENT OR EVENT
OF TAKING, AS THE CASE MAY BE;

 

51

--------------------------------------------------------------------------------


 

(B)       A BONA FIDE ASSESSMENT (FROM A CONTRACTOR CHOSEN BY THE BORROWER AND
REASONABLY ACCEPTABLE TO THE INDEPENDENT ENGINEER) OF THE ESTIMATED COST AND
TIME NEEDED TO RESTORE OR REPLACE THE PROJECT TO SUBSTANTIALLY THE SAME VALUE
AND GENERAL PERFORMANCE CAPABILITY AS PRIOR TO SUCH EVENT;

 

(C)       REASONABLY SATISFACTORY EVIDENCE THAT SUCH INSURANCE PROCEEDS OR
CONDEMNATION PROCEEDS, AS THE CASE MAY BE, ARE SUFFICIENT TO MAKE THE NECESSARY
RESTORATIONS OR REPLACEMENTS;

 

(D)       A CERTIFICATE OF AN AUTHORIZED OFFICER OF THE BORROWER CERTIFYING THAT
(1) ALL WORK CONTEMPLATED TO BE DONE UNDER THE RESTORATION OR REPLACEMENT PLAN
IS REASONABLY EXPECTED TO BE DONE WITHIN THE TIME PERIODS, IF ANY, REQUIRED
UNDER ANY PROJECT DOCUMENT; (2) ALL GOVERNMENTAL APPROVALS NECESSARY TO PERFORM
THE WORK HAVE BEEN OBTAINED (OR ARE REASONABLY EXPECTED TO BE OBTAINED WITHOUT
UNDUE DELAY); AND (3) THE PROJECT ONCE REPAIRED/RESTORED WILL CONTINUE TO
PERFORM AT THE ANNUAL LEVELS SET FORTH IN THE THEN-CURRENT OPERATING BUDGET WITH
RESPECT TO PRODUCTION VOLUME, YIELD AND UTILITY CONSUMPTION (OR OTHER LEVELS
APPROVED BY THE REQUIRED LENDERS);

 

(E)       THE CASUALTY EVENT OR EVENT OF TAKING, AS THE CASE MAY BE (INCLUDING
THE NON-OPERATION OF THE PROJECT DURING ANY PERIOD OF REPAIR OR RESTORATION) HAS
NOT RESULTED OR WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A DEFAULT GIVING
RISE TO A TERMINATION OF, OR A MATERIALLY ADVERSE MODIFICATION OF, ONE OR MORE
OF THE GOVERNMENTAL APPROVALS OR PROJECT DOCUMENTS (OR, IN THE CASE OF A DEFAULT
GIVING RISE TO A TERMINATION OF A PROJECT DOCUMENT, AN AGREEMENT REPLACING SUCH
PROJECT DOCUMENT, IN FORM AND SUBSTANCE, AND WITH A COUNTERPARTY, REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS, IS ENTERED INTO (TOGETHER WITH ALL
APPLICABLE ANCILLARY DOCUMENTS) WITHIN FORTY-FIVE (45) DAYS THEREOF (OR, SUCH
TERMINATION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, WITHIN SIXTY (60) DAYS THEREOF));

 

52

--------------------------------------------------------------------------------


 

(F)       AFTER TAKING INTO CONSIDERATION THE AVAILABILITY OF SUCH INSURANCE
PROCEEDS OR CONDEMNATION PROCEEDS, AS APPLICABLE, AND BUSINESS INTERRUPTION
INSURANCE PROCEEDS AND ANY ADDITIONAL FUNDED EQUITY CONTRIBUTIONS FOR THE
PURPOSE OF COVERING SUCH COSTS, THERE WILL BE ADEQUATE AMOUNTS AVAILABLE TO PAY
ALL ONGOING EXPENSES INCLUDING DEBT SERVICE DURING THE PERIOD OF REPAIR OR
RESTORATION;

 

(G)       CONSTRUCTION CONTRACTORS AND VENDORS OF RECOGNIZED SKILL, REPUTATION
AND CREDITWORTHINESS AND REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE INDEPENDENT ENGINEER HAVE EXECUTED RECONSTRUCTION CONTRACTS, PURCHASE ORDERS
OR SIMILAR ARRANGEMENTS FOR THE REPAIR, REBUILDING OR RESTORATION ON TERMS AND
CONDITIONS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE INDEPENDENT
ENGINEER; AND

 

(H)       A CONFIRMATION BY THE INDEPENDENT ENGINEER OF ITS AGREEMENT WITH THE
MATTERS SET FORTH IN SECTION 12.01(D)(I)(A)-(G) AND ITS APPROVAL OF SUCH
RESTORATION OR REPLACEMENT PLAN, WHICH APPROVAL WILL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED; OR

 

(II)           MANDATORY PREPAYMENT. IF (A) THE BORROWER DOES NOT DELIVER SUCH
RESTORATION OR REPLACEMENT PLAN AND THE ACCOMPANYING DELIVERIES REFERRED TO IN
SECTION 12.01(D)(I) WITHIN SUCH SIXTY (60) DAY PERIOD, OR (B) AFTER SUCH
RESTORATION OR REPLACEMENT PLAN IS EFFECTED, THERE ARE EXCESS INSURANCE PROCEEDS
OR CONDEMNATION PROCEEDS, AS THE CASE MAY BE, ON DEPOSIT IN OR STANDING TO THE
CREDIT OF SUCH INSURANCE AND CONDEMNATION PROCEEDS ACCOUNT, THE ACCOUNTS BANK
SHALL ON THE NEXT SUCCEEDING QUARTERLY PAYMENT DATE THEREAFTER, UPON THE WRITTEN
INSTRUCTION OF THE BORROWER OR THE ADMINISTRATIVE AGENT, TRANSFER TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, AN AMOUNT EQUAL TO SUCH
INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS, AS THE CASE MAY BE, FOR MANDATORY
PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 3.10(A)(I) OR (II) (AS
APPLICABLE) (MANDATORY PREPAYMENT) OF THE CREDIT AGREEMENT.

 

53

--------------------------------------------------------------------------------


 


(E)         AMOUNTS EXCEEDING $15,000,000. ANY INSURANCE PROCEEDS OR
CONDEMNATION PROCEEDS DEPOSITED INTO ANY INSURANCE AND CONDEMNATION PROCEEDS
ACCOUNT IN AMOUNTS GREATER THAN FIFTEEN MILLION DOLLARS ($15,000,000) ARISING
FROM ANY ONE CLAIM OR ANY SERIES OF CLAIMS RELATING TO THE SAME OCCURRENCE SHALL
BE APPLIED, AT THE WRITTEN INSTRUCTION OF THE ADMINISTRATIVE AGENT, TO THE
ADMINISTRATIVE AGENT TO PREPAY THE LOANS OR FOR REPAIR OR REPLACEMENT OF DAMAGED
ASSETS, AS DETERMINED BY THE REQUIRED LENDERS IN THEIR SOLE DISCRETION.


 


ARTICLE XIII

EXTRAORDINARY PROCEEDS ACCOUNT


 


SECTION 13.01         EXTRAORDINARY PROCEEDS ACCOUNT. (A)  PAYMENTS INTO THE
EXTRAORDINARY PROCEEDS ACCOUNT. UNTIL THE SECURITY DISCHARGE DATE, THE BORROWER
SHALL CAUSE (I) ALL PROCEEDS OF ASSET DISPOSALS (OTHER THAN PROCEEDS FROM THE
SALE OF PRODUCTS) THAT WILL NOT BE USED FOR REPLACEMENT IN ACCORDANCE WITH
SECTION 7.02(F)(I) (NEGATIVE COVENANTS — ASSET DISPOSITIONS) OF THE CREDIT
AGREEMENT AND (II) ALL PROJECT DOCUMENT TERMINATION PAYMENTS TO BE DEPOSITED
INTO THE EXTRAORDINARY PROCEEDS ACCOUNT.


 


(B)        WITHDRAWALS FROM THE EXTRAORDINARY PROCEEDS ACCOUNT. (I)  ASSET
DISPOSAL. IF AT ANY TIME PROCEEDS OF AN ASSET DISPOSAL ARE DEPOSITED INTO THE
EXTRAORDINARY PROCEEDS ACCOUNT, THEN ON ANY QUARTERLY PAYMENT DATE:


 

(A)      IF SUCH PROCEEDS ARE IN AN AMOUNT IN THE AGGREGATE OF LESS THAN THREE
MILLION DOLLARS ($3,000,000) (TAKEN TOGETHER WITH ANY OTHER PROCEEDS OF ASSET
DISPOSALS DEPOSITED IN THE EXTRAORDINARY PROCEEDS ACCOUNT DURING THE
THEN-CURRENT FISCAL YEAR) THE BORROWER MAY SUBMIT AN EXTRAORDINARY PROCEEDS
RELEASE CERTIFICATE TO THE ACCOUNTS BANK, CERTIFIED BY AN AUTHORIZED OFFICER OF
THE BORROWER, DIRECTING THE TRANSFER OF SUCH FUNDS TO THE REVENUE ACCOUNT; AND

 

(B)       IF SUCH PROCEEDS ARE IN AN AMOUNT EQUAL TO OR GREATER THAN THREE
MILLION DOLLARS ($3,000,000) (TAKEN TOGETHER WITH ANY OTHER PROCEEDS OF ASSET
DISPOSALS DEPOSITED IN THE EXTRAORDINARY PROCEEDS ACCOUNT DURING THE
THEN-CURRENT FISCAL YEAR), SUCH AMOUNTS IN EXCESS OF THREE MILLION DOLLARS
($3,000,000) SHALL BE TRANSFERRED, UPON THE WRITTEN INSTRUCTION OF THE BORROWER
OR THE ADMINISTRATIVE AGENT, TO THE ADMINISTRATIVE AGENT FOR APPLICATION AS A
PREPAYMENT OF THE LOANS IN

 

54

--------------------------------------------------------------------------------


 

ACCORDANCE WITH SECTION 3.10(A)(IV) (MANDATORY PREPAYMENT) OF THE CREDIT
AGREEMENT.

 

(ii)           Project Document Termination Payments. If at any time Project
Document Termination Payments are deposited into the Extraordinary Proceeds
Account, then on any Quarterly Payment Date:

 

(A)      IF SUCH PROJECT DOCUMENT TERMINATION PAYMENTS ARE IN AN AMOUNT IN THE
AGGREGATE OF LESS THAN THREE MILLION DOLLARS ($3,000,000) (TAKEN TOGETHER WITH
ANY OTHER PROJECT DOCUMENT TERMINATION PAYMENTS RECEIVED DURING THE THEN-CURRENT
FISCAL YEAR), THE BORROWER MAY SUBMIT AN EXTRAORDINARY PROCEEDS RELEASE
CERTIFICATE TO THE ACCOUNTS BANK, CERTIFIED BY AN AUTHORIZED OFFICER OF THE
BORROWER, DIRECTING THE TRANSFER OF SUCH PROJECT DOCUMENT TERMINATION PAYMENTS
TO THE REVENUE ACCOUNT; AND

 

(B)       IF SUCH PROJECT DOCUMENT TERMINATION PAYMENTS ARE IN AN AMOUNT EQUAL
TO OR GREATER THAN THREE MILLION DOLLARS ($3,000,000) (TAKEN TOGETHER WITH ANY
OTHER PROJECT DOCUMENT TERMINATION PAYMENTS RECEIVED DURING THE THEN-CURRENT
FISCAL YEAR), SUCH AMOUNTS IN EXCESS OF THREE MILLION DOLLARS ($3,000,000) SHALL
BE TRANSFERRED, UPON THE WRITTEN INSTRUCTION OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, TO THE ADMINISTRATIVE AGENT FOR APPLICATION AS A
PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 3.10(A)(III) (MANDATORY
PREPAYMENT) OF THE CREDIT AGREEMENT.

 


ARTICLE XIV

CONTINGENCY RESERVE ACCOUNT


 


SECTION 14.01         CONTINGENCY RESERVE ACCOUNT. (A) PAYMENTS INTO THE
CONTINGENCY RESERVE ACCOUNT. FUNDS SHALL BE DEPOSITED INTO THE CONTINGENCY
RESERVE ACCOUNT PURSUANT TO PRIORITY NINTH OF SECTION 6.01(B) (REVENUE ACCOUNT)
AND PRIORITY THIRD OF SECTION 2.06(E) (FUNDING OF LOANS) OF THE CREDIT
AGREEMENT,


 


(B)        WITHDRAWALS FROM THE CONTINGENCY RESERVE ACCOUNT. UNLESS A NOTICE OF
SUSPENSION IS IN EFFECT OR A DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A RESULT
OF ANY APPLICATION OF FUNDS CONTEMPLATED HEREBY, THE BORROWER MAY DIRECT, BY

 

55

--------------------------------------------------------------------------------


 


DELIVERY OF A CONTINGENCY RESERVE TRANSFER CERTIFICATE TO THE ACCOUNTS BANK
(WITH A COPY TO THE ADMINISTRATIVE AGENT) OR THE ADMINISTRATIVE AGENT MAY DIRECT
THE ACCOUNTS BANK TO TRANSFER OR WITHDRAW AMOUNTS STANDING TO THE CREDIT OF THE
CONTINGENCY RESERVE ACCOUNT IN ACCORDANCE WITH THE TERMS BELOW.


 

(I)            PROJECT COSTS. IF, PRIOR TO THE CONVERSION DATE, AT ANY TIME FROM
TIME TO TIME, SUFFICIENT AMOUNTS ARE NOT AVAILABLE IN THE CONSTRUCTION BUDGET TO
PAY PROJECT COSTS THEN DUE AND OWING, THEN FUNDS MAY BE TRANSFERRED FROM THE
CONTINGENCY RESERVE ACCOUNT TO THE CONSTRUCTION ACCOUNT TO PAY PROJECT COSTS, AS
CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER IN SUCH CONTINGENCY RESERVE
TRANSFER CERTIFICATE OR SUCH WRITTEN INSTRUCTION BY THE ADMINISTRATIVE AGENT.

 

(II)           CONVERSION DATE. ON THE CONVERSION DATE, FUNDS ON DEPOSIT IN THE
CONTINGENCY RESERVE ACCOUNT THAT ARE IN EXCESS OF THE CONTINGENCY RESERVE
REQUIRED AMOUNT AT SUCH TIME, AS CERTIFIED BY AN AUTHORIZED OFFICER OF THE
BORROWER IN SUCH CONTINGENCY RESERVE TRANSFER CERTIFICATE OR SUCH WRITTEN
INSTRUCTION BY THE ADMINISTRATIVE AGENT, (A) UPON WRITTEN NOTICE OF EITHER
BORROWER OR ADMINISTRATIVE AGENT, SHALL BE APPLIED TO FUND THE DEBT SERVICE
RESERVE ACCOUNT IN AN AMOUNT SUCH THAT THE AMOUNT ON DEPOSIT THEREIN IS EQUAL TO
THE DEBT SERVICE RESERVE REQUIRED AMOUNT, AND (B) AFTER THE APPLICATION OF
AMOUNTS SET FORTH IN CLAUSE (A), IF ANY, SHALL BE DEPOSITED INTO THE REVENUE
ACCOUNT FOR APPLICATION IN ACCORDANCE WITH THE PRIORITIES SET FORTH IN SECTION
6.01(C) (REVENUE ACCOUNT).

 

(III)          WARRANTY PERIOD.

 

(A)      AT ANY TIME DURING THE WARRANTY PERIOD, FUNDS ON DEPOSIT IN THE
CONTINGENCY RESERVE ACCOUNT MAY BE WITHDRAWN FROM THE CONTINGENCY RESERVE
ACCOUNT TO PAY FOR WARRANTY WORK, AS CERTIFIED BY AN AUTHORIZED OFFICER OF THE
BORROWER IN SUCH CONTINGENCY RESERVE TRANSFER CERTIFICATE; PROVIDED THAT PRIOR
WRITTEN CONSENT OF THE INDEPENDENT ENGINEER SHALL BE REQUIRED IF THE AMOUNT
WITHDRAWN, INDIVIDUALLY OR IN THE AGGREGATE RELATING TO THE SAME WARRANTY WORK,
EXCEEDS FIVE HUNDRED THOUSAND DOLLARS ($500,000).

 

56

--------------------------------------------------------------------------------


 

(B)       UPON EXPIRATION OF THE WARRANTY PERIOD (AS DEFINED IN THE CREDIT
AGREEMENT), ANY REMAINING FUNDS ON DEPOSIT IN THE CONTINGENCY RESERVE ACCOUNTS
SHALL BE TRANSFERRED TO THE REVENUE ACCOUNT, AS CERTIFIED BY AN AUTHORIZED
OFFICER OF THE BORROWER IN SUCH CONTINGENCY RESERVE TRANSFER CERTIFICATE OR SUCH
WRITTEN INSTRUCTION BY THE ADMINISTRATIVE AGENT.

 


ARTICLE XV

GENERAL PROVISIONS RELATING TO THE PROJECT ACCOUNTS


 


SECTION 15.01         NO SECURITY INTERESTS. THE BORROWER SHALL NOT AT ANY TIME
CREATE OR PERMIT TO SUBSIST ANY LIEN (OTHER THAN (A) UNTIL THE SECURITY
DISCHARGE DATE, FIRST-PRIORITY LIENS IN FAVOR OF THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE SENIOR SECURED PARTIES, ARISING UNDER THIS ACCOUNTS AGREEMENT OR
THE OTHER SECURITY DOCUMENTS, (B) SECOND-PRIORITY LIENS IN FAVOR OF THE SECOND
LIEN AGENT, FOR THE BENEFIT OF THE SECOND LIEN CLAIMHOLDERS, ARISING UNDER THIS
ACCOUNTS AGREEMENT OR THE BOND COLLATERAL DOCUMENTS, AND (C) PERMITTED LIENS) ON
ALL OR ANY PART OF ANY OF THE PROJECT ACCOUNTS OR THE ACCOUNT COLLATERAL, OR
ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS RIGHT OR TITLE
TO ANY OF THE PROJECT ACCOUNTS OR THE ACCOUNT COLLATERAL OTHER THAN IN
ACCORDANCE WITH, OR AS PERMITTED BY, THE TERMS OF THIS ACCOUNTS AGREEMENT, OR
THE OTHER FINANCING DOCUMENTS.


 


SECTION 15.02         BORROWER ACKNOWLEDGMENTS.  (A) THE BORROWER ACKNOWLEDGES
THAT NEITHER ANY INSUFFICIENCY OF FUNDS IN THE PROJECT ACCOUNTS (OR ANY OF
THEM), NOR ANY INABILITY TO APPLY ANY FUNDS IN THE PROJECT ACCOUNTS (OR ANY OF
THEM) AGAINST ANY OR ALL AMOUNTS OWING UNDER THE CREDIT AGREEMENT OR THE
SUBORDINATED LOAN AGREEMENT, OR ANY OTHER FINANCING DOCUMENT OR SUBORDINATED
DEBT DOCUMENT, SHALL AT ANY TIME LIMIT, REDUCE OR OTHERWISE AFFECT THE
BORROWER’S OBLIGATIONS UNDER THE CREDIT AGREEMENT OR ANY OTHER FINANCING
DOCUMENT, OR THE BORROWER’S OBLIGATIONS UNDER THE SUBORDINATED LOAN AGREEMENT OR
ANY OTHER SUBORDINATED DEBT DOCUMENT.


 


(B)        EACH PARTY TO THIS ACCOUNTS AGREEMENT ACKNOWLEDGES THAT NONE OF THE
ACCOUNTS BANK, THE COLLATERAL AGENT OR ANY OTHER SENIOR SECURED PARTY, OR THE
SECOND LIEN AGENT OR ANY SECOND LIEN CLAIMHOLDER, SHALL INCUR ANY OBLIGATION OR
LIABILITY IN CIRCUMSTANCES WHERE THERE ARE INSUFFICIENT FUNDS DEPOSITED IN OR
CREDITED TO ANY PROJECT ACCOUNT TO MAKE A PAYMENT IN FULL THAT WOULD OTHERWISE
HAVE BEEN MADE PURSUANT TO THE TERMS OF THIS ACCOUNTS AGREEMENT, EXCEPT (IN THE
CASE OF THE ACCOUNTS BANK) TO THE EXTENT THAT THE LOSS ARISES DIRECTLY FROM THE
ACCOUNTS BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

57

--------------------------------------------------------------------------------


 


SECTION 15.03         FURTHER ASSURANCES. (A) THE BORROWER SHALL, AT ANY TIME
AND FROM TIME TO TIME AT THE FIRST DEMAND OF THE ACCOUNTS BANK OR THE COLLATERAL
AGENT AND AT THE SOLE COST AND EXPENSE OF THE BORROWER, PROMPTLY AND DULY
EXECUTE AND DELIVER, OR OTHERWISE AUTHENTICATE, ALL FURTHER INSTRUMENTS AND
DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT MAY BE NECESSARY OR REQUIRED UNDER
APPLICABLE LAW OR THAT THE ACCOUNTS BANK OR THE COLLATERAL AGENT MAY REASONABLY
REQUEST, IN ORDER TO PERFECT AND PROTECT ANY PLEDGE OR SECURITY INTEREST GRANTED
OR PURPORTED TO BE GRANTED HEREUNDER OR TO ENABLE EACH OF THE ACCOUNTS BANK, THE
COLLATERAL AGENT, ON BEHALF OF THE SENIOR SECURED PARTIES, TO EXERCISE AND
ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO ANY ACCOUNT
COLLATERAL.


 


(B)        WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER WILL
PROMPTLY, WITH RESPECT TO THE ACCOUNT COLLATERAL:


 

(I)            EXECUTE OR AUTHENTICATE AND FILE SUCH UCC FINANCING OR
CONTINUATION STATEMENTS, OR AMENDMENTS THERETO, AND SUCH OTHER INSTRUMENTS OR
NOTICES, AS MAY BE NECESSARY, OR AS THE ACCOUNTS BANK, THE COLLATERAL AGENT OR
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, IN ORDER TO PERFECT AND
PRESERVE THE SECURITY INTERESTS GRANTED OR PURPORTED TO BE GRANTED HEREUNDER;

 

(II)           TAKE ALL ACTION NECESSARY TO ENSURE THAT THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, HAS CONTROL OF THE ACCOUNT
COLLATERAL AS PROVIDED IN SECTIONS 8-106, 9-104, 9-106 AND ANY OTHER APPLICABLE
SECTION OF THE UCC;

 

(III)          TAKE ALL ACTION NECESSARY TO ENSURE THAT THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, HAS A FIRST-PRIORITY PERFECTED
SECURITY INTEREST IN ALL ACCOUNT COLLATERAL DESCRIBED IN SECTION 2.07 (GRANT OF
FIRST-PRIORITY SECURITY INTEREST) UNDER THE LAWS OF THE JURISDICTION IN WHICH
THE BORROWER IS LOCATED (WITHIN THE MEANING OF SECTION 9-307 OF THE UCC);

 

(IV)          DELIVER TO THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT
EVIDENCE THAT ALL OTHER ACTION THAT THE ACCOUNTS BANK, THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT MAY DEEM REASONABLY NECESSARY IN ORDER TO PERFECT AND
PROTECT THE SECURITY INTEREST CREATED BY THE BORROWER UNDER THIS ACCOUNTS
AGREEMENT HAS BEEN TAKEN.

 

58

--------------------------------------------------------------------------------


 


(C)         NO PROVISION IN SECTION 15.03(B) SHALL BE DEEMED TO LIMIT THE
PROVISIONS IN SECTION 16.03(A).


 


(D)        THE BORROWER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO FILE ONE OR MORE UCC FINANCING OR CONTINUATION STATEMENTS,
AND AMENDMENTS THERETO, RELATING TO ALL OR ANY PART OF THE ACCOUNT COLLATERAL
WITHOUT THE SIGNATURE OF THE BORROWER WHERE PERMITTED BY APPLICABLE LAW.


 


SECTION 15.04         UCC TERMINATION STATEMENTS. AT THE REQUEST OF THE BORROWER
OR THE SECOND LIEN AGENT, UPON THE NOTICE OF SECURITY DISCHARGE DATE, THE
COLLATERAL AGENT WILL, AT THE SOLE COST AND EXPENSE OF THE BORROWER, FILE UCC
TERMINATION STATEMENTS TERMINATING THE EXISTING UCC FINANCING STATEMENTS FILED
BY THE COLLATERAL AGENT PURSUANT TO THE FINANCING DOCUMENTS.


 


ARTICLE XVI

INTEREST AND INVESTMENTS


 


SECTION 16.01         INVESTMENTS. (A) EACH AMOUNT DEPOSITED IN OR CREDITED TO A
PROJECT ACCOUNT FROM TIME TO TIME SHALL, FROM THE TIME IT IS SO DEPOSITED OR
CREDITED UNTIL THE TIME IT IS WITHDRAWN FROM THAT PROJECT ACCOUNT (WHETHER FOR
THE PURPOSE OF MAKING AN INVESTMENT IN CASH EQUIVALENTS OR OTHERWISE APPLIED IN
ACCORDANCE WITH THE TERMS OF THIS ACCOUNTS AGREEMENT), EARN INTEREST AT SUCH
RATES AS MAY BE AGREED FROM TIME TO TIME BY THE BORROWER AND THE ACCOUNTS BANK.


 


(B)        PRIOR TO THE RECEIPT BY THE ACCOUNTS BANK OF A NOTICE OF SUSPENSION,
ANY AMOUNTS HELD BY THE ACCOUNTS BANK IN THE PROJECT ACCOUNTS SHALL BE INVESTED
BY THE ACCOUNTS BANK FROM TIME TO TIME, AT THE RISK AND EXPENSE OF THE BORROWER,
SOLELY IN SUCH CASH EQUIVALENTS AS AN AUTHORIZED OFFICER OF THE BORROWER SHALL
DIRECT IN WRITING (WHICH MAY BE IN THE FORM OF A STANDING INSTRUCTION). THE
BORROWER SHALL SELECT CASH EQUIVALENTS HAVING SUCH MATURITIES AS SHALL CAUSE THE
PROJECT ACCOUNTS TO HAVE A CASH BALANCE AS OF ANY DAY SUFFICIENT TO COVER THE
TRANSFERS TO BE MADE FROM THE PROJECT ACCOUNTS ON SUCH DAY IN ACCORDANCE WITH
THIS ACCOUNTS AGREEMENT, THE CREDIT AGREEMENT, THE OTHER FINANCING DOCUMENTS,
THE PROJECT DOCUMENTS AND ANY ADDITIONAL PROJECT DOCUMENTS. UPON DELIVERY BY THE
COLLATERAL AGENT TO THE ACCOUNTS BANK OF A NOTICE OF SUSPENSION AND UNTIL
WRITTEN REVOCATION OF SUCH NOTICE OF SUSPENSION IS DELIVERED TO THE ACCOUNTS
BANK BY THE COLLATERAL AGENT, ANY AMOUNTS HELD BY THE ACCOUNTS BANK IN THE
PROJECT ACCOUNTS SHALL BE INVESTED BY THE ACCOUNTS BANK FROM TIME TO TIME,
SOLELY IN SUCH CASH EQUIVALENTS AS THE COLLATERAL AGENT OR THE ADMINISTRATIVE
AGENT, IN ITS SOLE DISCRETION, MAY DIRECT; PROVIDED THAT THE ACCOUNTS BANK’S
OBLIGATION TO INVEST SUCH AMOUNTS IS CONDITIONED UPON RECEIPT BY THE ACCOUNTS
BANK OF A VALID UNITED STATES DEPARTMENT OF THE TREASURY INTERNAL REVENUE

 

59

--------------------------------------------------------------------------------


 


SERVICE TAX FORM W-9 IN ACCORDANCE WITH SECTION 16.03(B) (INTEREST AND
INVESTMENT INCOME). NEITHER THE COLLATERAL AGENT, THE ACCOUNTS BANK NOR THE
ADMINISTRATIVE AGENT SHALL BE LIABLE FOR ANY LOSS RESULTING FROM ANY CASH
EQUIVALENTS (OR ANY INVESTMENT OR REINVESTMENT THEREIN OR LIQUIDATION OR
REDEMPTION THEREOF) FROM ANY PROJECT ACCOUNT OR THE SALE OR REDEMPTION THEREOF
EXCEPT TO THE EXTENT THAT SUCH LOSS RESULTS SOLELY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE COLLATERAL AGENT, THE ACCOUNTS BANK OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IT BEING UNDERSTOOD AND AGREED THAT IN
NO EVENT SHALL ANY OF THE ADMINISTRATIVE AGENT, THE ACCOUNTS BANK OR THE
COLLATERAL AGENT, AS THE CASE MAY BE, BE LIABLE FOR ANY LOSS RESULTING FROM ANY
INVESTMENT MADE, OR ANY SALE OR REDEMPTION OF ANY INVESTMENT MADE, IN ACCORDANCE
WITH INSTRUCTIONS RECEIVED FROM THE BORROWER, THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, OR FAILURE TO RECEIVE WRITTEN
DIRECTION AS REQUIRED HEREUNDER, OR IN ACCORDANCE WITH SECTION 16.02 (SALE AND
LIQUIDATION) HEREOF.


 


SECTION 16.02         SALE AND LIQUIDATION. IN THE EVENT THAT THE CASH BALANCE
IN ANY OF THE PROJECT ACCOUNTS IS AS OF ANY DAY INSUFFICIENT TO COVER THE
TRANSFERS TO BE MADE FROM SUCH PROJECT ACCOUNT ON SUCH DAY (AND IF ADVISED IN
WRITING BY THE ADMINISTRATIVE AGENT OR THE BORROWER OF SUCH CIRCUMSTANCES), THE
COLLATERAL AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) DIRECT THE ACCOUNTS BANK,
WITHOUT INSTRUCTIONS FROM THE BORROWER, TO SELL OR LIQUIDATE THE CASH
EQUIVALENTS STANDING TO THE CREDIT OF SUCH PROJECT ACCOUNT (WITHOUT REGARD TO
MATURITY DATE) IN SUCH MANNER AS THE COLLATERAL AGENT MAY DIRECT IN ORDER TO
OBTAIN CASH AT LEAST SUFFICIENT TO MAKE SUCH TRANSFERS AND TO PAY ANY EXPENSES
AND CHARGES INCURRED IN CONNECTION WITH EFFECTING ANY SUCH SALE OR LIQUIDATION,
WHICH EXPENSES AND CHARGES THE ACCOUNTS BANK SHALL BE AUTHORIZED TO PAY WITH
CASH ON DEPOSIT IN SUCH PROJECT ACCOUNT. NEITHER THE ACCOUNTS BANK, THE
COLLATERAL AGENT NOR ANY OTHER SENIOR SECURED PARTY SHALL BE LIABLE TO ANY
PERSON FOR ANY LOSS SUFFERED BECAUSE OF ANY SUCH SALE OR LIQUIDATION.


 


SECTION 16.03         INTEREST AND INVESTMENT INCOME. (A) ALL INTEREST AND OTHER
INVESTMENT INCOME EARNED FROM INVESTMENTS IN CASH EQUIVALENTS MADE FROM AMOUNTS
IN ANY PROJECT ACCOUNT SHALL REMAIN IN SUCH PROJECT ACCOUNT UNTIL TRANSFERRED
FROM SUCH PROJECT ACCOUNT IN ACCORDANCE WITH THE TERMS OF THIS ACCOUNTS
AGREEMENT.


 


(B)        IT IS ACKNOWLEDGED BY THE PARTIES HERETO THAT ALL INVESTMENT INCOME
EARNED ON AMOUNTS ON DEPOSIT IN OR CREDITED TO THE PROJECT ACCOUNTS FOR ALL TAX
PURPOSES SHALL BE ATTRIBUTED TO AND BE INCOME OF THE BORROWER. THE BORROWER
SHALL BE RESPONSIBLE FOR DETERMINING ANY REQUIREMENTS FOR PAYING TAXES OR
REPORTING OR WITHHOLDING ANY PAYMENTS FOR TAX PURPOSES HEREUNDER. THE BORROWER
SHALL PREPARE AND FILE ALL TAX INFORMATION REQUIRED WITH RESPECT TO THE PROJECT
ACCOUNTS. THE BORROWER AGREES TO INDEMNIFY AND HOLD EACH SENIOR SECURED PARTY
AND EACH SECOND LIEN CLAIMHOLDER HARMLESS AGAINST ALL LIABILITY FOR TAX
WITHHOLDING AND/OR REPORTING FOR ANY INVESTMENT INCOME EARNED ON THE PROJECT
ACCOUNTS AND PAYMENTS IN RESPECT THEREOF. SUCH

 

60

--------------------------------------------------------------------------------



 


INDEMNITIES SHALL SURVIVE THE TERMINATION OR DISCHARGE OF THIS ACCOUNTS
AGREEMENT OR RESIGNATION OF THE ACCOUNTS BANK. NONE OF THE COLLATERAL AGENT, THE
ACCOUNTS BANK, THE SECOND LIEN AGENT, ANY SENIOR SECURED PARTY OR ANY SECOND
LIEN CLAIMHOLDER SHALL HAVE ANY OBLIGATION WITH RESPECT TO THE MAKING OF OR THE
REPORTING OF ANY PAYMENTS FOR TAX PURPOSES. FROM TIME TO TIME, AND AS REASONABLY
REQUESTED BY THE ACCOUNTS BANK, THE BORROWER SHALL PROVIDE TO THE ACCOUNTS BANK
A UNITED STATES DEPARTMENT OF THE TREASURY INTERNAL REVENUE SERVICE TAX FORM W-9
OR OTHER APPROPRIATE FORM REQUIRED WITH RESPECT TO THE WITHHOLDING OR EXEMPTION
FROM WITHHOLDING OF INCOME TAX ON ANY INVESTMENT INCOME EARNED ON THE PROJECT
ACCOUNTS. THE ACCOUNTS BANK SHALL BE ENTITLED TO RELY ON AN OPINION OF LEGAL
COUNSEL (WHICH MAY BE COUNSEL TO THE BORROWER) IN CONNECTION WITH THE REPORTING
OF ANY EARNINGS WITH RESPECT HERETO.


 


SECTION 16.04         ACCOUNTS INFORMATION. (A) THE ACCOUNTS BANK WILL:


 

(I)            WITHIN TEN (10) BUSINESS DAYS AFTER THE END OF THE MONTH IN WHICH
THE FIRST DEPOSIT IS MADE INTO ANY PROJECT ACCOUNT AND WITHIN TEN (10) BUSINESS
DAYS AFTER THE END OF EACH MONTH THEREAFTER, PROVIDE THE BORROWER, THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT A REPORT WITH RESPECT TO THE
PROJECT ACCOUNTS, SETTING FORTH IN REASONABLE DETAIL ALL DEPOSITS TO AND
DISBURSEMENTS FROM EACH OF THE PROJECT ACCOUNTS DURING SUCH MONTH, INCLUDING THE
DATE ON WHICH MADE, AND THE BALANCES OF AND ANY INVESTMENTS IN EACH OF THE
PROJECT ACCOUNTS AT THE END OF SUCH MONTH, INCLUDING INFORMATION REGARDING
CATEGORIES, AMOUNTS, MATURITIES AND ISSUERS OF CASH EQUIVALENTS; AND

 

(II)           WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF ANY WRITTEN
REQUEST BY THE BORROWER, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE
SECOND LIEN AGENT, PROVIDE TO THE BORROWER, THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR THE SECOND LIEN AGENT, AS THE CASE MAY BE, SUCH OTHER
INFORMATION AS THE BORROWER, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR
THE SECOND LIEN AGENT, AS THE CASE MAY BE, MAY REASONABLY SPECIFY REGARDING ALL
CASH EQUIVALENTS AND ANY OTHER INVESTMENTS MADE BY THE ACCOUNTS BANK PURSUANT
HERETO AND REGARDING AMOUNTS AVAILABLE IN THE PROJECT ACCOUNTS.

 


(B)        THE ACCOUNTS BANK WILL MAINTAIN ALL OF THE PROJECT ACCOUNTS AND ALL
BOOKS AND RECORDS WITH RESPECT THERETO AS MAY BE NECESSARY TO RECORD PROPERLY
ALL TRANSACTIONS CARRIED OUT BY IT UNDER THIS ACCOUNTS AGREEMENT.

 

61

--------------------------------------------------------------------------------


 


(C)         IF ANY CASH EQUIVALENT CEASES TO BE A CASH EQUIVALENT, THE ACCOUNTS
BANK WILL, AS SOON AS REASONABLY PRACTICABLE AFTER BECOMING AWARE OF SUCH
CESSATION, NOTIFY THE COLLATERAL AGENT AND THE BORROWER IN WRITING OF SUCH
CESSATION AND, UPON THE WRITTEN DIRECTION OF THE BORROWER (OR, IF THE BORROWER
FAILS TO PROVIDE DIRECTION WITHIN THREE (3) BUSINESS DAYS OF THE DATE OF THE
ACCOUNTS BANK’S NOTICE, UPON THE WRITTEN DIRECTION OF THE COLLATERAL AGENT),
WILL CAUSE THE RELEVANT INVESTMENT TO BE REPLACED BY A CASH EQUIVALENT OR BY
CASH; PROVIDED THAT THIS SECTION 16.04(C) WILL NOT OBLIGE THE ACCOUNTS BANK TO
LIQUIDATE ANY INVESTMENT EARLIER THAN ITS NORMAL MATURITY DATE UNLESS:


 

(I)            DIRECTED TO DO SO UNDER SECTION 16.02 (SALE AND LIQUIDATION); OR

 

(II)           THE MATURITY DATE OF THE RELEVANT INVESTMENT EXCEEDS THE MATURITY
DATE THAT WOULD ENABLE IT TO CONTINUE TO QUALIFY AS A CASH EQUIVALENT.

 


ARTICLE XVII

DEFAULT AND ENFORCEMENT


 


SECTION 17.01         NOTICES OF SUSPENSION OF PROJECT ACCOUNTS. (A) THE
COLLATERAL AGENT MAY, BUT SHALL NOT BE REQUIRED TO, SUSPEND THE RIGHT OF THE
ACCOUNTS BANK AND THE BORROWER TO WITHDRAW OR OTHERWISE DEAL WITH ANY FUNDS
DEPOSITED IN OR CREDITED TO THE PROJECT ACCOUNTS AT ANY TIME DURING THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT BY DELIVERING A NOTICE TO THE
ACCOUNTS BANK (WITH A COPY TO THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
BOND TRUSTEE) (A “NOTICE OF SUSPENSION”).


 


(B)        NOTWITHSTANDING ANY OTHER PROVISION OF THE CREDIT AGREEMENT OR ANY
OTHER FINANCING DOCUMENT, AFTER THE ISSUANCE BY THE COLLATERAL AGENT OF A NOTICE
OF SUSPENSION IN ACCORDANCE WITH SECTION 17.01(A) AND UNTIL SUCH TIME AS THE
COLLATERAL AGENT ADVISES THE ACCOUNTS BANK AND THE BORROWER IN WRITING THAT IT
HAS WITHDRAWN SUCH NOTICE OF SUSPENSION, NO AMOUNT MAY BE WITHDRAWN BY THE
ACCOUNTS BANK FROM ANY PROJECT ACCOUNT, INCLUDING FOR INVESTMENT IN CASH
EQUIVALENTS, WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT.


 


(C)         FOR THE AVOIDANCE OF DOUBT, THE WITHDRAWAL OF A NOTICE OF SUSPENSION
BY THE COLLATERAL AGENT SHALL NOT AFFECT ANY OTHER NOTICE OF SUSPENSION THAT IT
MAY HAVE ISSUED.


 


SECTION 17.02         COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. THE BORROWER
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE COLLATERAL AGENT AND ANY

 

62

--------------------------------------------------------------------------------


 


OFFICER OR AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND
LAWFUL ATTORNEY-IN-FACT (WHICH APPOINTMENT AS ATTORNEY-IN-FACT SHALL BE COUPLED
WITH AN INTEREST), WITH FULL AUTHORITY, IF A NOTICE OF SUSPENSION HAS BEEN
DELIVERED TO THE ACCOUNTS BANK AND UNTIL SUCH NOTICE OF SUSPENSION HAS BEEN
WITHDRAWN, TO TAKE ANY ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND
INSTRUMENTS IN THE PLACE AND STEAD OF THE BORROWER AND IN THE NAME OF THE
BORROWER OR OTHERWISE, THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE
TO ACCOMPLISH THE PURPOSES OF THIS ACCOUNTS AGREEMENT IN A COMMERCIALLY
REASONABLE MANNER TO THE EXTENT REQUIRED BY THE UCC, WITHOUT NOTICE TO THE
BORROWER, INCLUDING:


 


(A)         IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO EXERCISE
THE RIGHTS AND REMEDIES SET FORTH IN THIS ACCOUNTS AGREEMENT AND THE OTHER
FINANCING DOCUMENTS;


 


(B)        TO TAKE ANY ACTION THAT THE COLLATERAL AGENT MAY, IN ITS DISCRETION
AND AT THE BORROWER’S EXPENSE, DEEM NECESSARY OR APPROPRIATE (I) TO PERFECT,
MAINTAIN AND ENFORCE ANY SECURITY INTEREST OR OTHER LIEN CREATED IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, (II) TO CREATE,
PERFECT, MAINTAIN AND ENFORCE ANY SECURITY INTEREST OR OTHER LIEN GRANTED OR
PURPORTED TO BE GRANTED HEREBY OR (III) TO OTHERWISE ACCOMPLISH THE PURPOSES OF
THIS ACCOUNTS AGREEMENT;


 


(C)         TO RECEIVE, ENDORSE AND COLLECT ALL FUNDS OR OTHER PROPERTY IN WHICH
THE BORROWER HAS AN INTEREST AND THAT WOULD CONSTITUTE ACCOUNT COLLATERAL UNDER
THE TERMS OF THIS ACCOUNTS AGREEMENT, IN EACH CASE REPRESENTING ANY PROCEEDS,
DIVIDENDS, INTEREST PAYMENTS OR OTHER DISTRIBUTIONS CONSTITUTING ACCOUNT
COLLATERAL OR ANY PART THEREOF AND TO GIVE FULL DISCHARGE FOR THE SAME AND TO
FILE ANY CLAIM OR TO TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR
EQUITY OR OTHERWISE DEEMED NECESSARY OR APPROPRIATE BY THE COLLATERAL AGENT FOR
THE PURPOSE OF COLLECTING ANY AND ALL OF SUCH PROCEEDS, DIVIDENDS, PAYMENTS OR
OTHER DISTRIBUTIONS;


 


(D)        TO PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON THE ACCOUNT
COLLATERAL;


 


(E)         (I) TO DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER OR WITH RESPECT
TO ANY OF THE ACCOUNT COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO
BECOME DUE THEREUNDER OR WITH RESPECT THERETO DIRECTLY TO THE COLLATERAL AGENT
OR AS THE COLLATERAL AGENT MAY DIRECT, (II) TO ASK OR MAKE, DEMAND FOR, COLLECT,
RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS
DUE OR TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT OF ANY OF THE
ACCOUNT COLLATERAL, (III) TO COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE ACCOUNT COLLATERAL OR ANY PART THEREOF AND TO ENFORCE ANY OTHER
RIGHT IN RESPECT OF ANY OF THE ACCOUNT COLLATERAL, (IV) TO DEFEND ANY SUIT,
ACTION OR PROCEEDING BROUGHT AGAINST THE BORROWER WITH RESPECT TO ANY OF THE

 

63

--------------------------------------------------------------------------------


 


ACCOUNT COLLATERAL AND (V) TO SETTLE, COMPROMISE OR ADJUST ANY SUIT, ACTION OR
PROCEEDING DESCRIBED IN SECTION 17.02(E)(III) AND (IV) AND, IN CONNECTION
THEREWITH, TO GIVE SUCH DISCHARGES OR RELEASES AS THE COLLATERAL AGENT MAY DEEM
APPROPRIATE;


 


(F)         (I) TO EXECUTE, IN CONNECTION WITH ANY SALE, LEASE, LICENSE OR OTHER
DISPOSITION PERMITTED TO BE MADE BY THE COLLATERAL AGENT HEREUNDER, ANY
ENDORSEMENTS, ASSIGNMENTS, TRANSFER STATEMENTS OR OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO THE ACCOUNT COLLATERAL, AND TO FILE OR
REGISTER THE SAME IF REQUIRED BY APPLICABLE LAW; AND


 


(G)        TO COMMUNICATE IN ITS OWN NAME WITH ANY PARTY TO ANY AGREEMENT OR
INSTRUMENT INCLUDED IN THE ACCOUNT COLLATERAL, AT ANY REASONABLE TIME, WITH
REGARD TO ANY MATTER RELATING TO SUCH AGREEMENT OR INSTRUMENT.


 


SECTION 17.03         ENFORCEMENT. (A) NOTWITHSTANDING ANY OTHER PROVISION OF
THE CREDIT AGREEMENT OR ANY OTHER FINANCING DOCUMENT, THE COLLATERAL AGENT OR
ITS DESIGNEE MAY, ON BEHALF OF THE SENIOR SECURED PARTIES, AT ANY TIME DURING
THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, AND FOLLOWING DELIVERY OF
A NOTICE OF SUSPENSION THAT HAS NOT BEEN WITHDRAWN (PROVIDED THAT ANY FAILURE TO
DELIVER SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF ANY ACTIONS TAKEN UNDER
THIS SECTION 17.03(A)) TAKE ENFORCEMENT ACTION WITH RESPECT TO THE ACCOUNT
COLLATERAL, AS PROVIDED IN ARTICLE VI (REMEDIES UPON A SECURITY EVENT OF
DEFAULT) OF THE SECURITY AGREEMENT. WITHOUT LIMITATION AND IN ADDITION TO ANY
AND ALL RIGHTS WITH RESPECT TO THE ACCOUNT COLLATERAL UNDER THE CREDIT AGREEMENT
OR ANY OTHER FINANCING DOCUMENT, THE COLLATERAL AGENT MAY TAKE ENFORCEMENT
ACTION BY:


 

(I)            PERSONALLY, OR BY ATTORNEYS, TAKING POSSESSION OF THE ACCOUNT
COLLATERAL OR ANY PART THEREOF, FROM THE ACCOUNTS BANK, THE BORROWER OR ANY
OTHER PERSON THAT THEN HAS POSSESSION OF ANY PART THEREOF WITH OR WITHOUT NOTICE
OR PROCESS OF LAW;

 

(II)           INSTRUCTING ANY OBLIGOR, GUARANTOR OR COUNTERPARTY TO ANY
AGREEMENT, INSTRUMENT OR OTHER OBLIGATION IN RESPECT OF OR RELATING TO THE
BORROWER OR THE ACCOUNT COLLATERAL TO MAKE ANY PAYMENT REQUIRED BY THE TERMS OF
SUCH AGREEMENT, INSTRUMENT OR OBLIGATION DIRECTLY TO THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES;

 

(III)          TAKING POSSESSION OF THE ACCOUNT COLLATERAL OR ANY PART THEREOF
BY DIRECTING THE ACCOUNTS BANK OR THE BORROWER, AS

 

64

--------------------------------------------------------------------------------


 

THE CASE MAY BE, TO DELIVER THE SAME TO THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE SENIOR SECURED PARTIES, AT ANY PLACE OR PLACES DESIGNATED BY THE COLLATERAL
AGENT, IT BEING UNDERSTOOD THAT THE ACCOUNTS BANK’S AND THE BORROWER’S
OBLIGATIONS TO SO DELIVER THE ACCOUNT COLLATERAL ARE OF THE ESSENCE OF THIS
ACCOUNTS AGREEMENT AND THAT, ACCORDINGLY, UPON APPLICATION TO A COURT OF EQUITY
HAVING JURISDICTION, THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED
PARTIES, SHALL BE ENTITLED TO A DECREE REQUIRING SPECIFIC PERFORMANCE BY THE
ACCOUNTS BANK OR THE BORROWER, AS THE CASE MAY BE, OF SUCH OBLIGATIONS;

 

(IV)          FORECLOSING ON THE ACCOUNT COLLATERAL AS HEREIN PROVIDED OR IN ANY
MANNER PERMITTED BY APPLICABLE LAW (INCLUDING THROUGH ANY PERMITTED NON-JUDICIAL
FORECLOSURE) EITHER CONCURRENTLY OR IN SUCH ORDER AS THE COLLATERAL AGENT MAY
DETERMINE WITHOUT AFFECTING THE RIGHTS OR REMEDIES TO WHICH THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, MAY BE ENTITLED UNDER THIS
ACCOUNTS AGREEMENT, THE CREDIT AGREEMENT, OR ANY OTHER FINANCING DOCUMENT. THE
BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
COMMENCING ANY COLLECTION, RECOVERY, RECEIPT, APPROPRIATION, REPOSSESSION,
RETENTION, SET-OFF, SALE, LEASING, LICENSING, CONVEYANCE, ASSIGNMENT, TRANSFER,
LIQUIDATION, OR OTHER DISPOSITION OF OR REALIZATION UPON ANY OR ALL OF THE
ACCOUNT COLLATERAL, INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY RIGHT TO ANY SUCH NOTICE WHICH THE
BORROWER WOULD OTHERWISE HAVE UNDER APPLICABLE LAW;

 

(V)           WITHDRAWING ANY AND ALL CASH AND LIQUIDATING ANY AND ALL CASH
EQUIVALENTS THAT ARE PART OF THE ACCOUNT COLLATERAL AND APPLYING SUCH CASH, THE
LIQUIDATION PROCEEDS OF CASH EQUIVALENTS AND OTHER CASH, IF ANY, THEN HELD AS
ACCOUNT COLLATERAL IN ACCORDANCE WITH SECTION 17.04 (APPLICATION OF PROCEEDS);

 

(VI)          SELLING, ASSIGNING OR OTHERWISE LIQUIDATING THE ACCOUNT
COLLATERAL, OR ANY PART THEREOF, AT A PUBLIC OR PRIVATE SALE, FOR CASH, UPON
CREDIT OR FOR FUTURE DELIVERY, AND AT SUCH

 

65

--------------------------------------------------------------------------------


 

PRICES AS THE COLLATERAL AGENT MAY DEEM SATISFACTORY, AND TAKING POSSESSION OF
THE PROCEEDS OF ANY SUCH SALE OR LIQUIDATION.

 


(B)        NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ACCOUNTS AGREEMENT,
THE CREDIT AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE SUBORDINATED DEBT
DOCUMENTS, THE BORROWER ACKNOWLEDGES THAT IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, AND FOLLOWING DELIVERY OF A NOTICE OF SUSPENSION THAT HAS NOT
BEEN WITHDRAWN (PROVIDED THAT ANY FAILURE TO DELIVER SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF ANY ACTIONS TAKEN UNDER THIS SECTION 17.03(B)), THE
COLLATERAL AGENT, ON BEHALF OF THE SENIOR SECURED PARTIES, IS ENTITLED TO APPLY
AMOUNTS DEPOSITED IN OR CREDITED TO ANY PROJECT ACCOUNT (OTHER THAN THE BOND
PROCEEDS SUB-ACCOUNT) AS CONTEMPLATED IN SECTION 17.04 (APPLICATION OF
PROCEEDS).


 


(C)         THE ACCOUNTS BANK SHALL PROMPTLY COMPLY WITH ANY INSTRUCTION GIVEN
BY THE COLLATERAL AGENT AS CONTEMPLATED BY SECTION 2.01 (APPOINTMENT) (WITHOUT
REFERENCE TO ANY INCONSISTENT REQUEST OR INSTRUCTION FROM THE BORROWER OR
OTHERWISE).


 


(D)        THE COLLATERAL AGENT MAY, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AND AT ANY TIME FOLLOWING THE DELIVERY OF A NOTICE OF SUSPENSION AND
UNTIL SUCH NOTICE HAS BEEN WITHDRAWN (PROVIDED THAT ANY FAILURE TO DELIVER SUCH
NOTICE SHALL NOT AFFECT THE VALIDITY OF ANY ACTIONS TAKEN UNDER THIS
SECTION 17.03), EXERCISE ITS RIGHTS UNDER THIS SECTION 17.03 AS FREQUENTLY, AND
AS MANY TIMES, AS IT CONSIDERS APPROPRIATE.


 


SECTION 17.04         APPLICATION OF PROCEEDS. UPON THE OCCURRENCE AND DURING
THE CONTINUATION OF AN EVENT OF DEFAULT, THE PROCEEDS OF ANY SALE OF, OR OTHER
REALIZATION UPON, ALL OR ANY PART OF THE ACCOUNT COLLATERAL SHALL BE APPLIED IN
ACCORDANCE WITH SECTION 4.2 OF THE INTERCREDITOR AGREEMENT. THE BORROWER SHALL
REMAIN LIABLE FOR ANY DEFICIENCY IN ACCORDANCE WITH THE RESPECTIVE FINANCING
DOCUMENTS TO WHICH IT IS A PARTY.


 


SECTION 17.05         COLLATERAL AGENT’S DISCRETIONARY POWERS. NOTHING IN THIS
ARTICLE XVII SHALL IMPAIR THE RIGHT OF THE COLLATERAL AGENT IN ITS DISCRETION TO
TAKE OR OMIT TO TAKE ANY ACTION DEEMED PROPER BY THE COLLATERAL AGENT AND WHICH
ACTION OR OMISSION IS CONSISTENT WITH ANY EXPRESS WRITTEN DIRECTION OF THE
ADMINISTRATIVE AGENT OR WITH THE EXPRESS PROVISIONS OF THIS ACCOUNTS AGREEMENT.
THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME TO SEEK INSTRUCTIONS FROM
THE ADMINISTRATIVE AGENT CONCERNING THE ADMINISTRATION OF THIS ACCOUNTS
AGREEMENT, AND TO REQUEST, AND RECEIVE, DIRECTION FROM THE ADMINISTRATIVE AGENT
REGARDING THE ENFORCEMENT ACTIONS SET FORTH IN SECTION 17.03 (ENFORCEMENT).


 


SECTION 17.06         REGARDING THE COLLATERAL AGENT. THE COLLATERAL AGENT SHALL
BE AFFORDED ALL OF THE RIGHTS, POWERS, PROTECTIONS, IMMUNITIES AND INDEMNITIES
SET FORTH IN

 

66

--------------------------------------------------------------------------------


 


THE CREDIT AGREEMENT AND THE SECURITY AGREEMENT AS IF THE SAME WERE SPECIFICALLY
SET FORTH HEREIN.


 


ARTICLE XVIII

THE ACCOUNTS BANK


 


SECTION 18.01         DUTIES OF THE ACCOUNTS BANK AND SECURITIES INTERMEDIARY.
(A) THE ACCOUNTS BANK, ACTING AS SECURITIES INTERMEDIARY, WILL HAVE THE
OBLIGATIONS OF A SECURITIES INTERMEDIARY UNDER ARTICLE 8 OF THE UCC, AND ACTING
AS A BANK WITH RESPECT TO THE PROJECT ACCOUNTS, WILL HAVE THE OBLIGATIONS OF A
BANK UNDER ARTICLE 9 OF THE UCC. THE ACCOUNTS BANK WILL ALSO HAVE THOSE DUTIES
AND RESPONSIBILITIES EXPRESSLY SET FORTH IN THIS ACCOUNTS AGREEMENT, AND NO
ADDITIONAL DUTIES, RESPONSIBILITIES, OBLIGATIONS OR LIABILITIES SHALL BE
INFERRED FROM THE PROVISIONS OF THIS ACCOUNTS AGREEMENT OR IMPOSED ON THE
ACCOUNTS BANK. THE ACCOUNTS BANK WILL ACT AT THE WRITTEN DIRECTION OF THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND, AS EXPRESSLY PROVIDED IN THIS
ACCOUNTS AGREEMENT, THE BORROWER, BUT WILL NOT BE REQUIRED TO TAKE ANY ACTION
THAT IS CONTRARY TO THIS ACCOUNTS AGREEMENT OR APPLICABLE LAW OR THAT, IN ITS
REASONABLE JUDGMENT, WOULD INVOLVE IT IN EXPENSE OR LIABILITY, UNLESS IT HAS
BEEN FURNISHED WITH ADEQUATE INDEMNITY AND/OR SECURITY AGAINST SUCH EXPENSE OR
LIABILITY. THE ACCOUNTS BANK WILL HAVE NO RESPONSIBILITY TO ENSURE THE
PERFORMANCE BY ANY OTHER PARTY OF ITS DUTIES AND OBLIGATIONS HEREUNDER. THE
ACCOUNTS BANK WILL USE THE SAME CARE WITH RESPECT TO THE SAFEKEEPING AND
HANDLING OF PROPERTY HELD IN THE PROJECT ACCOUNTS AS THE ACCOUNTS BANK USES IN
RESPECT OF PROPERTY HELD FOR ITS OWN SOLE BENEFIT. THE PROVISIONS OF THIS
ARTICLE XVIII ARE SOLELY FOR THE BENEFIT OF THE ACCOUNTS BANK, THE COLLATERAL
AGENT AND THE SENIOR SECURED PARTIES.


 


(B)        IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS ACCOUNTS AGREEMENT,
THE ACCOUNTS BANK WILL ACT SOLELY AS THE DEPOSITORY OF THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE SENIOR SECURED PARTIES, AND AS SECURITIES INTERMEDIARY OR AS
A BANK, AS THE CASE MAY BE, WITH RESPECT TO THE PROJECT ACCOUNTS FOR THE BENEFIT
OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES. THE
ACCOUNTS BANK DOES NOT ASSUME AND WILL NOT BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR THE BORROWER OR
ANY PERSON OTHER THAN THE COLLATERAL AGENT. NONE OF THE SENIOR SECURED PARTIES,
THE SECOND LIEN AGENT, ANY SECOND LIEN CLAIMHOLDER OR THE BORROWER WILL HAVE ANY
RIGHTS AGAINST THE ACCOUNTS BANK HEREUNDER, OTHER THAN FOR THE ACCOUNTS BANK’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS ACCOUNTS AGREEMENT, THE BORROWER WILL NOT HAVE ANY RIGHT TO DIRECT THE
ACCOUNTS BANK TO DISTRIBUTE OR ALLOCATE ANY FUNDS, INSTRUMENTS, SECURITIES,
FINANCIAL ASSETS OR OTHER ASSETS IN THE PROJECT ACCOUNTS OR TO WITHDRAW OR
TRANSFER ANY FUNDS, INSTRUMENTS, SECURITIES, FINANCIAL ASSETS OR OTHER ASSETS
FROM THE PROJECT ACCOUNTS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
ACCOUNTS AGREEMENT,

 

67

--------------------------------------------------------------------------------


 


THE COLLATERAL AGENT, ON BEHALF OF THE SENIOR SECURED PARTIES, WILL HAVE THE
SOLE RIGHT TO ISSUE DIRECTIONS AND INSTRUCTIONS TO THE ACCOUNTS BANK, ACTING AS
SECURITIES INTERMEDIARY OR BANK, AS THE CASE MAY BE, IN ACCORDANCE WITH THIS
ACCOUNTS AGREEMENT, AND TO ISSUE ENTITLEMENT ORDERS WITH RESPECT TO THE PROJECT
ACCOUNTS. IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ANY INVESTMENT MADE WITH
FUNDS HELD IN THE PROJECT ACCOUNTS MAY BE MADE ONLY IN ACCORDANCE WITH THE
EXPRESS PROVISIONS OF SECTION 16.01 (INVESTMENTS) AND, WHEN AN INVESTMENT IS SO
MADE, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT SUCH INVESTMENT WAS MADE WITH
THE PERMISSION OF THE COLLATERAL AGENT IN THE EXERCISE OF ITS EXCLUSIVE
POSSESSION OF, AND DOMINION AND CONTROL OVER, THE PROJECT ACCOUNTS, WHICH IT
MAINTAINS THROUGH THE ACCOUNTS BANK. THE ACCOUNTS BANK SHALL NOT IN ANY WAY
WHATSOEVER BE LIABLE FOR ANY LOSS OR DEPRECIATION IN THE VALUE OF ANY
INVESTMENTS MADE PURSUANT TO THE TERMS OF THIS ACCOUNTS AGREEMENT.


 


SECTION 18.02         EXCULPATORY PROVISIONS. (A) NEITHER THE ACCOUNTS BANK NOR
ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS WILL HAVE ANY DUTIES OR
OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN OR REQUIRED BY APPLICABLE
LAW. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE ACCOUNTS BANK SHALL
NOT:


 

(I)            BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS
OF WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(II)           HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY
DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY THAT THE ACCOUNTS BANK IS REQUIRED TO EXERCISE AS DIRECTED
IN WRITING BY THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS; PROVIDED THAT THE ACCOUNTS BANK SHALL NOT BE REQUIRED TO TAKE ANY
ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE
ACCOUNTS BANK TO LIABILITY OR THAT IS CONTRARY TO ANY FINANCING DOCUMENT OR
APPLICABLE LAW; AND PROVIDED FURTHER THAT NO SUCH DIRECTION GIVEN TO THE
ACCOUNTS BANK THAT IN THE SOLE JUDGMENT OF THE ACCOUNTS BANK IMPOSES, OR
PURPORTS TO IMPOSE, OR MIGHT REASONABLY BE EXPECTED TO IMPOSE UPON THE ACCOUNTS
BANK ANY OBLIGATION OR LIABILITY NOT SET FORTH HEREIN OR ARISING HEREUNDER SHALL
BE BINDING UPON THE ACCOUNTS BANK UNLESS THE ACCOUNTS BANK, IN ITS SOLE
DISCRETION, ACCEPTS SUCH DIRECTION;

 

(III)          EXCEPT AS EXPRESSLY SET FORTH HEREIN, HAVE ANY DUTY TO DISCLOSE,
NOR SHALL THE ACCOUNTS BANK BE LIABLE FOR ANY

 

68

--------------------------------------------------------------------------------


 

FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE ACCOUNTS BANK OR ANY OF
ITS AFFILIATES IN ANY CAPACITY; OR

 

(IV)          BE REQUIRED TO INSTITUTE ANY LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH, OR OTHERWISE TAKE STEPS TO ENFORCE, THIS ACCOUNTS AGREEMENT
OTHER THAN ON THE INSTRUCTIONS OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE
AGENT;

 


(B)        NEITHER THE ACCOUNTS BANK NOR ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
(I) WITH THE PRIOR WRITTEN CONSENT OR AT THE REQUEST OF THE COLLATERAL AGENT,
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, (II) AS MAY BE REASONABLY
NECESSARY, OR AS THE ACCOUNTS BANK MAY BELIEVE IN GOOD FAITH TO BE NECESSARY,
UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 2.01 (APPOINTMENT BY COLLATERAL
AGENT), SECTION 2.02 (APPOINTMENT BY SECOND LIEN AGENT) AND SECTION 2.03
(LIMITATION OF LIABILITY) OR (III) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


 


(C)         NEITHER THE ACCOUNTS BANK NOR ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR
INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN OR IN
CONNECTION WITH THIS ACCOUNTS AGREEMENT, THE CREDIT AGREEMENT, OR ANY OTHER
FINANCING DOCUMENT, (II) THE CONTENTS OF ANY CERTIFICATE, REPORT, OPINION OR
OTHER DOCUMENT DELIVERED HEREUNDER OR THEREUNDER OR IN CONNECTION HEREWITH OR
THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS,
AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH HEREIN OR THEREIN (INCLUDING
THE USE OF PROCEEDS) OR THE OCCURRENCE OR CONTINUANCE OF ANY DEFAULT OR EVENT OF
DEFAULT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS, GENUINENESS OR
ADMISSIBILITY IN EVIDENCE OF THIS ACCOUNTS AGREEMENT, THE CREDIT AGREEMENT, ANY
OTHER FINANCING DOCUMENT, OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, OR THE
PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO
BE CREATED BY ANY SECURITY DOCUMENT (OR TITLE TO OR RIGHTS IN ANY COLLATERAL
UNDER ANY SECURITY DOCUMENT), OR (V) THE SATISFACTION OF ANY CONDITION SET FORTH
IN ARTICLE VI (CONDITIONS PRECEDENT) OF THE CREDIT AGREEMENT OR ELSEWHERE HEREIN
OR THEREIN, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE
DELIVERED TO THE ACCOUNTS BANK.


 


(D)        THE ACCOUNTS BANK MAY, UNLESS AND UNTIL IT SHALL HAVE RECEIVED
DIRECTIONS FROM THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT, TAKE SUCH
ACTION OR REFRAIN FROM TAKING SUCH ACTION IN RESPECT OF A DEFAULT OR EVENT OF
DEFAULT OF WHICH THE ACCOUNTS BANK HAS BEEN ADVISED IN WRITING BY THE REQUIRED
LENDERS OR THE ADMINISTRATIVE AGENT AS IT SHALL REASONABLY DEEM ADVISABLE IN THE
BEST INTERESTS OF THE LENDERS (BUT SHALL NOT BE OBLIGATED TO DO SO).

 

69

--------------------------------------------------------------------------------


 


SECTION 18.03         RELIANCE BY ACCOUNTS BANK. THE ACCOUNTS BANK SHALL BE
ENTITLED TO RELY UPON, AND SHALL NOT (NOR SHALL ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS) INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST,
CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING
(INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER
DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR
OTHERWISE AUTHENTICATED BY THE PROPER PERSON. THE ACCOUNTS BANK ALSO MAY RELY
UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO HAVE
BEEN MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING
THEREON. THE ACCOUNTS BANK MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL
FOR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH
THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS. THE ACCOUNTS BANK MAY AT
ANY TIME AND FROM TIME TO TIME SOLICIT WRITTEN INSTRUCTIONS IN THE FORM OF
DIRECTIONS FROM THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE REQUIRED
LENDERS OR AN ORDER OF A COURT OF COMPETENT JURISDICTION, AS TO ANY ACTION THAT
IT MAY BE REQUESTED OR REQUIRED TO TAKE, OR THAT IT MAY PROPOSE TO TAKE, IN THE
PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER THIS ACCOUNTS AGREEMENT.


 


SECTION 18.04         WRITTEN INSTRUCTIONS; NOTICES. (A) NOTWITHSTANDING
ANYTHING IN THIS ACCOUNTS AGREEMENT, THE CREDIT AGREEMENT, ANY OTHER FINANCING
DOCUMENT OR ANY SUBORDINATED DEBT DOCUMENT TO THE CONTRARY, THE ACCOUNTS BANK
SHALL HAVE NO OBLIGATION TO (I) MAKE ANY PAYMENT, TRANSFER OR WITHDRAWAL FROM
ANY PROJECT ACCOUNT UNTIL IT HAS RECEIVED WRITTEN DIRECTION TO MAKE SUCH
PAYMENT, TRANSFER OR WITHDRAWAL FROM THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT OR THE BORROWER AS SET FORTH HEREIN OR (II) DETERMINE WHETHER ANY PAYMENT,
TRANSFER OR WITHDRAWAL FROM ANY PROJECT ACCOUNT MADE IN ACCORDANCE WITH ANY
WRITTEN DIRECTION FROM THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE
BORROWER COMPLIES WITH THE TERMS OF THIS ACCOUNTS AGREEMENT. THE ACCOUNTS BANK
SHALL HAVE NO LIABILITY FOR, NOR ANY RESPONSIBILITY OR OBLIGATION TO CONFIRM,
THE USE OR APPLICATION BY THE BORROWER, THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT OR ANY OTHER RECIPIENT OF AMOUNTS WITHDRAWN OR TRANSFERRED
FROM ANY PROJECT ACCOUNT.


 


(B)        EXCEPT AS OTHERWISE PROVIDED IN THIS ACCOUNTS AGREEMENT, THE ACCOUNTS
BANK SHALL TAKE ACTION UNDER THIS ACCOUNTS AGREEMENT ONLY AS IT SHALL BE
DIRECTED IN WRITING BY THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT. IN EACH
CASE THAT THE ACCOUNTS BANK MAY OR IS REQUIRED UNDER THE OTHER FINANCING
DOCUMENTS TO TAKE ANY ACTION (AN “ACCOUNTS BANK ACTION”), INCLUDING WITHOUT
LIMITATION TO MAKE ANY DETERMINATION OR JUDGMENT, TO GIVE CONSENTS, TO EXERCISE
RIGHTS, POWERS OR REMEDIES OR OTHERWISE TO ACT HEREUNDER, UNDER ANY OTHER
FINANCING DOCUMENT, THE ACCOUNTS BANK MAY SEEK DIRECTION FROM THE COLLATERAL
AGENT OR THE ADMINISTRATIVE AGENT AND SHALL BE ENTITLED TO REFRAIN FROM SUCH
ACCOUNTS BANK ACTION UNLESS AND UNTIL IT HAS RECEIVED SUCH DIRECTION AND SHALL
NOT INCUR ANY LIABILITY TO ANY PERSON BY REASON OF SO REFRAINING.

 

70

--------------------------------------------------------------------------------


 


SECTION 18.05         RESIGNATION OR REMOVAL OF ACCOUNTS BANK. (A)  THE ACCOUNTS
BANK MAY RESIGN FROM THE PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER
AT ANY TIME BY GIVING THIRTY (30) DAYS’ PRIOR NOTICE TO THE BORROWER AND THE
COLLATERAL AGENT. THE ACCOUNTS BANK MAY BE REMOVED (I) AT ANY TIME BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, OR (II)  IN THE EVENT OF A
MATERIAL BREACH BY THE ACCOUNTS BANK OF ITS DUTIES HEREUNDER, BY THE BORROWER IN
CONSULTATION WITH THE ADMINISTRATIVE AGENT. SUCH RESIGNATION OR REMOVAL SHALL
TAKE EFFECT UPON THE APPOINTMENT OF A SUCCESSOR ACCOUNTS BANK, IN ACCORDANCE
WITH THIS SECTION 18.05.


 


(B)        UPON THE NOTICE OF RESIGNATION BY THE ACCOUNTS BANK OR UPON THE
REMOVAL OF THE ACCOUNTS BANK PURSUANT TO SECTION 18.05(A), THE ADMINISTRATIVE
AGENT SHALL APPOINT A SUCCESSOR ACCOUNTS BANK HEREUNDER, WHO SHALL BE A
COMMERCIAL BANK HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000). SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, SUCH APPOINTMENT SHALL BE SUBJECT TO THE BORROWER’S
APPROVAL (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED).


 


(C)         IF NO SUCCESSOR ACCOUNTS BANK HAS BEEN APPOINTED BY THE
ADMINISTRATIVE AGENT WITHIN THIRTY (30) DAYS AFTER THE DATE SUCH NOTICE OF
RESIGNATION WAS GIVEN BY THE ACCOUNTS BANK OR THE DATE ON WHICH THE
ADMINISTRATIVE AGENT, THE REQUIRED LENDERS OR THE BORROWER ELECTED TO REMOVE THE
ACCOUNTS BANK, PURSUANT TO SECTION 18.05(A), ANY SENIOR SECURED PARTY MAY
PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR
ACCOUNTS BANK. SUCH COURT MAY THEREUPON, AFTER SUCH NOTICE, IF ANY, AS IT MAY
DEEM PROPER, APPOINT A SUCCESSOR ACCOUNTS BANK WHO SHALL SERVE AS ACCOUNTS BANK
HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE ADMINISTRATIVE AGENT APPOINTS A
SUCCESSOR ACCOUNTS BANK, AS PROVIDED ABOVE.


 


(D)        UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ACCOUNTS BANK
HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR REMOVED) ACCOUNTS
BANK, AND THE RETIRING (OR REMOVED) ACCOUNTS BANK SHALL BE DISCHARGED FROM ALL
OF ITS DUTIES AND OBLIGATIONS HEREUNDER. AFTER THE RETIREMENT OR REMOVAL OF THE
ACCOUNTS BANK HEREUNDER, THE PROVISIONS OF THIS ARTICLE XVIII SHALL CONTINUE IN
EFFECT FOR THE BENEFIT OF THE RETIRING (OR REMOVED) ACCOUNTS BANK IN RESPECT OF
ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE THE RETIRING OR REMOVED
ACCOUNTS BANK WAS ACTING AS ACCOUNTS BANK.


 


(E)         THE RETIRING OR REMOVED ACCOUNTS BANK WILL PROMPTLY TRANSFER ALL OF
THE PROJECT ACCOUNTS AND THE ACCOUNT COLLATERAL TO THE POSSESSION OR CONTROL OF
THE SUCCESSOR ACCOUNTS BANK AND WILL, AT THE SOLE COST AND EXPENSE OF THE
BORROWER, EXECUTE AND DELIVER SUCH NOTICES, INSTRUCTIONS AND ASSIGNMENTS AS MAY
BE REASONABLY NECESSARY OR DESIRABLE TO TRANSFER THE RIGHTS OF THE ACCOUNTS
BANK, TOGETHER WITH ALL RECORDS AND

 

71

--------------------------------------------------------------------------------


 


REPORTS, WITH RESPECT TO THE PROJECT ACCOUNTS AND THE ACCOUNT COLLATERAL TO THE
SUCCESSOR ACCOUNTS BANK.


 


SECTION 18.06         NO AMENDMENT TO DUTIES OF ACCOUNTS BANK WITHOUT CONSENT.
THE ACCOUNTS BANK SHALL NOT BE BOUND BY ANY WAIVER, AMENDMENT, SUPPLEMENT OR
MODIFICATION OF THIS ACCOUNTS AGREEMENT THAT AFFECTS ITS RIGHTS OR DUTIES
HEREUNDER OR THEREUNDER UNLESS THE ACCOUNTS BANK SHALL HAVE GIVEN ITS PRIOR
WRITTEN CONSENT, IN ITS CAPACITY AS ACCOUNTS BANK, THERETO.


 


ARTICLE XIX

REPRESENTATIONS AND WARRANTIES


 


SECTION 19.01         REPRESENTATIONS AND WARRANTIES. THE BORROWER REPRESENTS
AND WARRANTS AS OF THE DATE OF THIS ACCOUNTS AGREEMENT, AS OF THE DATE OF EACH
FUNDING NOTICE, ON EACH FUNDING DATE AND ON THE CONVERSION DATE THAT:


 


(A)         IT IS THE LEGAL AND BENEFICIAL OWNER OF THE ACCOUNT COLLATERAL FREE
AND CLEAR OF ANY LIEN, CLAIM, ENCUMBRANCE, OPTION OR RIGHT OF OTHERS, EXCEPT FOR
THE FIRST-PRIORITY SECURITY INTEREST AND OTHER RIGHTS CREATED UNDER OR PROVIDED
FOR IN THIS ACCOUNTS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, THE BOND LIENS
AND OTHER PERMITTED LIENS, AND HAS THE POWER AND AUTHORITY TO PLEDGE THE ACCOUNT
COLLATERAL PLEDGED BY IT HEREUNDER. IT HAS NOT AUTHORIZED THE FILING OF ANY
EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL
OR ANY PART OF THE ACCOUNT COLLATERAL, EXCEPT (I) AS FILED IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, PURSUANT TO
THIS ACCOUNTS AGREEMENT OR THE OTHER FINANCING DOCUMENTS, AND (II) AS FILED OR
TO BE FILED, SUBSEQUENT TO SUCH FILING, IN RESPECT OF THE BOND LIENS. TO THE
BEST OF ITS KNOWLEDGE, NO EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT
SIMILAR IN EFFECT COVERING ALL OR ANY PART OF THE ACCOUNT COLLATERAL OR LISTING
THE BORROWER OR ANY TRADE NAME OF THE BORROWER AS DEBTOR IS ON FILE IN THE
APPLICABLE RECORDING OFFICE, EXCEPT (I) AS FILED IN FAVOR OF THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, RELATING TO THE FINANCING
DOCUMENTS, OR (II) AS FILED OR TO BE FILED, SUBSEQUENT TO SUCH FILING, IN
RESPECT OF THE BOND LIENS, SUBJECT TO SECTION 7.02(B) (NEGATIVE COVENANTS—LIENS)
OF THE CREDIT AGREEMENT AND TO THE INTERCREDITOR AGREEMENT, AND IT HAS NOT
ENTERED INTO, AND SHALL NOT ENTER INTO, ANY SECURITY CONTROL AGREEMENT OR OTHER
AGREEMENT SIMILAR IN EFFECT, IN EACH CASE COVERING ALL OR ANY PART OF THE
ACCOUNT COLLATERAL, EXCEPT (I) AS MAY HAVE BEEN ENTERED INTO IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, RELATING TO
THIS ACCOUNTS AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR (II) AS ENTERED
INTO, OR TO BE ENTERED INTO, IN FAVOR OF THE SECOND LIEN AGENT, FOR THE BENEFIT
OF THE SECOND LIEN CLAIMHOLDERS, PURSUANT TO THE BOND INDENTURE, SUBJECT TO
SECTION 7.02(B) (NEGATIVE COVENANTS — LIENS) OF THE CREDIT AGREEMENT AND TO THE
INTERCREDITOR AGREEMENT;

 

72

--------------------------------------------------------------------------------


 


(B)        ON OR PRIOR TO THE DATE OF THE FIRST FUNDING NOTICE ALL FILINGS,
REGISTRATIONS, NOTIFICATIONS AND RECORDINGS, IF ANY, NECESSARY OR APPROPRIATE TO
CREATE, PRESERVE, PROTECT AND PERFECT THE FIRST-PRIORITY SECURITY INTEREST
GRANTED BY THE BORROWER TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SENIOR
SECURED PARTIES, HEREBY IN RESPECT OF THE ACCOUNT COLLATERAL WILL HAVE BEEN
MADE, AND SUCH FIRST-PRIORITY SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SENIOR SECURED PARTIES, PURSUANT TO THIS ACCOUNTS
AGREEMENT IN AND TO THE ACCOUNT COLLATERAL WILL CONSTITUTE A VALID AND
ENFORCEABLE SECURITY INTEREST THEREIN THAT, TO THE EXTENT SUCH SECURITY INTEREST
MAY BE PERFECTED UNDER THE UCC, WILL BE PERFECTED AND THAT WILL BE SUBJECT TO NO
PRIOR SECURITY INTEREST THAT CAN BE PERFECTED UNDER THE UCC;


 


(C)         UNTIL THE SECURITY DISCHARGE DATE, THE BORROWER WILL NOT EXECUTE OR
AUTHORIZE TO BE FILED IN ANY PUBLIC OFFICE ANY UCC FINANCING STATEMENT (OR
SIMILAR STATEMENT OR INSTRUMENT OF REGISTRATION UNDER THE LAW OF ANY
JURISDICTION) OR STATEMENTS RELATING TO THE ACCOUNT COLLATERAL, EXCEPT FOR (I)
THE FILINGS OR REGISTRATIONS MADE IN RESPECT OF THE FINANCING DOCUMENTS AND
(II) THE FILINGS OR REGISTRATIONS MADE OR TO BE MADE, SUBSEQUENT TO SUCH
FILINGS, IN RESPECT OF THE BOND LIENS.


 


(D)        EXCEPT FOR THE FILINGS, REGISTRATIONS, NOTIFICATIONS AND RECORDINGS
REFERRED TO IN SECTION 19.01(B), NO AUTHORIZATION, APPROVAL OR OTHER ACTION BY,
AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER THIRD
PARTY IS REQUIRED FOR (I) THE GRANT BY THE BORROWER OF THE PLEDGES AND SECURITY
INTERESTS GRANTED HEREUNDER OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS ACCOUNTS AGREEMENT BY THE BORROWER, (II) THE PERFECTION OR MAINTENANCE OF
THE PLEDGES AND SECURITY INTERESTS CREATED HEREUNDER (INCLUDING THE
FIRST-PRIORITY NATURE OF THE PLEDGE AND SECURITY INTEREST IN FAVOR OF THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SENIOR SECURED PARTIES), OR (III) THE
EXERCISE BY THE COLLATERAL AGENT, ON BEHALF OF THE SENIOR SECURED PARTIES, AND
THE ACCOUNTS BANK OF THEIR RESPECTIVE RIGHTS PROVIDED FOR IN THIS ACCOUNTS
AGREEMENT OR THE REMEDIES IN RESPECT OF THE ACCOUNT COLLATERAL PURSUANT TO THIS
ACCOUNTS AGREEMENT;


 


(E)         EXCEPT FOR THE RIGHTS OF THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE SENIOR SECURED PARTIES, GRANTED HEREUNDER OR PURSUANT HERETO, AND THE
SECOND-PRIORITY RIGHTS OF THE SECOND LIEN AGENT, FOR THE BENEFIT OF THE SECOND
LIEN CLAIMHOLDERS, PURSUANT TO THE SUBORDINATED BOND DOCUMENTS AND SUBJECT TO
SECTION 7.02 (NEGATIVE COVENANTS) OF THE CREDIT AGREEMENT AND TO THE
INTERCREDITOR AGREEMENT, IT DOES NOT KNOW OF AND HAS NOT RECEIVED WRITTEN NOTICE
OF ANY RIGHT OR CLAIM TO OR INTEREST IN (INCLUDING ANY ADVERSE CLAIM) ANY
ACCOUNT COLLATERAL BY ANY PERSON OTHER THAN THE BORROWER; AND


 


(F)         ITS EXACT LEGAL NAME IS HEARTLAND GRAIN FUELS, L.P., IT IS DULY
ORGANIZED AND VALIDLY EXISTING AS A LIMITED PARTNERSHIP UNDER THE LAWS OF THE
STATE OF

 

73

--------------------------------------------------------------------------------


 


DELAWARE, AND ITS CHIEF EXECUTIVE OFFICE IS LOCATED AT THE ADDRESS PROVIDED FOR
THE BORROWER IN SECTION 20.10 (NOTICES AND OTHER COMMUNICATIONS).


 


ARTICLE XX

MISCELLANEOUS


 


SECTION 20.01         RIGHTS OF SECOND LIEN AGENT AND SECOND LIEN CLAIMHOLDERS.
(A) UPON THE DELIVERY BY THE ADMINISTRATIVE AGENT TO THE ACCOUNTS BANK OF
WRITTEN NOTICE THAT THE SECURITY DISCHARGE DATE HAS OCCURRED (THE “NOTICE OF
SECURITY DISCHARGE DATE”):


 

(I)            ALL REFERENCES TO WITHDRAWALS FROM THE PROJECT ACCOUNTS RELATING
TO PAYMENTS TO THE SENIOR SECURED PARTIES SHALL HAVE NO FORCE AND EFFECT;

 

(II)           THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL CEASE TO
HAVE ANY RIGHTS HEREUNDER, EXCEPT FOR THEIR RESPECTIVE RIGHTS UNDER ARTICLE
XVIII (THE ACCOUNTS BANK) AND THIS ARTICLE XX (MISCELLANEOUS), AND SHALL CEASE
TO HAVE ANY OBLIGATIONS HEREUNDER;

 

(III)          EACH REFERENCE IN SECTION 2.04(B) (PROJECT ACCOUNTS), SECTION
2.05 (REPRESENTATIONS, WARRANTIES AND COVENANTS OF ACCOUNTS BANK), SECTION
2.06(B) (PROJECT ACCOUNTS AS DEPOSIT ACCOUNT), SECTION 2.09 (CONTROL AND
PERFECTION OF ACCOUNT COLLATERAL), SECTION 2.11 (AGREEMENT TO HOLD IN TRUST),
SECTION 3.02(D), (G), (H), (I), (J) AND (K) (DEPOSITS INTO AND WITHDRAWALS FROM
PROJECT ACCOUNTS), SECTION 15.01 (NO SECURITY INTERESTS), SECTION 15.03 (FURTHER
ASSURANCES), SECTION 15.04 (UCC TERMINATION STATEMENTS), SECTION 16.01
(INVESTMENTS), SECTION 16.02 (SALE AND LIQUIDATION), SECTION 16.04 (ACCOUNTS
INFORMATION), ARTICLE XVII (DEFAULT AND ENFORCEMENT), ARTICLE XVIII (THE
ACCOUNTS BANK), AND SECTION 19.01 (REPRESENTATIONS AND WARRANTIES) TO (A) THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL BE DEEMED A REFERENCE TO THE
SECOND LIEN AGENT AND (B) SENIOR SECURED PARTIES SHALL BE DEEMED A REFERENCE TO
SECOND LIEN CLAIMHOLDERS AND ACCOUNTS BANK;

 

74

--------------------------------------------------------------------------------


 


(B)        THIS AGREEMENT SHALL TERMINATE IF (I) THE SECURITY DISCHARGE DATE HAS
OCCURRED AND (II) THE ACCOUNTS BANK HAS RECEIVED A NOTICE IN WRITING FROM THE
BORROWER CONFIRMING THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING UNDER THE BOND INDENTURE. UPON TERMINATION OF THIS AGREEMENT, ALL
FUNDS IN THE PROJECT ACCOUNTS SHALL BE RELEASED TO THE BORROWER.


 


SECTION 20.02         AMENDMENTS, ETC. NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS ACCOUNTS AGREEMENT AND NO CONSENT TO ANY DEPARTURE BY THE BORROWER SHALL
BE EFFECTIVE UNLESS IN WRITING SIGNED BY THE COLLATERAL AGENT AND, IN THE CASE
OF AN AMENDMENT, THE BORROWER, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
AND THE ACCOUNTS BANK (AND, AFTER THE NOTICE OF SECURITY DISCHARGE DATE, THE
SECOND LIEN AGENT), AND EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
THAT NO AMENDMENT, WAIVER OR CONSENT SHALL (I) UNLESS IN WRITING AND SIGNED BY
THE ACCOUNTS BANK IN ADDITION TO THE COLLATERAL AGENT, AFFECT THE RIGHTS OR
DUTIES OF, OR ANY FEES OR OTHER AMOUNTS PAYABLE TO, THE ACCOUNTS BANK UNDER THIS
ACCOUNTS AGREEMENT, OR (II) UNLESS IN WRITING AND SIGNED BY THE SECOND LIEN
AGENT, AFFECT THE RIGHTS OR DUTIES OF THE SECOND LIEN AGENT UNDER THIS ACCOUNTS
AGREEMENT.


 


SECTION 20.03         APPLICABLE LAW; JURISDICTION; ETC. (A) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


 


(B)        SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS ACCOUNTS AGREEMENT, OR ANY OTHER FINANCING DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER

 

75

--------------------------------------------------------------------------------


 


JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS ACCOUNTS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS ACCOUNTS AGREEMENT, ANY OTHER FINANCING
DOCUMENT AGAINST THE BORROWER, THE ACCOUNTS BANK OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.


 


(C)         WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS ACCOUNTS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 20.03(B). EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)        APPOINTMENT OF PROCESS AGENT AND SERVICE OF PROCESS. THE BORROWER
HEREBY IRREVOCABLY APPOINTS C T CORPORATION SYSTEM WITH AN OFFICE ON THE DATE
HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS ITS AGENT TO RECEIVE
ON BEHALF OF ITSELF AND ITS PROPERTY SERVICES OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS THAT MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. IF FOR ANY REASON THE PROCESS AGENT SHALL
CEASE TO ACT AS SUCH FOR THE BORROWER, THE BORROWER HEREBY AGREES TO DESIGNATE A
NEW AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS
SECTION 20.03 REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, ON BEHALF OF THE
SENIOR SECURED PARTIES. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY
OF SUCH PROCESS TO THE BORROWER IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS, AND THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND
DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN
ALTERNATIVE METHOD OF SERVICE, THE BORROWER ALSO IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE AIR
MAILING OF COPIES OF SUCH PROCESS TO THE BORROWER AT ITS THEN EFFECTIVE NOTICE
ADDRESSES PURSUANT TO SECTION 20.10 (NOTICES AND OTHER COMMUNICATIONS).


 


(E)         IMMUNITY. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY

 

76

--------------------------------------------------------------------------------


 


IRREVOCABLY AND UNCONDITIONALLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS ACCOUNTS AGREEMENT, THE OTHER FINANCING DOCUMENTS AND,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AGREES THAT THE WAIVERS SET
FORTH IN THIS SECTION 20.03(E) SHALL HAVE THE FULLEST SCOPE PERMITTED UNDER THE
FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976 OF THE UNITED STATES AND ARE INTENDED
TO BE IRREVOCABLE FOR PURPOSES OF SUCH ACT.


 


(F)         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS ACCOUNTS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS ACCOUNTS AGREEMENT, THE OTHER FINANCING
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 20.03.


 


SECTION 20.04         ASSIGNMENTS. THE PROVISIONS OF THIS ACCOUNTS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY
NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT AND THE ADMINISTRATIVE
AGENT (AND, AFTER THE NOTICE OF SECURITY DISCHARGE DATE, THE SECOND LIEN AGENT),
AND THE ACCOUNTS BANK MAY NOT ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS ACCOUNTS AGREEMENT EXCEPT PURSUANT TO SECTION 18.05
(RESIGNATION OR REMOVAL OF ACCOUNTS BANK).


 


SECTION 20.05         BENEFITS OF ACCOUNTS AGREEMENT. NOTHING IN THIS ACCOUNTS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT, EXPRESS OR IMPLIED, SHALL GIVE TO ANY
PERSON, OTHER THAN THE PARTIES HERETO, THE SENIOR SECURED PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED UNDER THIS ACCOUNTS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT, PARTICIPANTS TO THE EXTENT PROVIDED IN SECTION 10.03
(ASSIGNMENTS) OF THE CREDIT AGREEMENT, SECOND LIEN CLAIMHOLDERS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED UNDER THIS ACCOUNTS AGREEMENT OR ANY
SUBORDINATED DEBT DOCUMENT, AND RELATED PARTIES OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE ACCOUNTS BANK AND THE SECOND LIEN AGENT ANY BENEFIT OR ANY
LEGAL OR EQUITABLE RIGHT OR REMEDY UNDER OR BY REASON OF THIS ACCOUNTS
AGREEMENT.

 

77

--------------------------------------------------------------------------------


 


SECTION 20.06         COSTS AND EXPENSES. (A)  THE BORROWER SHALL PAY (I) ALL
REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE ACCOUNTS BANK,
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT (INCLUDING ALL REASONABLE
FEES, COSTS AND EXPENSES OF COUNSEL FOR THE ACCOUNTS BANK, THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT), IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS ACCOUNTS AGREEMENT AND THE
ADMINISTRATION AND MAINTENANCE OF THE PROJECT ACCOUNTS (WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED); (II) ALL REASONABLE AND
DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS BANK (INCLUDING ALL REASONABLE FEES, COSTS
AND EXPENSES OF COUNSEL FOR COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE
ACCOUNTS BANK), IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF
THE PROVISIONS OF THIS ACCOUNTS AGREEMENT (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED); (III) ALL REASONABLE AND DOCUMENTED
OUT-OF-POCKET EXPENSES INCURRED BY THE ACCOUNTS BANK, THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT (INCLUDING ALL REASONABLE FEES, COSTS AND EXPENSES OF
COUNSEL FOR ACCOUNTS BANK, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT),
IN CONNECTION WITH THE ADMINISTRATION OF THIS ACCOUNTS AGREEMENT (WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED); AND (IV) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ACCOUNTS BANK, THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT (INCLUDING ALL FEES, COSTS AND EXPENSES OF COUNSEL FOR
ANY OF THE ACCOUNTS BANK, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT), IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF THEIR RIGHTS IN CONNECTION WITH
THIS ACCOUNTS AGREEMENT, INCLUDING THEIR RIGHTS UNDER THIS SECTION 20.06(A),
INCLUDING IN CONNECTION WITH ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN
RESPECT OF THE OBLIGATIONS.


 


(B)        SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, THE BORROWER
SHALL PAY (I) ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY
THE SECOND LIEN AGENT (INCLUDING ALL REASONABLE FEES, COSTS AND EXPENSES OF
COUNSEL FOR THE SECOND LIEN AGENT), IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS ACCOUNTS AGREEMENT AND THE
ADMINISTRATION AND MAINTENANCE OF THE PROJECT ACCOUNTS (WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED); (II) ALL REASONABLE AND
DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE SECOND LIEN AGENT (INCLUDING
ALL REASONABLE FEES, COSTS AND EXPENSES OF COUNSEL FOR THE SECOND LIEN AGENT),
IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS OF
THIS ACCOUNTS AGREEMENT (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED); (III) ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES
INCURRED BY THE SECOND LIEN AGENT (INCLUDING ALL REASONABLE FEES, COSTS AND
EXPENSES OF COUNSEL FOR THE SECOND LIEN AGENT), IN CONNECTION WITH THE
ADMINISTRATION OF THIS ACCOUNTS AGREEMENT (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED); AND (IV) ALL OUT-OF-POCKET EXPENSES
INCURRED BY THE SECOND LIEN AGENT (INCLUDING ALL FEES, COSTS AND EXPENSES OF
COUNSEL FOR THE SECOND LIEN AGENT), IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS IN CONNECTION

 

78

--------------------------------------------------------------------------------


 


WITH THIS ACCOUNTS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION 20.06(B),
INCLUDING IN CONNECTION WITH ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN
RESPECT OF THE SUBORDINATED DEBT.


 


SECTION 20.07         COUNTERPARTS; EFFECTIVENESS. THIS ACCOUNTS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. THIS ACCOUNTS AGREEMENT SHALL
BECOME EFFECTIVE WHEN IT HAS BEEN EXECUTED BY THE COLLATERAL AGENT AND WHEN THE
COLLATERAL AGENT HAS RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER,
BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO. DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS ACCOUNTS AGREEMENT BY TELECOPY OR
PORTABLE DOCUMENT FORMAT (“PDF”) SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS ACCOUNTS AGREEMENT.


 


SECTION 20.08         INDEMNIFICATION BY THE BORROWER. (A)  IN ADDITION TO THE
INDEMNITY BY BORROWER SET FORTH IN SECTION 20.10(F) (NOTICES AND OTHER
COMMUNICATIONS), THE BORROWER HEREBY AGREES TO INDEMNIFY THE COLLATERAL AGENT
(AND ANY SUB-AGENT THEREOF), THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT
THEREOF), THE ACCOUNTS BANK AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING ALL REASONABLE FEES, COSTS AND EXPENSES OF COUNSEL
FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF:


 

(I)            THE EXECUTION OR DELIVERY OF THIS ACCOUNTS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY;

 

(II)           ANY FUNDS DEPOSITED IN OR CREDITED TO ANY PROJECT ACCOUNT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM; AND

 

(III)          ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY, THE GP PLEDGOR OR ANY OF ITS
SHAREHOLDERS, DIRECTORS OR CREDITORS, THE BORROWER OR ANY OF ITS PARTNERS OR
CREDITORS, AND IN EACH CASE REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO AND WHETHER OR NOT ANY OF THE

 

79

--------------------------------------------------------------------------------


 

TRANSACTIONS CONTEMPLATED HEREUNDER, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE.

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 


(B)        THE BORROWER HEREBY AGREES, SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, TO INDEMNIFY THE SECOND LIEN AGENT AND EACH RELATED PARTY THEREOF
(EACH SUCH PERSON BEING CALLED AN “SECOND LIEN AGENT INDEMNITEE”) AGAINST, AND
HOLD EACH SECOND LIEN AGENT INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES,
CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING ALL REASONABLE
FEES, COSTS AND EXPENSES OF COUNSEL FOR ANY SECOND LIEN AGENT INDEMNITEE),
INCURRED BY ANY SECOND LIEN AGENT INDEMNITEE OR ASSERTED AGAINST ANY SECOND LIEN
AGENT INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF:


 

(I)            THE EXECUTION OR DELIVERY OF THIS ACCOUNTS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY;

 

(II)           ANY FUNDS DEPOSITED IN OR CREDITED TO ANY PROJECT ACCOUNT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM; AND

 

(III)          ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY, THE GP PLEDGOR OR ANY OF ITS
SHAREHOLDERS, DIRECTORS OR CREDITORS, THE BORROWER OR ANY OF ITS PARTNERS OR
CREDITORS, AND IN EACH CASE REGARDLESS OF WHETHER ANY SECOND LIEN AGENT
INDEMNITEE IS A PARTY THERETO AND WHETHER OR NOT ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
SECOND LIEN AGENT INDEMNITEE;

 

80

--------------------------------------------------------------------------------


 

provided that such indemnity shall not, as to any Second Lien Agent Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Second Lien Agent Indemnitee.

 


SECTION 20.09         NO WAIVER; CUMULATIVE REMEDIES. NO FAILURE BY ANY SENIOR
SECURED PARTY, THE ACCOUNTS BANK, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
OR THE SECOND LIEN AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN
EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER, OR UNDER ANY OTHER
FINANCING DOCUMENT, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY,
POWER OR PRIVILEGE. THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED,
AND PROVIDED UNDER EACH OTHER FINANCING DOCUMENT, ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


 


SECTION 20.10         NOTICES AND OTHER COMMUNICATIONS. (A)  EXCEPT IN THE CASE
OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SECTION 20.10(B)), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER OR ELECTRONIC MAIL AS FOLLOWS:


 

If to the Borrower:

 

 

 

 

 

Heartland Grain Fuels, L.P.

 

10201 Wayzata Blvd, Suite 250

 

Minneapolis, MN 55305

 

Attention:

Chief Executive Officer

 

Telephone:

763-226-2701

 

Facsimile:

763-226-2725

 

E-mail:

rstephenson@advancedbioenergy.com

 

 

 

If to the Accounts Bank:

 

 

 

 

Amarillo National Bank

 

P.O. Box 1

 

Amarillo, Texas 79105

 

(or, for delivery by overnight courier, to:

 

410 S. Taylor

 

Amarillo, Texas 79101)

 

Attention:

Craig Sanders, Executive Vice President

 

81

--------------------------------------------------------------------------------


 

 

Telephone:

806-378-8244

 

Facsimile:

806-345-1663

 

E-mail:

craig.sanders@anb.com

 

 

 

If to the Collateral Agent:

 

 

 

 

 

WestLB AG, New York Branch

 

1211 Avenue of the Americas

 

New York, NY 10036

 

Attention: Thomas Brensic

 

Telephone:

212 597-1153

 

Facsimile:

212 597-1490

 

Email:

Thomas_Brensic@westlb.com

 

Group e-mail:

NYC_Documents_Groups@WestLB.com

 

 

 

If to the Administrative Agent:

 

 

 

 

WestLB AG, New York Branch

 

1211 Avenue of the Americas

 

New York, NY 10036

 

Attention:

Andrea Bailey

 

Telephone:

(212) 597-1158

 

Facsimile:

(212) 302-7946

 

E-mail:

NYC_Agency_Services@WestLB.com

 

 

 

If to the Second Lien Agent:

 

 

 

 

Wells Fargo Bank, N.A.

 

Corporate Trust & Escrow Services

 

MAC N9311-115

 

625 Marquette Ave. 11th Floor

 

Minneapolis, MN 55479

 

Attention:

Stephen R. Gubrud

 

Telephone:

(612) 667-9090

 

Facsimile:

(612) 667-2160

 

E-mail:

Steven.R.Gubrud@wellsfargo.com

 


(B)        NOTICES SENT BY HAND OR OVERNIGHT COURIER SERVICE, OR MAILED BY
CERTIFIED OR REGISTERED MAIL, SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED;
NOTICES SENT BY TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT (EXCEPT
THAT, IF NOT GIVEN DURING NORMAL BUSINESS HOURS FOR THE RECIPIENT, SHALL BE
DEEMED TO HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY
FOR THE RECIPIENT). NOTICES

 

82

--------------------------------------------------------------------------------


 


DELIVERED THROUGH ELECTRONIC COMMUNICATIONS TO THE EXTENT PROVIDED IN
SECTION 20.10(D) SHALL BE EFFECTIVE AS PROVIDED IN SECTION 20.10(D).


 


(C)         NOTICES AND OTHER COMMUNICATIONS TO THE BORROWER, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT OR THE ACCOUNTS BANK HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR
INTRANET WEBSITES). EACH OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE
ACCOUNTS BANK OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES
AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT
TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(D)        UNLESS OTHERWISE PRESCRIBED, (I) NOTICES AND OTHER COMMUNICATIONS
SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF
AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT
REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN
ACKNOWLEDGEMENT); PROVIDED THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS NOT
RECEIVED DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN RECEIVED AT THE OPENING OF BUSINESS
ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS
POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE
DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN
SECTION 20.10(A) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE
AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 


(E)         EACH OF THE BORROWER, THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT, THE ACCOUNTS BANK AND THE SECOND LIEN AGENT MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.


 


(F)         THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE ACCOUNTS BANK
AND THE SECOND LIEN AGENT SHALL BE ENTITLED TO RELY AND ACT UPON ANY WRITTEN
NOTICES PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF. THE BORROWER SHALL INDEMNIFY THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT, THE ACCOUNTS BANK, THE SECOND LIEN AGENT AND THE RELATED PARTIES OF EACH
OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE
BORROWER. ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
COLLATERAL AGENT, THE

 

83

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, THE ACCOUNTS BANK OR THE SECOND LIEN AGENT MAY BE RECORDED
BY THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE ACCOUNTS BANK OR THE
SECOND LIEN AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


 


SECTION 20.11         PATRIOT ACT NOTICE. THE ACCOUNTS BANK HEREBY NOTIFIES THE
BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION
THAT WILL ALLOW THE ACCOUNTS BANK TO IDENTIFY THE BORROWER IN ACCORDANCE WITH
THE PATRIOT ACT.


 


SECTION 20.12         SEVERABILITY. IF ANY PROVISION OF THIS ACCOUNTS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE,
(A) THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF
THIS ACCOUNTS AGREEMENT, THE OTHER FINANCING DOCUMENTS SHALL NOT BE AFFECTED OR
IMPAIRED THEREBY AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS
TO REPLACE THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID
PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF
THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS. THE INVALIDITY OF A PROVISION
IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH
PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 20.13         SURVIVAL. NOTWITHSTANDING ANYTHING IN THIS ACCOUNTS
AGREEMENT TO THE CONTRARY, ARTICLE XIX (REPRESENTATIONS AND WARRANTIES) AND
SECTION 20.06 (COSTS AND EXPENSES) AND 20.08 (INDEMNIFICATION BY THE BORROWER)
SHALL SURVIVE ANY TERMINATION OF THIS ACCOUNTS AGREEMENT. IN ADDITION, EACH
REPRESENTATION AND WARRANTY MADE HEREUNDER, IN ANY OTHER FINANCING DOCUMENT OR
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF. SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE ACCOUNTS
BANK, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH OTHER SENIOR SECURED
PARTY, THE SECOND LIEN AGENT AND EACH OTHER SECOND LIEN CLAIMHOLDER, REGARDLESS
OF ANY INVESTIGATION MADE BY THE ACCOUNTS BANK, THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, EACH OTHER SENIOR SECURED PARTY, THE SECOND LIEN AGENT AND
EACH OTHER SECOND LIEN CLAIMHOLDER OR ON THEIR BEHALF AND NOTWITHSTANDING THAT
THE ACCOUNTS BANK, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH OTHER
SENIOR SECURED PARTY, THE SECOND LIEN AGENT OR EACH OTHER SECOND LIEN
CLAIMHOLDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT
AT THE TIME OF THE FUNDING, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG
AS ANY LOAN, ANY OTHER OBLIGATION HEREUNDER OR UNDER ANY OTHER FINANCING
DOCUMENT OR OBLIGATION UNDER THE SUBORDINATED DEBT DOCUMENTS SHALL REMAIN UNPAID
OR UNSATISFIED.


 


SECTION 20.14         WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT

 

84

--------------------------------------------------------------------------------


 


OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS ACCOUNTS AGREEMENT, ANY OTHER
FINANCING DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS ACCOUNTS AGREEMENT, THE OTHER FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


SECTION 20.15         WAIVER OF LITIGATION PAYMENTS. TO THE EXTENT THAT THE
BORROWER MAY, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT IN ANY OF THE COURTS
REFERRED TO IN SECTION 20.03(B) (APPLICABLE LAW; JURISDICTION; ETC.) OR
ELSEWHERE ARISING OUT OF OR IN CONNECTION WITH THIS ACCOUNTS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT TO WHICH IT IS A PARTY, BE ENTITLED TO THE BENEFIT OF
ANY PROVISION OF LAW REQUIRING ANY LENDER OR ANY AGENT IN SUCH ACTION, SUIT OR
PROCEEDING TO POST SECURITY FOR THE COSTS OF SUCH PERSON OR TO POST A BOND OR TO
TAKE SIMILAR ACTION, EACH SUCH PERSON HEREBY IRREVOCABLY WAIVES SUCH BENEFIT, IN
EACH CASE TO THE FULLEST EXTENT NOW OR IN THE FUTURE PERMITTED UNDER THE LAWS OF
NEW YORK OR, AS THE CASE MAY BE, THE JURISDICTION IN WHICH SUCH COURT IS
LOCATED.


 

(Remainder of page intentionally blank. Next page is signature page.)

 

85

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Accounts Agreement to be
executed by their respective officers as of the day and year first above
written.

 

 

HEARTLAND GRAIN FUELS, L.P.,
as the Borrower

 

By:

Dakota Fuels, Inc.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Revis L. Stephenson III

 

 

 Name:

Revis L. Stephenson III

 

 Title:

Chairman

 

--------------------------------------------------------------------------------


 

 

AMARILLO NATIONAL BANK,
as the Accounts Bank

 

 

 

 

By:

/s/ Craig L. Sanders

 

 

 Name:

Craig L. Sanders

 

 Title:

Executive Vice President

 

 

 

 

 

 

 

AMARILLO NATIONAL BANK,
as the Securities Intermediary

 

 

 

 

By:

/s/ Craig L. Sanders

 

 

 Name:

Craig L. Sanders

 

 Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,
as the Collateral Agent

 

 

 

 

By:

/s/ Michael Pantelogianis

 

 

 Name:

Michael Pantelogianis

 

 Title:

Director

 

 

 

 

 

 

 

By:

/s/ Paul Vastola

 

 

 Name:

Paul Vastola

 

 Title:

Director

 

 

 

 

 

 

 

WESTLB, AG, NEW YORK BRANCH,
as the Administrative Agent

 

 

 

By:

/s/ Michael Pantelogianis

 

 

 Name:

Michael Pantelogianis

 

 Title:

Director

 

 

 

 

 

 

 

By:

/s/ Paul Vastola

 

 

 Name:

Paul Vastola

 

 Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE OF THE BROWN COUNTY, SOUTH
DAKOTA SUBORDINATE SOLID WASTE FACILITIES REVENUE BONDS (HEARTLAND GRAIN FUELS,
L.P. ETHANOL PLANT PROJECT) SERIES 2007A,
as the Second Lien Agent

 

 

 

 

 

 

 

By:

/s/ Steven Gubrud

 

 

 

 Name:

Steven Gubrud

 

 

 Title:

Vice President

 

--------------------------------------------------------------------------------